UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.8%) Alabama (0.7%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 11/1/11 (Prere.) 10,000 10,123 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/11 7,750 7,876 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 20,000 21,255 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 39,466 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,754 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,877 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,706 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,962 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,910 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,177 University of Alabama Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,109 Alaska (0.0%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,218 Arizona (1.3%) Arizona COP 5.000% 9/1/14 (4) 4,800 5,299 Arizona COP 5.000% 9/1/15 (4) 4,000 4,509 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/12 2,000 2,035 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 10,000 10,411 Arizona School Facilities Board COP 5.250% 9/1/12 (4) 12,350 12,903 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,349 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,923 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,328 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,521 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,623 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,701 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 6,287 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 9,043 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,796 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 6,113 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,767 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 10,188 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,778 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 3,007 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,649 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,853 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,479 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 3,041 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,957 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/12 5,075 5,279 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,936 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,774 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,493 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/12 (14) 5,100 5,326 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,428 California (10.1%) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,946 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 3,000 3,148 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,955 11,496 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 33,485 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 45,894 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 24,381 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 14,045 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 25,956 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,727 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,390 3,849 California Economic Recovery Bonds GO 5.250% 7/1/14 11,610 13,110 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 2,500 2,823 California Economic Recovery Bonds GO 5.000% 7/1/16 1,500 1,745 California Economic Recovery Bonds GO 5.000% 7/1/17 15,090 17,735 California GO 5.000% 3/1/12 10,755 11,044 California GO 5.000% 4/1/12 5,000 5,153 California GO 5.000% 5/1/13 23,475 25,183 California GO 5.000% 9/1/13 32,125 34,865 California GO 5.000% 11/1/13 13,695 14,949 California GO 5.000% 8/1/14 1,970 2,196 California GO 5.000% 4/1/15 21,300 24,117 California GO 5.000% 6/1/15 3,250 3,638 California GO 5.000% 6/1/15 (14) 5,100 5,797 California GO 5.000% 3/1/16 4,460 5,102 California GO 5.000% 3/1/16 (14) 1,120 1,281 California GO 5.000% 3/1/16 3,210 3,672 California GO 5.000% 3/1/16 (14) 6,510 7,076 California GO 5.000% 4/1/16 6,670 7,644 California GO 5.000% 5/1/16 2,150 2,403 California GO 5.000% 8/1/16 2,825 3,259 California GO 5.000% 10/1/16 1,225 1,418 California GO 5.000% 10/1/16 28,605 33,109 California GO 5.000% 11/1/16 (2) 5,375 6,231 California GO 5.000% 12/1/16 2,500 2,903 California GO 6.000% 2/1/17 (2) 3,500 4,235 California GO 5.000% 3/1/17 (14) 1,300 1,473 California GO 5.000% 3/1/17 3,755 4,358 California GO 5.000% 4/1/17 7,275 8,453 California GO 5.000% 10/1/17 20,000 23,378 California GO 5.000% 10/1/17 4,005 4,681 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,269 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 25,965 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/12 3,000 3,160 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 22,057 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,662 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/12 5,000 5,239 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,392 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,520 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,406 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/12 5,000 5,118 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,278 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,559 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 1.100% 10/3/11 15,750 15,753 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,074 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/12 2,500 2,584 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 8,008 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 11,311 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,908 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.100% 4/1/13 (10) 5,000 5,242 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 16,507 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.850% 6/1/12 10,000 10,298 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.080% 8/5/11 5,878 5,878 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 1,075 1,109 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 838 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 910 Desert Sands CA School District GO 0.000% 6/1/12 (2) 10,000 9,939 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 17,804 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,246 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,263 Golden State Tobacco Securitization Corp. California 5.000% 6/1/12 10,000 10,233 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,847 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 40,656 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 23,442 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 48,920 52,818 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 30,000 33,465 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 22,696 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.120% 8/5/11 (4) 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 38,631 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,362 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 35,554 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 16,515 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,655 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,780 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 22,763 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 22,777 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 22,245 1 Los Angeles CA Unified School District GO TOB VRDO 0.110% 8/5/11 (4) 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 12,090 Los Angeles CA Wastewater System Revenue VRDO 0.050% 8/5/11 LOC 8,800 8,800 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,903 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 26,251 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/12 (14) 7,710 8,079 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,948 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,728 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 8,490 9,044 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.040% 8/5/11 22,795 22,795 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 3,057 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,238 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,535 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,967 Orange County CA Public Financing Authority Lease Revenue 5.000% 7/1/12 (14) 3,165 3,296 Orange County CA Water District COP VRDO 0.060% 8/5/11 22,000 22,000 Palomar Pomerado Health System California Revenue COP 4.500% 11/1/15 2,265 2,326 Palomar Pomerado Health System California Revenue COP 5.000% 11/1/16 3,500 3,671 Riverside CA Electric Revenue VRDO 0.060% 8/5/11 LOC 5,300 5,300 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 806 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 791 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,146 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 9,092 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,364 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,700 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 7,252 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 9,235 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,511 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,299 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 6,021 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 16,410 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,879 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.070% 8/5/11 4,880 4,880 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,626 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,355 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 18,821 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.040% 8/5/11 11,500 11,500 1 Sonoma County CA Junior College District GO TOB VRDO 0.110% 8/5/11 (4) 3,440 3,440 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,533 University of California Revenue 5.000% 5/15/12 (14) 3,000 3,115 1 University of California Revenue TOB VRDO 0.120% 8/5/11 (4) 4,600 4,600 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,131 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.040% 8/5/11 LOC 30,600 30,600 Colorado (1.4%) Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,509 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 8/1/11 LOC 3,280 3,280 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 8/1/11 LOC 6,000 6,000 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 8/1/11 LOC 21,915 21,915 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (ETM) 7,775 7,811 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,725 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.070% 8/5/11 46,250 46,250 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,563 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,223 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,191 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,935 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.070% 8/5/11 19,560 19,560 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 2,050 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,883 Denver CO City & County COP VRDO 0.180% 8/1/11 6,500 6,500 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 12,169 Jefferson County CO School District GO 5.000% 12/15/12 (2) 3,500 3,727 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 9,174 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/16 (Prere.) 22,500 26,779 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,091 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,082 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,418 Connecticut (1.7%) Connecticut GO 5.500% 12/15/11 5,435 5,545 Connecticut GO 5.000% 4/1/12 (14) 9,190 9,485 Connecticut GO 5.000% 3/15/13 10,000 10,733 Connecticut GO 5.000% 12/1/13 (14) 3,930 4,332 Connecticut GO 5.000% 1/1/14 18,250 20,159 Connecticut GO 5.000% 1/1/15 14,610 16,614 Connecticut GO 5.250% 11/1/15 1,000 1,175 Connecticut GO 5.000% 1/1/16 30,000 34,811 Connecticut GO 5.000% 3/1/16 4,705 5,482 Connecticut GO 5.000% 5/1/16 10,000 11,697 2 Connecticut GO 0.730% 5/15/16 8,300 8,300 Connecticut GO 5.000% 4/1/17 1,165 1,375 2 Connecticut GO 0.850% 5/15/17 20,000 20,000 Connecticut GO 5.000% 12/1/17 15,000 17,461 2,3 Connecticut GO PUT 1.430% 3/1/18 17,500 17,479 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,189 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,705 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,655 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 6,625 6,984 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,700 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,829 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 6,158 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,645 9,068 Delaware (0.3%) Delaware GO 5.000% 1/1/13 9,450 10,084 Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,656 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) VRDO 0.080% 8/5/11 4,000 4,000 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,578 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,295 University of Delaware Revenue PUT 0.850% 6/4/13 8,000 8,038 District of Columbia (0.7%) District of Columbia GO 5.000% 6/1/12 (4) 2,500 2,598 District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,322 District of Columbia GO 5.000% 6/1/13 (Prere.) 4,900 5,317 District of Columbia GO 5.000% 6/1/15 (14) 5,000 5,318 2 District of Columbia Income Tax Revenue 0.430% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,548 1 District of Columbia Income Tax Revenue TOB VRDO 0.120% 8/5/11 8,000 8,000 District of Columbia Revenue (American College of Cardiology) VRDO 0.390% 8/5/11 LOC 39,200 39,200 District of Columbia Revenue (Washington Drama Society) VRDO 0.070% 8/5/11 LOC 13,900 13,900 Metropolitan Washington DC/VA Airports Authority Airport System Revenue VRDO 0.230% 8/1/11 LOC 4,000 4,000 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,243 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,850 Florida (5.2%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,757 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,460 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.120% 8/5/11 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/12 (14) 15,000 15,384 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 16,127 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,829 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,394 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 40,000 43,149 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,235 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 15,000 16,279 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,325 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,613 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 2.000% 4/3/12 5,000 5,050 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,500 5,558 Florida Board of Education Capital Outlay GO 5.000% 1/1/12 27,730 28,296 Florida Board of Education Lottery Revenue 5.000% 7/1/12 7,630 7,956 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,661 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 9,356 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,901 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 10,073 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,697 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,914 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 5,065 5,480 3 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 16,210 3 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,353 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,267 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.120% 8/5/11 4,000 4,000 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 20,912 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 6,308 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,835 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,374 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 37,600 39,273 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,998 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 22,228 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,403 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,743 Florida Rural Utility Financing Commission Revenue 3.500% 11/1/11 4,460 4,482 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,405 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 4,032 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 20,000 21,531 Gainsville FL Utility System Revenue VRDO 0.330% 8/1/11 9,170 9,170 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,241 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,283 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,219 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,875 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,654 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,480 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,758 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,178 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 8/5/11 20,655 20,655 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.060% 8/5/11 1,300 1,300 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,287 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,364 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,355 Lee Memorial Health System Florida Hospital Revenue VRDO 0.060% 8/5/11 LOC 6,545 6,545 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.140% 8/5/11 (4) 11,500 11,500 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,244 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 4,000 4,473 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,158 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,634 North Broward FL Hospital District Revenue VRDO 0.150% 8/5/11 LOC 5,000 5,000 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,105 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.090% 8/5/11 LOC 29,400 29,400 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,549 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,279 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,887 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 4,043 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 6,157 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,523 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,383 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 18,907 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,430 4,658 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 4,500 4,732 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 9,000 9,449 South Florida Water Management District COP 5.000% 10/1/11 (2) 7,100 7,155 South Florida Water Management District COP 5.000% 10/1/12 (2) 2,150 2,253 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/11 4,990 5,001 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/12 3,000 3,142 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 8,325 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.500% 2/1/13 (Prere.) 10,000 10,773 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,709 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,958 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,403 University Athletic Association Inc. Florida Athletic Program Revenue PUT 3.800% 10/1/11 LOC 4,000 4,017 Georgia (2.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,813 3 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 9,624 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,599 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,842 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 5,000 5,071 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 10,000 10,142 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 11,000 11,220 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,303 Cobb County GA Hospital Authority (Equipment Pool Project) RAN VRDO 0.090% 8/5/11 LOC 23,600 23,600 Fulton County GA Water & Sewer Revenue 5.250% 1/1/14 (14) 10,000 10,039 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.100% 8/5/11 LOC 7,000 7,000 Georgia GO 5.000% 8/1/11 17,890 17,895 Georgia GO 5.000% 10/1/11 3,810 3,842 Georgia GO 3.500% 1/1/13 8,315 8,693 Georgia GO 5.000% 4/1/13 10,815 11,657 Georgia GO 5.500% 7/1/14 4,000 4,566 Georgia GO 4.000% 1/1/15 2,110 2,337 Georgia GO 5.000% 7/1/16 9,500 11,235 Georgia GO 5.000% 7/1/16 20,000 23,653 Georgia GO 5.000% 7/1/16 5,000 5,913 Georgia GO 5.500% 7/1/16 5,000 5,649 Georgia GO 5.000% 10/1/16 1,910 2,272 Georgia GO 5.000% 7/1/17 2,840 3,399 Georgia GO 5.000% 7/1/17 13,695 16,389 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 5,287 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 17,903 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 7,132 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 21,865 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 9,383 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/12 (Prere.) 5,260 5,422 Gwinnett County GA School District GO 5.000% 2/1/12 10,000 10,245 Gwinnett County GA School District GO 5.000% 2/1/13 10,000 10,702 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,996 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,177 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/12 12,000 12,288 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/12 15,000 15,312 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,334 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 10,860 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,497 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Scherer Project)PUT 2.500% 3/1/13 7,500 7,592 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 6,003 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,300 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,430 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 4,114 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,354 Paulding County GA School District GO 5.000% 8/1/11 1,000 1,000 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/11 10,000 10,043 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,170 Hawaii (0.5%) Hawaii GO 5.000% 7/1/12 (2) 23,735 24,784 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,685 Hawaii GO 5.000% 6/1/16 13,920 16,369 Hawaii GO 5.000% 5/1/17 (14) 9,840 10,848 Honolulu HI City & County GO 5.000% 7/1/12 (14) 4,320 4,509 3 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,882 3 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,214 Idaho (0.0%) Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,396 Illinois (2.8%) Chicago IL Board of Education (School Reform) GO 0.000% 12/1/11 (14) 5,185 5,159 Chicago IL Board of Education (School Reform) GO 0.000% 12/1/13 (14) 13,400 12,671 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,693 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,796 Chicago IL GO 5.000% 1/1/14 (4) 37,590 40,419 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,575 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,879 Chicago IL GO VRDO 0.200% 8/1/11 2,000 2,000 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,919 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/12 (4) 2,500 2,547 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/13 (4) 4,200 4,434 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,376 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 7,500 8,445 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.080% 8/5/11 LOC 24,105 24,105 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.230% 8/5/11 (4) 21,135 21,135 Chicago IL Wastewater Transmission Revenue VRDO 0.200% 8/1/11 LOC 4,700 4,700 Du Page & Will Counties IL Community School District GO 5.500% 12/30/11 (Prere.) 4,725 4,831 Illinois Build Revenue 5.000% 6/15/16 10,000 11,428 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.120% 8/5/11 6,935 6,935 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,284 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,055 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,893 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,540 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 3.875% 5/1/12 5,000 5,133 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 11,088 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,672 Illinois Finance Authority Revenue (Central Dupage Health) VRDO 0.200% 8/1/11 7,400 7,400 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.250% 8/15/16 4,270 4,730 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.200% 8/1/11 LOC 7,190 7,190 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 6,097 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,651 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,753 Illinois Finance Authority Revenue (Provena Health) VRDO 0.200% 8/1/11 LOC 7,745 7,745 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,306 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,490 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,516 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,690 Illinois GO 5.500% 8/1/14 (14) 8,295 9,232 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,810 5,187 Illinois Sales Tax Revenue 5.250% 6/15/12 2,000 2,084 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 11,394 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,952 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/11 (14) 20,000 19,890 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.110% 8/5/11 (14) 19,050 19,050 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,684 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,398 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,815 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,465 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.120% 8/5/11 (14) 9,455 9,455 Winnebago & Bonne Counties IL School District GO 5.000% 2/1/12 (2) 4,000 4,074 Winnebago & Boone Counties IL School District GO 5.000% 2/1/13 (2) 5,000 5,241 Indiana (2.2%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,361 Indiana Finance Authority Facilities Revenue (Indiana Government Center South) 5.000% 7/1/12 13,725 14,276 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 7,110 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,254 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,866 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,832 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 4,020 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,416 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.080% 8/5/11 LOC 10,000 10,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.080% 8/5/11 LOC 8,700 8,700 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 11,535 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,070 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 8/1/11 30,000 30,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 8/1/11 35,900 35,900 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.300% 8/1/11 19,625 19,625 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 9,015 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,994 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/11 5,500 5,566 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 4,021 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,777 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 3,086 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 3,190 3,360 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,190 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,764 1,2 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.170% 7/1/14 837 824 1,2 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.290% 7/1/16 6,246 6,137 Purdue University Indiana Student Facilities System Revenue VRDO 0.040% 8/5/11 2,350 2,350 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,729 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,529 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,183 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 12,239 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) PUT 3.875% 3/1/12 7,500 7,634 1 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.110% 8/5/11 (4) 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,527 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,631 Iowa (0.2%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 3,039 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,654 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,865 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) VRDO 0.220% 8/1/11 LOC 7,000 7,000 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,167 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,613 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,474 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,186 Kansas (0.5%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 35,664 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,220 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,312 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,397 Newton KS Hospital Revenue (Newton Healthcare Corp.) VRDO 0.150% 8/5/11 LOC 4,440 4,440 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/12 1,525 1,602 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,645 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,234 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,493 Kentucky (0.9%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/12 (14) 13,065 13,723 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.050% 8/5/11 LOC 2,000 2,000 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,996 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 46,440 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 7,196 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,171 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 5.625% 12/3/12 10,000 10,517 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.900% 4/2/12 15,000 15,112 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/11 770 770 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/12 810 837 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 905 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,083 Louisiana (0.7%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 8/4/11 (2) 5,000 5,322 1 Louisiana Gas & Fuels Tax Revenue TOB VRDO 0.110% 8/5/11 (4) 15,000 15,000 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.830% 6/1/13 25,000 25,045 Louisiana GO 0.930% 8/1/11 10,000 10,000 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,772 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 4,605 4,777 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,044 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,537 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.100% 8/5/11 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,456 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,287 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,818 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,226 Maine (0.1%) Maine GO 5.000% 7/15/12 (2) 8,055 8,429 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,284 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,978 Maryland (1.8%) Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,987 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 4.750% 12/1/11 250 249 Maryland GO 5.000% 8/1/11 18,200 18,205 Maryland GO 5.000% 3/15/12 20,415 21,035 Maryland GO 5.000% 8/1/14 10,000 11,305 Maryland GO 5.000% 3/1/16 13,720 16,106 Maryland GO 5.000% 11/1/16 15,100 18,016 Maryland GO 5.000% 3/15/17 23,445 27,907 Maryland GO 5.000% 8/1/17 5,000 5,992 Maryland GO 5.000% 8/1/17 5,070 6,076 3 Maryland GO 5.000% 8/1/17 26,445 31,693 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,228 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,565 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,441 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,527 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.070% 8/5/11 LOC 4,200 4,200 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,877 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,809 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 11,550 Maryland Transportation Authority GAN 5.000% 3/1/12 5,000 5,142 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,896 Montgomery County MD GO 5.000% 5/1/14 12,310 13,797 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,480 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 9,315 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,983 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,780 Massachusetts (3.5%) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/12 (Prere.) 3,395 3,545 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 8/5/11 19,989 19,988 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.330% 8/5/11 13,245 13,245 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,226 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,613 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.240% 8/1/11 LOC 17,875 17,875 1 Massachusetts Development Finance Agency Revenue (Harvard University) TOB VRDO 0.080% 8/5/11 10,465 10,465 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,796 Massachusetts GO 5.500% 11/1/11 (4) 34,300 34,771 2 Massachusetts GO 0.320% 2/1/12 15,000 15,000 Massachusetts GO 5.000% 8/1/12 4,945 5,184 Massachusetts GO 5.000% 9/1/12 8,000 8,417 Massachusetts GO 5.500% 11/1/12 (4) 9,000 9,595 2 Massachusetts GO 0.460% 2/1/13 35,000 35,000 2 Massachusetts GO 0.560% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,965 13,492 Massachusetts GO 5.000% 8/1/14 11,635 13,120 Massachusetts GO 5.000% 11/1/14 2,350 2,672 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,414 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,564 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,961 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,470 1 Massachusetts GO TOB VRDO 2.000% 8/5/11 LOC 12,920 12,920 Massachusetts GO VRDO 0.100% 8/5/11 50,000 50,000 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.070% 8/5/11 LOC 11,700 11,700 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.110% 8/5/11 7,500 7,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,166 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,279 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,791 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 8,000 8,222 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,141 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,312 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,803 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,478 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 7,047 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/11 (4) 12,000 12,026 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 11,078 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 5,095 Massachusetts Special Obligation Revenue 5.500% 6/1/12 10,000 10,440 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,384 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,790 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,504 1 Massachusetts Water Resources Authority Revenue TOB VRDO 2.400% 8/5/11 (4)LOC 27,690 27,690 Massachusetts Water Resources Authority Revenue VRDO 0.080% 8/5/11 19,400 19,400 Springfield MA GO 5.000% 8/1/11 (14) 3,500 3,501 University of Massachusetts Building Authority Revenue 5.000% 11/1/11 (2) 6,905 6,985 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,972 Michigan (2.4%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,712 Detroit MI GO 5.000% 4/1/13 (12) 9,345 9,623 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,834 Detroit MI Sewer System Revenue PUT 5.500% 1/1/12 (14) 19,350 19,551 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,193 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,702 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.000% 1/15/12 25,000 25,547 Michigan (New Center Development Inc.) COP PUT 5.000% 9/1/11 (14) 33,000 33,084 Michigan Building Authority Revenue 5.000% 10/15/12 (2) 5,615 5,902 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,794 Michigan Building Authority Revenue PUT 5.000% 10/15/11 (Prere.) 12,000 12,113 Michigan Finance Authority State Aid RAN 2.000% 8/19/11 7,500 7,508 Michigan GO 5.000% 9/15/11 (4) 4,755 4,783 Michigan GO 5.000% 5/1/14 12,000 13,225 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,727 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 17,000 17,583 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 15,000 15,215 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,874 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,232 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,770 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,138 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 6,017 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.050% 8/5/11 1,500 1,500 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 3.550% 10/1/11 6,700 6,739 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,693 Michigan State University Revenue 5.000% 8/15/13 6,620 7,223 Michigan State University Revenue 5.000% 2/15/14 5,385 5,970 Michigan State University Revenue 5.000% 8/15/14 7,005 7,898 Michigan State University Revenue 5.000% 2/15/15 3,910 4,463 Michigan State University Revenue 5.000% 8/15/15 1,000 1,158 Michigan State University Revenue 5.000% 2/15/17 6,135 7,226 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,517 Michigan Trunk Line Revenue 5.000% 9/1/12 (4) 13,015 13,652 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,554 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,577 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,096 University of Michigan University Revenue 5.250% 12/1/11 5,000 5,078 University of Michigan University Revenue 5.250% 12/1/12 8,500 8,987 University of Michigan University Revenue 4.000% 4/1/16 10,650 11,906 University of Michigan University Revenue 4.000% 4/1/17 11,385 12,774 Minnesota (1.3%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,075 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,359 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,912 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,169 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.330% 8/1/11 (4) 31,300 31,300 Minneapolis MN Health Care System Revenue (Allina Health System) 5.750% 11/15/12 (Prere.) 39,000 41,781 Minneapolis MN Health Care System Revenue (Allina Health System) 6.000% 11/15/12 (Prere.) 4,000 4,298 Minnesota GO 4.000% 12/1/13 3,900 4,216 Minnesota GO 5.000% 12/1/13 10,615 11,734 Minnesota GO 5.000% 8/1/14 6,970 7,877 Minnesota GO 5.000% 12/1/14 8,145 9,308 Minnesota GO 5.000% 12/1/15 8,145 9,563 Minnesota GO 5.000% 12/1/16 8,150 9,743 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.060% 8/5/11 12,090 12,090 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,299 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,407 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,131 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 8,409 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,766 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,814 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,951 Mississippi (0.2%) Mississippi GO 5.250% 11/1/14 8,970 10,270 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,716 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/11 1,000 1,002 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/12 1,000 1,039 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,654 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,866 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 16,881 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,890 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,720 Kansas City MO Special Obligation Revenue VRDO 0.090% 8/5/11 LOC 9,900 9,900 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.080% 8/5/11 LOC 5,500 5,500 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 10,000 10,078 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/12 (Prere.) 10,000 10,245 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,645 16,278 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/12 (14) 2,000 2,030 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,620 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 6,008 Nebraska (0.1%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,340 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.120% 8/5/11 8,000 8,000 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,096 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,153 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,158 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 3,250 3,456 Nevada (1.2%) Clark County NV Airport BAN 5.000% 7/1/12 20,000 20,842 1 Clark County NV GO TOB VRDO 0.070% 8/5/11 LOC 16,920 16,920 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,808 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,703 Clark County NV School District GO 5.500% 12/15/11 (Prere.) 5,000 5,101 Clark County NV School District GO 5.000% 6/15/12 10,115 10,525 Clark County NV School District GO 5.000% 6/15/12 (14) 5,380 5,598 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 17,323 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,769 Clark County NV School District GO 5.000% 6/15/14 4,000 4,450 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 20,144 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,710 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,678 Nevada GO 5.000% 12/1/12 (4) 11,165 11,828 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/12 (14) 14,495 15,303 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,675 New Hampshire (0.2%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,675 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,589 New Hampshire GO 5.000% 8/15/16 4,280 5,058 New Hampshire GO 5.000% 8/15/17 3,200 3,805 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 9,319 New Jersey (6.2%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 6,260 6,650 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.625% 12/3/12 4,625 4,677 New Jersey Building Authority Revenue 5.000% 6/15/12 11,465 11,916 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,486 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,631 New Jersey COP 5.000% 6/15/16 6,695 7,367 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/13 (ETM) 14,670 15,732 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 27,397 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 14,565 15,886 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 42,791 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,515 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 10,000 10,934 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 35,250 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,677 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,087 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,709 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,165 12,235 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,647 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 6,123 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,450 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,598 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,523 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 5,925 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 2,877 New Jersey GO 5.000% 8/15/16 12,120 14,204 New Jersey GO 5.000% 8/15/17 11,660 13,732 1 New Jersey GO TOB VRDO 0.240% 8/1/11 78,500 78,500 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/12 6,955 7,210 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.060% 8/5/11 LOC 5,250 5,250 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.230% 8/5/11 (12) 9,565 9,565 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.060% 8/5/11 LOC 14,065 14,065 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,688 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,840 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,328 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,788 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,272 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,126 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 8/5/11 28,085 28,085 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,540 7,218 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/11 (14) 30,000 30,566 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/12 (14) 4,200 4,365 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 8,000 8,571 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,680 24,752 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 22,179 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,280 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,460 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.090% 8/5/11 LOC 18,460 18,460 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.220% 8/5/11 (4) 9,220 9,220 New Jersey Turnpike Authority Revenue VRDO 0.120% 8/5/11 (4) 36,530 36,530 New Jersey Turnpike Authority Revenue VRDO 0.190% 8/5/11 LOC 45,900 45,900 Newark NJ GO 5.000% 10/1/11 (ETM) 2,000 2,017 Salem County NJ Pollution Control Financing Authority Revenue (Public Service Electric & Gas Co. Project) PUT 0.950% 11/1/11 16,500 16,510 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 5,000 5,063 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/12 (Prere.) 10,200 10,612 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 14,495 15,217 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 20,505 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 8,726 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 19,847 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,070 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/24 (Prere.) 810 850 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 50,755 53,124 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/32 (Prere.) 10,000 10,932 New Mexico (1.0%) Albuquerque NM GO 5.000% 7/1/12 (2) 11,350 11,852 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 4.000% 8/1/12 (3) 8,000 8,084 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,912 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,732 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,496 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,695 New Mexico GO 5.000% 3/1/13 8,000 8,587 New Mexico GO 5.000% 3/1/13 10,000 10,733 New Mexico GO 5.000% 3/1/14 7,000 7,786 New Mexico GO 5.000% 3/1/16 19,290 22,569 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.120% 8/5/11 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.130% 8/5/11 27,945 27,945 New Mexico Severance Tax Revenue 5.000% 7/1/12 1,550 1,618 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 7,146 New York (11.2%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.080% 8/5/11 LOC 4,640 4,640 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 15,640 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,314 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,211 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 4,122 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,301 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,468 Hempstead NY GO 3.000% 4/15/15 5,260 5,702 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/12 (14) 48,900 50,619 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 16,973 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/16 6,000 6,877 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/17 5,000 5,736 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.110% 8/5/11 (13) 10,980 10,980 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.110% 8/5/11 (13) 14,605 14,605 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 17,373 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/11 22,080 22,397 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/12 3,500 3,699 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 14,110 14,960 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,619 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,918 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 59,253 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 8/5/11 11,000 11,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 8/5/11 13,000 13,000 New York City NY Cultural Resources Revenue (Julliard School) PUT 2.750% 7/1/12 8,000 8,180 New York City NY Cultural Resources Revenue (Pierpont Morgan Library) VRDO 0.070% 8/5/11 LOC 6,765 6,765 New York City NY GO 5.000% 8/1/11 5,000 5,001 New York City NY GO 5.000% 8/1/12 8,000 8,384 New York City NY GO 5.000% 8/1/12 8,450 8,856 New York City NY GO 5.750% 8/1/12 (Prere.) 35 37 New York City NY GO 5.000% 8/15/13 2,690 2,936 New York City NY GO 5.000% 8/1/14 25,000 28,124 New York City NY GO 5.750% 8/1/14 (2) 7,750 8,134 New York City NY GO 5.000% 8/15/14 12,890 14,518 New York City NY GO 5.000% 9/1/14 16,860 19,016 New York City NY GO 5.000% 8/1/15 7,885 8,833 New York City NY GO 5.000% 8/1/15 26,260 30,291 New York City NY GO 5.000% 8/1/15 10,815 12,475 New York City NY GO 5.000% 8/15/15 17,910 20,681 New York City NY GO 5.000% 9/1/15 21,325 24,653 New York City NY GO 5.000% 2/1/16 1,000 1,156 New York City NY GO 5.000% 3/1/16 10,795 12,507 New York City NY GO 5.000% 3/1/16 2,500 2,896 New York City NY GO 5.000% 4/1/16 3,500 4,063 New York City NY GO 5.000% 8/1/16 1,000 1,170 New York City NY GO 5.000% 8/1/16 1,000 1,170 New York City NY GO 5.000% 8/1/16 27,500 32,177 New York City NY GO 5.000% 8/1/17 13,590 15,980 New York City NY GO 5.000% 8/1/17 6,000 7,055 New York City NY GO 5.000% 8/1/17 9,750 11,465 New York City NY GO 5.000% 8/1/17 6,470 7,608 New York City NY GO 5.000% 8/1/18 6,000 7,052 3 New York City NY GO 5.000% 8/1/18 4,650 5,465 New York City NY GO VRDO 0.230% 8/1/11 59,085 59,085 New York City NY GO VRDO 0.030% 8/5/11 LOC 7,900 7,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/12 6,665 6,833 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,276 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 5,000 5,141 New York City NY Housing Development Corp. Revenue (Capital Fund Program) 5.000% 7/1/12 (14) 5,000 5,197 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,855 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 8/5/11 8,400 8,400 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 8/5/11 20,855 20,855 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 8/5/11 8,000 8,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.120% 8/5/11 (4) 14,000 14,000 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/11 14,370 14,549 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/11 24,375 24,677 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 12,320 13,546 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,610 6,379 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,316 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 43,485 51,501 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,980 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 18,716 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,754 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.040% 8/5/11 4,000 4,000 1 New York City NY Transitional Finance Authority Revenue TOB VRDO 0.210% 8/1/11 11,000 11,000 3 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,131 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/17 6,240 7,263 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 10,250 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,565 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,416 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,966 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/12 1,000 1,037 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/12 5,250 5,592 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 3,450 3,704 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 4,185 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,504 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 19,744 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,610 11,264 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,169 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 8/5/11 6,800 6,800 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,049 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,756 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,110 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.050% 8/5/11 LOC 22,710 22,710 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 20,350 21,120 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 12,560 13,028 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.515% 8/8/11 (14) 14,650 14,042 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,664 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,686 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,433 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,456 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.170% 8/5/11 LOC 5,800 5,800 New York State Housing Finance Authority Revenue (Clinton Park) VRDO 0.050% 8/5/11 LOC 7,000 7,000 New York State Local Government Assistance Corp. Revenue VRDO 0.030% 8/5/11 9,200 9,200 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/15 5,410 5,816 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/18 7,000 7,454 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 12/1/18 8,415 8,960 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 10/1/11 (Prere.) 7,500 7,566 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 (14) 15,000 16,099 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,706 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 45,768 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 20,817 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,078 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,719 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/13 5,500 5,682 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,000 5,669 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,356 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,793 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 23,702 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 23,508 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/12 6,500 6,634 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 31,692 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,788 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,846 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 22,219 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 8/5/11 9,085 9,085 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 8/5/11 19,015 19,015 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 10,000 10,299 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/12 7,000 7,268 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,500 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 20,000 20,661 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,263 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 13,262 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 8,868 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,295 North Carolina (3.0%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,753 Cabarrus NC COP 5.000% 1/1/16 4,555 5,266 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,419 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,544 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,449 3 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,593 3 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 1,250 1,498 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.200% 8/1/11 22,250 22,250 Durham NC COP 5.000% 6/1/13 1,000 1,081 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,883 Guilford County NC GO 5.000% 8/1/15 8,250 9,592 Guilford County NC GO 5.000% 8/1/16 5,000 5,931 Guilford County NC GO 5.000% 8/1/17 5,000 5,992 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.130% 8/5/11 (4) 11,600 11,600 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.950% 9/1/11 32,500 32,506 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,326 North Carolina Capital Improvement Revenue 5.000% 5/1/18 9,860 11,668 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,859 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/12 9,565 9,753 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 5,000 5,298 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 5,000 5,441 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 6,000 6,591 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 20,000 22,178 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 3,465 3,842 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 3,000 3,368 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 2,725 3,060 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/17 2,500 2,823 North Carolina GO 5.000% 3/1/12 13,980 14,379 North Carolina GO 5.000% 3/1/14 23,160 25,797 North Carolina GO 5.000% 6/1/18 15,100 18,114 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.060% 8/5/11 53,600 53,600 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,940 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,760 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.060% 8/5/11 LOC 4,990 4,990 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) VRDO 0.070% 8/5/11 8,800 8,800 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,940 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,707 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 1,340 1,437 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 2,835 3,024 Raleigh NC GO 5.000% 12/1/16 2,470 2,953 Raleigh NC GO 5.000% 12/1/16 2,605 3,114 Wake County NC GO 4.000% 2/1/14 13,000 14,114 Wake County NC Public Improvement GO 5.000% 3/1/13 16,000 17,187 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 25,619 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,999 Ohio (4.4%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 22,241 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,427 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,477 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 8/1/11 LOC 10,000 10,000 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 10,000 10,460 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,724 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,669 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/12 1,480 1,508 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,672 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 2,015 Cincinnati OH City School District GO 5.375% 12/1/11 (Prere.) 3,350 3,409 Cincinnati OH City School District GO 5.000% 12/1/12 (4) 1,140 1,211 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,201 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 6,109 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 7,966 Cleveland OH GO 5.500% 12/1/11 (14) 1,340 1,359 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,634 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,360 1 Cleveland OH Water Works Revenue TOB VRDO 0.110% 8/5/11 4,700 4,700 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,750 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,382 Columbus OH GO 5.000% 6/15/12 7,955 8,289 Columbus OH GO 5.000% 9/1/12 5,600 5,890 Columbus OH GO 5.000% 9/1/13 5,600 6,125 Columbus OH GO 5.000% 9/1/13 10,430 11,407 Columbus OH GO 5.000% 12/15/13 5,000 5,525 Columbus OH GO 5.000% 9/1/16 9,225 10,908 Columbus OH GO 5.000% 6/1/17 7,510 8,904 3 Columbus OH GO 5.000% 7/1/17 7,245 8,602 3 Columbus OH GO 5.000% 7/1/17 5,740 6,815 Columbus OH GO 5.000% 6/1/18 8,000 9,490 3 Columbus OH GO 5.000% 7/1/18 4,500 5,343 3 Columbus OH GO 5.000% 7/1/18 7,280 8,610 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.040% 8/5/11 4,850 4,850 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,440 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,911 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,578 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,458 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,917 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,892 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,892 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,766 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.110% 8/5/11 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,500 Montgomery County OH Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 3,270 3,285 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 4.100% 11/10/11 12,000 12,125 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,539 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,301 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,076 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,644 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,157 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,687 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/11 (14) 5,000 5,042 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 4/1/12 (4) 3,055 3,154 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 13,402 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,382 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 17,551 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,211 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,665 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,150 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,315 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,595 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,411 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,787 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,505 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,975 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,932 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,129 Ohio Department of Administrative Services (Administrative Knowledge System Project) COP 5.000% 9/1/11 (14) 3,800 3,815 Ohio GO 5.000% 9/15/14 5,920 6,695 Ohio GO 5.000% 9/15/15 5,000 5,795 Ohio GO 5.000% 9/15/16 10,000 11,759 Ohio GO 5.000% 9/15/17 19,680 23,230 Ohio GO 5.000% 9/15/18 5,000 5,890 Ohio Higher Education Capital Facilities Revenue 5.000% 8/1/11 6,110 6,112 Ohio Higher Education Capital Facilities Revenue 5.250% 12/1/11 6,115 6,222 Ohio Higher Education GO 5.250% 11/1/11 5,000 5,065 Ohio Higher Education GO 5.250% 12/1/11 (14) 4,500 4,578 Ohio Higher Education GO 5.000% 8/1/12 6,525 6,839 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,826 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.500% 10/1/12 (Prere.) 5,000 5,301 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 4,282 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.060% 8/5/11 LOC 5,000 5,000 Ohio Highway Capital Improvements GO 5.000% 5/1/12 6,280 6,508 Ohio Highway Capital Improvements GO 5.250% 5/1/12 6,805 7,066 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,802 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.120% 8/5/11 2,850 2,850 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 2,500 2,584 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,829 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,957 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,772 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,074 Ohio State University General Receipts Revenue 5.000% 12/1/13 6,000 6,611 Ohio State University General Receipts Revenue 5.000% 12/1/14 3,000 3,410 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,515 4,158 Ohio State University General Receipts Revenue 5.000% 12/1/17 5,000 5,926 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,968 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,752 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,421 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 7,100 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 2.000% 8/5/11 17,955 17,955 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/11 4,030 4,097 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,590 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,198 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,453 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,479 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/12 2,625 2,675 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/13 2,760 2,890 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 3,086 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,737 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,611 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,900 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,111 Oklahoma (0.6%) Grand River Dam Authority Oklahoma Revenue 5.000% 6/1/12 (4) 3,500 3,637 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 10,066 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,156 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,410 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,242 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.200% 8/1/11 (12) 17,710 17,710 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.130% 8/5/11 (12) 16,465 16,465 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,534 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.830% 8/1/13 6,380 6,330 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,576 Oregon (0.5%) Oregon Department of Administrative Services COP 5.250% 11/1/11 (14) 12,090 12,246 Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 4,170 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,743 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,105 3,608 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,551 1 Oregon Department of Administrative Services TOB VRDO 0.120% 8/5/11 5,000 5,000 Oregon Department of Transportation Highway Usertax Revenue 5.000% 11/15/14 5,880 6,697 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,908 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,470 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 3,882 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,115 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,645 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,149 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,882 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,311 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 5/1/12 (14) 5,000 5,173 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/18 3,000 3,486 Pennsylvania (7.5%) Allegheny County PA GO 5.000% 11/1/13 3,560 3,846 Allegheny County PA GO 5.000% 11/1/14 2,895 3,187 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 40,230 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,579 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 25,958 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.130% 8/1/13 10,000 9,967 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.120% 8/5/11 20,700 20,700 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,671 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) VRDO 0.090% 8/5/11 13,700 13,700 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 5,540 5,774 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 15,427 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,381 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,855 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/12 2,970 3,062 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,221 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,436 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,196 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,609 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,229 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,671 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 17,000 17,593 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.060% 8/5/11 1,200 1,200 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.080% 8/5/11 11,360 11,360 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.120% 8/5/11 7,800 7,800 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.100% 8/5/11 LOC 10,320 10,320 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 5,040 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,517 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,607 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/11 2,500 2,519 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,572 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,949 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,666 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,211 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,359 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,935 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.090% 8/5/11 18,100 18,100 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.080% 8/5/11 9,750 9,750 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 17,195 19,613 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,093 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,329 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,403 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.100% 8/5/11 LOC 16,500 16,500 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,584 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,531 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,299 Pennsylvania GO 5.500% 2/1/12 20,950 21,515 Pennsylvania GO 5.000% 8/1/12 20,705 21,702 Pennsylvania GO 5.500% 1/1/13 10,000 10,727 Pennsylvania GO 5.000% 2/15/14 6,000 6,658 Pennsylvania GO 5.000% 4/15/14 16,300 18,193 Pennsylvania GO 5.000% 7/1/14 27,300 30,690 Pennsylvania GO 4.000% 7/15/14 15,070 16,523 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 49,200 Pennsylvania GO 5.000% 3/1/15 22,065 25,250 Pennsylvania GO 5.250% 7/1/15 28,630 33,359 Pennsylvania GO 5.000% 2/15/16 12,105 14,126 Pennsylvania GO 5.000% 7/1/16 5,355 6,311 Pennsylvania GO 5.000% 7/1/17 4,155 4,928 Pennsylvania GO 5.000% 7/15/17 15,005 17,856 1 Pennsylvania GO TOB VRDO 0.120% 8/5/11 19,320 19,320 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.100% 8/5/11 LOC 10,950 10,950 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 8/15/11 (2) 4,000 4,008 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,435 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.120% 8/5/11 7,200 7,200 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.060% 8/5/11 LOC 5,300 5,300 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.120% 8/5/11 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,636 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,267 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,199 Pennsylvania Housing Finance Agency Rental Housing Revenue (Section 8 Assisted) VRDO 0.070% 8/5/11 10,305 10,305 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 6,051 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/16 (2) 14,290 14,995 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,510 Pennsylvania State University Revenue VRDO 0.060% 8/5/11 5,400 5,400 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.090% 8/5/11 (4) 11,000 11,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,188 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 6,108 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,501 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,899 Pennsylvania Turnpike Commission Revenue VRDO 0.060% 8/5/11 (4) 10,000 10,000 Pennsylvania Turnpike Commission Revenue VRDO 0.090% 8/5/11 9,693 9,692 Pennsylvania Turnpike Commission Revenue VRDO 0.150% 8/5/11 24,908 24,907 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,582 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 5,108 Philadelphia PA Gas Works Revenue 4.000% 8/1/11 1,360 1,360 Philadelphia PA Gas Works Revenue 5.500% 8/1/11 (Prere.) 3,315 3,316 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 3,260 3,453 Philadelphia PA GO 5.000% 8/1/11 (11) 5,495 5,496 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 20,279 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,471 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 22,229 Philadelphia PA School District GO 5.500% 8/1/11 (4) 5,100 5,101 Philadelphia PA School District GO 5.500% 2/1/12 (Prere.) 6,200 6,367 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 10,235 10,788 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 8,030 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (2) 1,500 1,702 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,647 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.080% 8/5/11 (4) 3,340 3,340 Pittsburgh PA GO 5.500% 3/1/12 (Prere.) 5,330 5,497 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.875% 12/1/11 (Prere.) 9,660 9,940 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 6.250% 12/1/11 (Prere.) 4,915 5,064 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,733 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 6,040 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,695 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.120% 8/5/11 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Daniel Boone School District Project) 5.000% 4/1/13 (Prere.) 10,000 10,750 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (Prere.) 30,800 33,421 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,521 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,213 Puerto Rico (0.9%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 4,510 4,665 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,258 Puerto Rico GO PUT 5.000% 7/1/12 16,000 16,411 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/12 (2) 3,000 3,094 Puerto Rico Municipal Finance Agency GO 5.000% 8/1/11 7,000 7,001 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 23,265 23,672 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 50,000 50,013 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 2.360% 8/5/11 (3) 21,160 21,160 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,350 South Carolina (1.7%) Charleston County SC GO 5.000% 11/1/17 1,045 1,257 Charleston County SC GO 5.000% 11/1/17 6,485 7,800 Charleston County SC GO 5.000% 11/1/18 7,085 8,533 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.110% 8/5/11 24,750 24,750 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 9,152 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 10,249 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 8,230 Greenville County SC Hospital System Revenue VRDO 0.050% 8/5/11 LOC 16,000 16,000 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,974 1 Greenville County SC School District Installment Revenue TOB VRDO 0.070% 8/5/11 (12) 7,440 7,440 1 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.110% 8/5/11 (4) 5,625 5,625 1 Greer SC Combined Utility System Revenue TOB VRDO 0.080% 8/5/11 (13) 9,685 9,685 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 2,984 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,497 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 15,922 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 9,160 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,179 South Carolina Educational Facilities Authority for Private Nonprofit Institutions Revenue (Converse College) VRDO 0.100% 8/5/11 LOC 5,120 5,120 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,241 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,605 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,733 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,806 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,347 South Carolina Transportation Infrastructure Revenue 5.100% 10/1/11 (Prere.) 10,000 10,085 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,933 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,702 Spartanburg County SC Regional Health Services District Revenue VRDO 0.130% 8/5/11 (12) 20,200 20,200 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 1,735 1,737 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 12/1/11 (2) 1,000 1,016 South Dakota Building Authority Revenue 5.000% 12/1/12 (2) 3,005 3,191 Tennessee (2.0%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,630 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,539 Memphis TN Electric System Revenue 5.000% 12/1/11 (14) 17,000 17,274 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 52,061 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,790 Memphis TN GO 5.000% 10/1/17 2,500 2,958 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 7,190 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,801 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,886 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 17,007 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,371 Shelby County TN GO 5.000% 4/1/13 4,000 4,308 Shelby County TN GO 5.000% 4/1/14 1,000 1,116 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,907 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,786 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.130% 8/5/11 (12) 56,000 56,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/12 2,300 2,399 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/13 3,600 3,903 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/14 4,805 5,372 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 6,170 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,915 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/11 5,000 5,018 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/12 10,000 10,396 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 29,570 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 9,477 Tennessee GO 5.000% 5/1/14 2,825 3,160 Tennessee GO 5.000% 5/1/16 3,200 3,759 Texas (8.8%) Board of Regents of the University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,247 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 630 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,598 Dallas TX GO 5.000% 2/15/12 26,935 27,643 Dallas TX GO 5.000% 2/15/16 4,000 4,674 Dallas TX GO 5.000% 2/15/17 8,880 10,480 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,707 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,359 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,649 Denton TX Independent School District GO VRDO 0.080% 8/5/11 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District PUT 2.500% 8/1/14 11,140 11,561 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,409 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,707 3 Frisco TX GO 5.000% 2/15/17 3,000 3,527 3 Frisco TX GO 5.000% 2/15/18 3,325 3,911 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,800 Garland TX GO 5.250% 2/15/12 (4) 2,500 2,569 Garland TX Independent School District GO 5.000% 2/15/12 4,210 4,322 Grapevine-Colleyville TX Independent School District School Building GO PUT 4.000% 8/1/12 25,980 26,842 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,170 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.120% 8/5/11 8,195 8,195 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 16,569 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 12,491 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,501 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.200% 8/1/11 LOC 16,530 16,530 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 550 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,181 Harris County TX Flood Control District GO 5.000% 10/1/11 5,005 5,047 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 9,523 Harris County TX GO 6.000% 8/1/13 (14) 21,795 24,173 Harris County TX GO 5.000% 10/1/15 2,000 2,334 Harris County TX GO 5.000% 10/1/16 4,500 5,356 1 Harris County TX GO TOB VRDO 0.120% 8/5/11 (4) 8,155 8,155 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.200% 8/1/11 LOC 7,605 7,605 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.200% 8/1/11 20,595 20,595 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,829 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 24,250 25,423 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,148 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,141 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,712 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 1,956 1 Houston TX Airport System Revenue TOB VRDO 0.120% 8/5/11 13,360 13,360 Houston TX GO 5.500% 3/1/16 6,905 8,170 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.050% 8/5/11 32,080 32,080 Houston TX Independent School District GO 0.000% 2/15/12 5,535 5,528 Houston TX Independent School District GO 5.000% 2/15/13 9,000 9,642 Houston TX Independent School District GO PUT 0.570% 3/27/12 15,000 15,000 Houston TX Utility System Revenue 5.250% 11/15/11 (4) 4,425 4,490 Houston TX Utility System Revenue 5.000% 11/15/12 (4) 4,270 4,523 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 6,113 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,820 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 11,090 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,196 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 16,207 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 2,947 Klein TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 8/1/11 2,050 2,051 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,989 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 9,000 10,015 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,300 1,505 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,994 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,935 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,307 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,077 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,716 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 1,974 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 8,886 North Texas Tollway Authority System Revenue 5.000% 1/1/12 5,580 5,684 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,116 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,920 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,732 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 11,350 North Texas Tollway Authority System Revenue PUT 5.250% 1/1/12 71,215 72,655 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 31,190 33,007 Northside TX Independent School District GO PUT 0.950% 8/1/13 10,000 10,049 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,800 14,913 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,947 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 26,046 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,172 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,392 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 12,000 12,899 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 11,209 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,959 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 8,323 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.120% 8/5/11 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,870 3 San Antonio TX GO 5.000% 8/1/17 1,070 1,271 3 San Antonio TX GO 5.000% 8/1/18 1,000 1,190 San Antonio TX GO PUT 1.150% 12/3/12 17,900 18,020 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.070% 8/5/11 LOC 4,620 4,620 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,128 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,350 Spring Branch TX Independent School District GO 5.000% 2/1/13 3,000 3,209 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 4,029 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,210 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,459 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,232 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,478 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,939 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/12 3,500 3,587 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/13 1,835 1,945 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,410 1 Texas A&M University System Revenue TOB VRDO 0.080% 8/5/11 5,555 5,555 Texas GO 5.000% 10/1/17 7,500 8,969 Texas GO 5.000% 10/1/18 7,500 8,970 1 Texas GO TOB VRDO 0.110% 8/5/11 35,000 35,000 Texas GO TRAN 2.000% 8/31/11 100,000 100,167 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/12 5,000 5,249 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,064 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.550% 9/15/17 10,000 9,575 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 43,575 47,271 Texas State University System Revenue 5.000% 3/15/12 2,380 2,451 Texas State University System Revenue 5.000% 3/15/15 7,005 7,997 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/13 3,000 3,167 Texas Tech University System Revenue Financing System Revenue 3.000% 2/15/14 5,000 5,299 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/15 4,000 4,575 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,000 20,289 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.120% 8/5/11 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/12 9,605 9,916 Texas Transportation Commission Revenue 5.000% 4/1/13 12,000 12,920 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 30,567 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,185 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.120% 8/5/11 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,750 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,499 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,497 University of Houston Texas Revenue 4.000% 2/15/13 2,000 2,105 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 12,059 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,497 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 2,005 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 30,014 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.070% 8/5/11 15,000 15,000 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 5,114 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 8,185 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,532 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,270 19,960 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,505 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 11,240 Utah GO 5.000% 7/1/17 10,000 11,967 Utah GO 5.000% 7/1/18 15,000 18,013 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 4,425 4,711 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,502 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,889 Virginia (2.1%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,224 Chesapeake VA Economic Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 3.600% 2/1/13 5,000 5,162 Clarke County VA Industrial Development Authority Hospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.130% 8/5/11 (4) 10,850 10,850 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,914 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 5,016 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.200% 8/1/11 19,150 19,150 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 24,043 Norfolk VA GO 5.000% 3/1/15 5,910 6,777 Norfolk VA GO 5.000% 3/1/16 4,000 4,689 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,851 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,278 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 8,167 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,497 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,604 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,697 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,431 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,262 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,788 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,515 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 591 Virginia GO 5.000% 6/1/14 8,750 9,833 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,773 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,953 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,456 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 9,026 Virginia Public School Authority Revenue 5.000% 8/1/11 1,500 1,500 Virginia Public School Authority Revenue 5.000% 8/1/11 9,000 9,002 Virginia Public School Authority Revenue 4.000% 8/1/12 3,605 3,743 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 8,365 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,313 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,414 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 17,444 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,744 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,876 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,858 Virginia Public School Authority Revenue 5.000% 8/1/16 35,860 42,438 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,816 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,376 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 7,175 Washington (2.9%) 1 Bellevue WA GO TOB VRDO 0.110% 8/5/11 (4) 10,000 10,000 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 9,198 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,669 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/12 2,500 2,611 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 15,699 Energy Northwest Washington Electric Revenue (Project No. 1) 5.500% 7/1/17 (14) 8,000 8,346 Energy Northwest Washington Electric Revenue (Project No. 1) 6.000% 7/1/17 (14) 7,300 7,649 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,928 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,757 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 28,208 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (2) 9,000 9,439 Energy Northwest Washington Electric Revenue (Project No. 3) 6.000% 7/1/16 (4) 10,000 10,488 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 23,635 King County WA (Bellevue School District) GO 5.000% 12/1/11 18,000 18,296 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,588 Port of Seattle WA Revenue 5.000% 3/1/12 (4) 5,000 5,135 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 4,080 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,401 Tacoma WA Electric System Revenue 5.000% 1/1/12 (4) 5,000 5,101 Tacoma WA Electric System Revenue 5.000% 1/1/13 (4) 10,485 11,165 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 25,720 28,313 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,704 University of Washington Revenue 5.000% 4/1/17 6,880 8,147 University of Washington Revenue 5.000% 4/1/18 7,225 8,581 Washington GO 5.000% 7/1/12 (2) 11,530 12,040 Washington GO 5.000% 2/1/13 5,290 5,659 Washington GO 5.000% 7/1/13 (4) 4,890 5,319 Washington GO 5.000% 1/1/14 19,395 21,449 Washington GO 5.000% 2/1/14 11,105 12,318 Washington GO 5.000% 7/1/15 (2) 2,400 2,775 Washington GO 5.700% 10/1/15 6,250 6,814 Washington GO 5.000% 1/1/16 20,000 23,311 Washington GO 5.000% 1/1/16 5,285 6,160 Washington GO 5.000% 2/1/16 13,040 15,232 Washington GO 5.000% 2/1/16 3,995 4,667 Washington GO 5.000% 7/1/17 5,000 5,946 Washington GO 5.000% 8/1/17 11,175 13,308 1 Washington GO TOB VRDO 0.120% 8/5/11 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,736 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,756 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,292 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,460 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,498 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,572 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.090% 8/5/11 LOC 6,640 6,640 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.060% 8/5/11 LOC 14,000 14,000 West Virginia (0.4%) West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,221 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 5,072 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 10,412 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 8,221 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,374 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,348 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,314 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,830 Wisconsin (1.4%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 5,000 5,241 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 3,060 3,185 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,708 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 4,032 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,667 Wisconsin GO 5.000% 5/1/12 (14) 15,775 16,348 Wisconsin GO 5.000% 5/1/13 5,000 5,403 Wisconsin GO 5.250% 5/1/13 16,810 18,236 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,595 Wisconsin GO 5.000% 5/1/16 (14) 11,240 12,440 Wisconsin GO 5.000% 5/1/16 13,870 16,276 Wisconsin GO 5.000% 5/1/16 10,530 12,356 Wisconsin GO 5.000% 5/1/17 6,000 7,104 Wisconsin GO 5.000% 5/1/17 8,000 9,472 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,116 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,619 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,197 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,188 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,472 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,159 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,800 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,492 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,239 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,660 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,623 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 13,001 Wisconsin Transportation Revenue 5.000% 7/1/12 1,000 1,044 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,197 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,430 Total Tax-Exempt Municipal Bonds (Cost $13,781,385) Market Value Coupon Shares ($000) Temporary Cash Investment (2.9%) Money Market Fund (2.9%) 4 Vanguard Municipal Cash Management Fund (Cost $421,099) 0.064% 421,098,601 421,099 Total Investments (101.7%) (Cost $14,202,484) Other Assets and Liabilities-Net (-1.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the aggregate value of these securities was $808,877,000, representing 5.6% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2011. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. Limited-Term Tax-Exempt Fund (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  14,211,297  Temporary Cash Investments 421,099   Total 421,099 14,211,297  C. At July 31, 2011, the cost of investment securities for tax purposes was $14,221,493,000. Net unrealized appreciation of investment securities for tax purposes was $410,903,000, consisting of unrealized gains of $412,316,000 on securities that had risen in value since their purchase and $1,413,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.0%) Alabama (1.1%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/11 7,500 7,622 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 4,000 4,144 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 3,500 3,626 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 21,510 22,860 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 7,500 8,084 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 11,760 12,676 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 8,000 8,917 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.110% 8/5/11 12,360 12,360 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.120% 8/5/11 6,375 6,375 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 1.000% 11/15/11 19,000 19,012 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 1.000% 12/1/11 9,200 9,201 Huntsville AL Capital Improvement GO 5.000% 9/1/11 1,265 1,270 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/12 1,000 1,020 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/13 1,715 1,805 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,441 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,755 Alaska (0.3%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.100% 8/5/11 15,870 15,870 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/12 1,800 1,853 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,368 Anchorage AK GO 5.500% 7/1/12 (Prere.) 5,680 5,951 North Slope Borough AK GO 5.000% 6/30/12 1,750 1,827 North Slope Borough AK GO 5.000% 6/30/13 1,500 1,629 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,218 Arizona (1.1%) Arizona Board Regents Arizona State University System Revenue VRDO 0.060% 8/5/11 LOC 10,510 10,510 Arizona COP 5.000% 10/1/12 (4) 1,000 1,050 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/12 3,000 3,059 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,650 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.160% 8/5/11 8,840 8,840 Arizona School Facilities Board COP 5.000% 9/1/11 23,870 23,954 Arizona School Facilities Board COP 5.250% 9/1/11 (4) 5,730 5,752 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,479 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/12 5,000 5,221 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 5,000 5,431 Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/11 2,115 2,129 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,212 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 4.000% 7/1/12 4,985 5,145 1 Mesa AZ Utility System Revenue TOB VRDO 0.120% 8/5/11 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.120% 8/5/11 (4) 7,500 7,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.110% 8/5/11 5,545 5,545 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.110% 8/5/11 4,500 4,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 8/5/11 8,500 8,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 8/5/11 6,285 6,285 California (8.3%) California Department of Water Resources Power Supply Revenue 3.000% 5/1/12 6,535 6,672 California Department of Water Resources Power Supply Revenue 4.000% 5/1/12 2,000 2,057 California Department of Water Resources Power Supply Revenue 5.000% 5/1/12 22,130 22,929 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 35,000 36,860 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 16,743 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 15,776 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,893 California Department of Water Resources Power Supply Revenue VRDO 0.070% 8/5/11 LOC 6,400 6,400 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,727 California Economic Recovery Bonds GO 5.250% 7/1/13 (ETM) 975 1,066 California Economic Recovery Bonds GO 5.250% 7/1/13 (14) 1,025 1,118 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 10,700 12,082 California Educational Facilities Authority Revenue (St. Mary's College of California) VRDO 0.070% 8/5/11 LOC 17,330 17,330 California GO 5.000% 3/1/13 2,500 2,666 California GO 5.000% 4/1/13 2,205 2,359 California GO 5.000% 6/1/13 2,025 2,179 California GO 4.000% 11/1/14 2,650 2,892 California GO 5.000% 11/1/15 1,600 1,836 California GO 5.000% 10/1/16 12,070 13,970 1 California GO TOB VRDO 0.230% 8/5/11 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 12,000 12,487 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/2/12 15,240 15,859 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 19,793 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 16,873 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/11 5,000 5,010 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.120% 8/5/11 21,190 21,190 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.120% 8/5/11 20,885 20,885 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,724 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 20,000 20,735 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 1,160 1,195 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 2,000 2,060 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,939 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,241 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 1.625% 9/1/11 4,000 4,002 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 1.100% 10/3/11 15,750 15,753 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,074 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.180% 8/1/11 LOC 800 800 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 1.125% 11/1/11 8,355 8,355 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,405 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/13 5,000 5,367 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,000 11,005 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 74,000 79,760 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.050% 8/5/11 LOC 11,200 11,200 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 4.000% 7/1/12 650 669 1 Desert CA Community College District GO TOB VRDO 0.120% 8/5/11 14,340 14,340 1 East Bay CA Municipal Utility District Waste Water System Revenue TOB VRDO 0.110% 8/5/11 10,475 10,475 1 East Side CA Union High School District GO TOB VRDO 1.580% 8/5/11 23,805 23,805 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.050% 8/5/11 15,850 15,850 Fontana CA Unified School District BAN 4.000% 12/1/12 20,000 20,576 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,263 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 11,500 12,565 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 44,730 48,873 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 5,000 5,475 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 15,485 16,719 Golden State Tobacco Securitization Corp. California 6.625% 6/1/13 (Prere.) 3,000 3,340 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 19,490 21,741 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.120% 8/5/11 15,335 15,335 1 Los Angeles CA Unified School District GO TOB VRDO 0.120% 8/5/11 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/12 5,500 5,744 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,751 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.250% 7/1/16 (4) 5,000 5,069 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 12,264 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,948 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,109 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,135 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,000 3,440 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.040% 8/5/11 6,000 6,000 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/13 2,500 2,624 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,065 Orange County CA Airport Revenue 3.000% 7/1/13 1,670 1,739 1 Peralta CA Community College District Revenue TOB VRDO 0.100% 8/5/11 (4) 15,000 15,000 1 Peralta CA Community College District Revenue TOB VRDO 0.120% 8/5/11 (4) 7,715 7,715 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/12 500 520 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 662 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,402 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,483 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,260 San Bernardino County CA Transportation Authority Sales Tax RAN 5.000% 5/1/12 15,000 15,533 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,703 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,626 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,435 4,968 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 23,957 San Francisco CA City & County International Airport Revenue PUT 2.250% 12/4/12 29,755 30,312 San Francisco CA City & County International Airport Revenue VRDO 0.060% 8/5/11 LOC 12,500 12,500 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.110% 8/5/11 (13) 5,000 5,000 Southern California Public Power Authority Revenue (Transmission Project) VRDO 0.050% 8/5/11 (4) 43,000 43,000 Tuolumne CA Wind Project Authority Revenue 4.000% 1/1/13 2,375 2,480 Colorado (2.4%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,607 Colorado Department of Transportation RAN 5.250% 6/15/12 (14) 21,350 22,298 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 8/1/11 LOC 3,700 3,700 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/13 4,000 4,339 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/8/12 4,225 4,463 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 13,135 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,120 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 6,990 7,691 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.140% 8/5/11 10,000 10,000 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.070% 8/5/11 47,700 47,700 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 1,605 1,698 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 5,165 5,463 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,807 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 9,344 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,164 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,893 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.070% 8/5/11 20,705 20,705 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.070% 8/5/11 44,200 44,200 Denver CO City & County (Better Denver & Zoo) GO 4.000% 8/1/11 1,000 1,000 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,569 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/1/11 (14) 15,000 15,044 1 Jefferson County CO School District GO TOB VRDO 0.120% 8/5/11 13,660 13,660 Regional Transportation District of Colorado COP 3.000% 6/1/12 1,000 1,018 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,636 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,596 Regional Transportation District of Colorado Sales Tax Revenue 3.000% 11/1/11 1,230 1,239 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,741 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,000 5,683 1 University of Colorado Enterprise System Revenue TOB VRDO 2.330% 8/5/11 LOC 7,935 7,935 Connecticut (1.2%) Connecticut General Revenue (State Revolving Fund) 5.000% 2/1/12 4,000 4,098 Connecticut GO 5.375% 11/15/12 (Prere.) 7,985 8,515 Connecticut GO 5.000% 3/1/15 (14) 3,000 3,312 2 Connecticut GO 0.580% 5/15/15 20,000 20,000 Connecticut GO 5.000% 12/1/15 (14) 16,150 17,966 2 Connecticut GO 0.730% 5/15/16 20,000 20,000 2 Connecticut GO 0.730% 5/15/16 8,300 8,300 2,3 Connecticut GO PUT 1.430% 3/1/18 17,500 17,479 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 4.000% 7/1/12 1,235 1,270 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/13 1,915 2,052 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,236 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 7,610 8,022 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 23,699 Delaware (0.3%) Delaware GO 5.000% 10/1/12 9,445 9,977 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 (14) 6,790 7,637 Kent County DE Student Housing Revenue (Delaware State University Student Housing) VRDO 0.100% 8/5/11 LOC 7,910 7,910 University of Delaware Revenue PUT 0.850% 6/4/13 12,000 12,058 District of Columbia (0.5%) 2 District of Columbia Income Tax Revenue 0.430% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown Day School) VRDO 0.390% 8/5/11 LOC 14,300 14,300 District of Columbia Revenue (Georgetown University) 5.000% 4/1/13 5,000 5,312 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,179 District of Columbia Revenue (Medlantic/Helix) VRDO 0.090% 8/5/11 LOC 14,000 14,000 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.070% 8/5/11 LOC 10,600 10,600 Florida (8.0%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 3.000% 12/1/11 3,000 3,018 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,502 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,503 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,181 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 32,362 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 17,907 Clay County FL Sales Surtax Revenue 5.000% 10/1/11 (12) 3,500 3,526 1 Collier County FL School Board COP TOB VRDO 0.080% 8/5/11 21,385 21,385 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,909 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 2.000% 4/3/12 5,000 5,050 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.750% 6/15/12 5,500 5,558 Florida Board of Education Lottery Revenue 5.000% 7/1/15 11,750 13,405 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,514 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 19,376 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/12 1,945 2,007 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 16,195 16,847 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 4,020 4,182 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 4,500 4,681 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 9,580 10,380 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,820 9,556 3 Florida Board of Education Public Education Capital Outlay GO 4.000% 6/1/14 7,535 8,233 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 (4) 11,315 12,314 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,676 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 10,350 3 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,382 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,250 7,845 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/12 5,545 5,785 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 31,580 33,020 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 (14) 5,220 5,290 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 34,040 36,895 Florida Department of Management Services COP 5.000% 8/1/11 1,350 1,350 Florida Department of Management Services COP 5.000% 8/1/12 8,850 9,224 Florida Department of Management Services COP 5.000% 8/1/13 6,595 7,084 Florida Department of Transportation GO 5.000% 7/1/12 6,940 7,247 Florida Department of Transportation GO 5.000% 7/1/13 9,605 10,440 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 10,000 10,728 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,150 22,395 Florida Rural Utility Financing Commission Revenue 3.500% 11/1/11 2,975 2,990 Florida Turnpike Authority Revenue 5.000% 7/1/13 3,825 4,148 Florida Turnpike Authority Revenue 5.000% 7/1/13 (4) 4,780 5,183 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,810 Gainsville FL Utility System Revenue VRDO 0.300% 8/1/11 30,665 30,665 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,093 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,241 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.110% 8/5/11 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.250% 10/1/11 (14) 5,560 5,608 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/11 (4) 4,610 4,649 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/12 2,000 2,102 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/12 (4) 5,670 5,976 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,167 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,282 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,302 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.000% 3/15/12 (2) 4,500 4,617 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,316 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,313 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/11 12,000 12,094 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/12 12,000 12,600 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,443 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 8/5/11 30,800 30,800 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.060% 8/5/11 22,550 22,550 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.090% 8/5/11 22,065 22,065 Jacksonville FL Excise Taxes Revenue 4.000% 10/1/12 1,000 1,039 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,111 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/13 1,000 1,066 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,353 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,955 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,193 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,204 Lakeland FL Hospital System Revenue (Lakeland Regional Health) 2.000% 11/15/11 1,000 1,004 Lakeland FL Hospital System Revenue (Lakeland Regional Health) 3.000% 11/15/12 500 509 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.120% 8/5/11 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.110% 8/5/11 (12) 5,070 5,070 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) PUT 4.125% 8/1/11 (14) 5,000 5,001 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 1.250% 11/1/11 2,500 2,503 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 4,000 4,148 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,158 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.110% 8/5/11 (4) 32,570 32,570 Ocala FL Water & Sewer Revenue 5.750% 10/1/11 (Prere.) 13,605 13,872 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,168 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/13 335 348 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 530 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 537 1 Orange County FL School Board COP TOB VRDO 0.070% 8/5/11 LOC 25,965 25,965 Orange County FL Tourist Development Revenue 5.000% 10/1/11 6,990 7,040 Orange County FL Tourist Development Revenue 5.000% 10/1/12 7,335 7,669 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 8,260 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,543 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/12 (2) 5,000 5,193 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/11 1,500 1,512 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/12 1,750 1,845 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,736 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,736 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,468 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,511 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,717 Port St. Lucie FL Utility Revenue 5.125% 9/1/11 (Prere.) 1,000 1,004 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.070% 8/5/11 LOC 7,800 7,800 South Broward FL Hospital District Revenue 5.625% 5/1/12 (Prere.) 4,640 4,872 1 South Florida Water Management District COP TOB VRDO 0.110% 8/5/11 21,000 21,000 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/11 4,000 4,008 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 8,325 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.750% 2/1/13 (Prere.) 5,000 5,405 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.110% 8/5/11 6,000 6,000 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/13 9,405 10,039 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 6,035 3 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,433 Georgia (2.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,100 2,336 Atlanta GA Airport Revenue 4.000% 1/1/13 5,000 5,226 Atlanta GA Airport Revenue 4.000% 1/1/15 500 541 3 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,360 1 Atlanta GA Airport Revenue TOB VRDO 0.220% 8/5/11 (4) 11,170 11,170 Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.070% 8/5/11 LOC 14,750 14,750 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/11 2,500 2,524 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/12 3,000 3,131 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,826 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 1,000 1,014 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 19,880 20,161 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 3.750% 1/12/12 5,000 5,071 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 6,000 6,120 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,303 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/12 2,240 2,293 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.110% 8/5/11 LOC 5,470 5,470 DeKalb County GA School District GO 5.000% 2/1/12 30,000 30,709 Georgia GO 6.250% 8/1/11 5,195 5,197 Georgia GO 5.000% 5/1/12 (Prere.) 5,125 5,313 Georgia GO 5.000% 9/1/14 4,000 4,533 Georgia Road & Tollway Authority Revenue 5.000% 6/1/13 13,875 15,028 Gwinnett County GA Water & Sewer Authority Revenue 4.000% 8/1/12 10,020 10,403 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 7,500 7,852 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 10,995 11,506 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,311 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,000 13,864 Monroe County GA Development Authority Pollution Control Revenue (Gulf Power Co. Plant Scherer Project) PUT 2.125% 6/4/13 5,000 5,034 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Scherer Project)PUT 2.500% 3/1/13 7,500 7,592 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/12 4,010 4,087 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,233 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,408 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/11 5,000 5,022 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.000% 1/1/13 1,330 1,398 Hawaii (0.2%) Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,175 Hawaii GO 5.000% 6/1/14 1,195 1,340 Hawaii GO 5.000% 2/1/15 3,600 4,109 Hawaii GO 5.000% 2/1/16 4,000 4,663 Honolulu HI City & County GO 5.250% 7/1/12 (ETM) 4,950 5,178 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.140% 8/5/11 (4) 4,995 4,995 Idaho (0.1%) Idaho Housing & Finance Association RAN 5.000% 7/15/12 6,675 6,974 Illinois (4.5%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,226 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,193 1 Chicago IL Board of Education GO TOB VRDO 0.140% 8/5/11 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 1,250 1,374 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,846 1 Chicago IL GO TOB VRDO 0.120% 8/5/11 9,995 9,995 Chicago IL GO VRDO 0.200% 8/1/11 10,000 10,000 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,750 11,763 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/12 (14) 4,400 4,482 Chicago IL O'Hare International Airport Revenue 4.000% 1/1/15 1,000 1,071 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/16 3,000 3,367 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.230% 8/5/11 (12) 27,185 27,185 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.230% 8/5/11 (4) 7,000 7,000 1 Chicago IL Water Revenue TOB VRDO 0.140% 8/5/11 (4) 7,745 7,745 1 Chicago IL Water Revenue TOB VRDO 0.140% 8/5/11 (4) 7,495 7,495 Du Page & Cook Counties IL Community Consolidated School District GO 5.250% 12/1/12 (Prere.) 3,750 3,999 Illinois Build Revenue 5.000% 6/15/16 10,000 11,428 Illinois Development Finance Authority Revenue (St. Vincent De Paul Center) PUT 1.400% 2/28/13 11,650 11,797 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.070% 8/5/11 LOC 18,800 18,800 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.125% 2/14/13 8,000 8,048 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,284 Illinois Educational Facilities Authority Student Housing Revenue (Educational Advancement Fund) 6.250% 5/1/12 (Prere.) 4,000 4,222 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,540 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 3.875% 5/1/12 5,000 5,133 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 1.400% 2/1/13 11,180 11,316 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,484 Illinois Finance Authority Revenue (Central Dupage Health) VRDO 0.200% 8/1/11 2,855 2,855 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.070% 8/5/11 LOC 10,800 10,800 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.060% 8/5/11 LOC 3,190 3,190 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/11 2,445 2,450 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/12 4,630 4,846 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,514 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 10,000 10,116 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.120% 8/5/11 (4) 30,510 30,510 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.180% 8/5/11 (4) 7,800 7,800 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/12 1,840 1,869 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,365 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,717 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/12 (4) 4,200 4,306 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,690 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.040% 8/5/11 5,564 5,564 Illinois Finance Authority Solid Waste Revenue (Waste Management Inc. Project) PUT 1.450% 10/3/11 1,750 1,751 Illinois GO 5.000% 1/1/16 25,000 27,667 1 Illinois GO TOB VRDO 0.580% 8/5/11 3,750 3,750 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,805 5,181 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.100% 8/5/11 48,265 48,265 Illinois Regional Transportation Authority Revenue PUT 1.200% 9/1/11 31,300 31,300 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.120% 8/5/11 5,335 5,335 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.110% 8/5/11 58,275 58,275 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.110% 8/5/11 20,550 20,550 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/12 8,000 8,156 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/13 8,130 8,407 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,684 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,398 Indiana (2.4%) Indiana Bond Bank Revenue 5.375% 4/1/12 (Prere.) 2,500 2,587 Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 1.000% 9/1/11 4,750 4,751 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/12 3,415 3,552 Indiana Finance Authority Facilities Revenue (Pendleton Juvenile Correctional Facility) 5.000% 7/1/12 1,495 1,555 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/11 1,000 1,012 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/12 1,700 1,788 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,569 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.060% 8/5/11 LOC 34,200 34,200 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.100% 8/5/11 LOC 20,915 20,915 Indiana Finance Authority Lease Revenue 5.000% 11/1/12 12,130 12,786 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 24,705 24,877 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 8/1/11 8,000 8,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.300% 8/1/11 10,700 10,700 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.210% 8/1/11 4,470 4,470 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 3.750% 2/1/12 10,000 10,176 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 2,000 2,145 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 7,605 8,229 3 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 15,000 14,996 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,054 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,777 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 3,092 1 Indiana Transportation Finance Authority Highway Revenue TOB VRDO 0.080% 8/5/11 18,020 18,020 Indianapolis IN Gas Utility Revenue 5.000% 6/1/12 8,870 9,184 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/13 1,000 1,087 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,285 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) PUT 3.875% 3/1/12 12,500 12,724 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 35,000 35,789 Iowa (0.3%) Iowa Finance Authority Health Facilities Revenue (Great River Medical Center Project) VRDO 0.330% 8/1/11 LOC 6,160 6,160 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/12 (12) 1,540 1,575 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/13 (12) 3,265 3,449 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) PUT 5.000% 8/15/12 7,500 7,821 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 4.000% 7/1/12 1,860 1,915 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 2.100% 12/1/11 (ETM) 8,000 8,050 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/11 1,000 1,013 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/12 1,700 1,808 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,636 Polk County IA GO 3.000% 6/1/12 510 521 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/11 1,755 1,763 Kansas Department of Transportation Highway Revenue VRDO 0.050% 8/5/11 20,600 20,600 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,071 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,761 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,586 Newton KS Hospital Revenue (Newton Healthcare Corp.) VRDO 0.150% 8/5/11 LOC 4,905 4,905 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 3.000% 11/15/11 500 503 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/12 1,000 1,046 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 2,000 2,167 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,060 2,276 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,000 2,208 Kentucky (0.5%) Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.060% 8/5/11 LOC 1,900 1,900 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 3.000% 2/1/12 1,000 1,011 Kentucky Economic Development Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 1.000% 9/1/11 4,500 4,501 Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 4,185 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,582 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/12 4,335 4,521 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/13 3,730 4,042 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.375% 12/1/11 10,000 10,142 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.900% 4/2/12 15,000 15,112 1 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue TOB VRDO 0.110% 8/5/11 (13) 6,640 6,640 Louisiana (1.6%) 1 Louisiana Gas & Fuels Tax Revenue TOB VRDO 0.110% 8/5/11 6,490 6,490 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.830% 6/1/13 25,100 25,145 Louisiana GO 0.930% 7/15/14 37,000 37,006 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 4.000% 10/1/12 2,000 2,074 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 3,139 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,468 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,665 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.600% 10/1/12 4,000 4,013 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,044 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,537 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.220% 8/5/11 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/12 (4) 6,000 6,213 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/13 (4) 6,000 6,387 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,617 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,287 Orleans Parish LA GO 3.000% 9/1/11 (4) 8,000 8,017 Orleans Parish LA GO 4.000% 9/1/12 (4) 1,500 1,550 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,635 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.080% 8/5/11 LOC 35,740 35,740 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.080% 8/5/11 LOC 22,500 22,500 Maine (0.1%) 1 Maine Turnpike Authority Turnpike Revenue TOB VRDO 0.150% 8/5/11 10,005 10,005 Maryland (0.7%) Maryland GO 5.250% 3/1/12 3,000 3,090 3 Maryland GO 5.000% 8/1/16 27,680 32,831 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 11/15/11 5,000 5,070 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/12 1,000 1,038 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 6.000% 7/1/12 (Prere.) 6,500 6,845 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 8,317 Washington Suburban Sanitation District Maryland GO VRDO 0.130% 8/5/11 27,900 27,900 Massachusetts (3.8%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 1.750% 8/1/11 25,575 25,575 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 8/5/11 19,989 19,989 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/13 8,000 8,473 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.040% 8/5/11 22,800 22,800 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.040% 8/5/11 LOC 1,000 1,000 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,226 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,613 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,796 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 4.000% 1/1/13 1,400 1,441 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,340 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.580% 7/1/14 13,850 13,877 Massachusetts GO 5.250% 11/1/11 (Prere.) 10,000 10,123 Massachusetts GO 5.250% 11/1/11 (Prere.) 15,000 15,185 Massachusetts GO 6.000% 11/1/11 10,810 10,971 2 Massachusetts GO 0.320% 2/1/12 13,000 13,000 2 Massachusetts GO 0.460% 2/1/13 20,630 20,630 2 Massachusetts GO 0.560% 2/1/14 15,000 15,000 2 Massachusetts GO 0.610% 2/1/14 7,500 7,500 Massachusetts GO 5.000% 1/1/15 4,000 4,551 2 Massachusetts GO 0.740% 2/1/15 4,000 4,000 1 Massachusetts GO TOB VRDO 0.080% 8/5/11 36,740 36,740 1 Massachusetts GO TOB VRDO 2.000% 8/5/11 LOC 16,000 16,000 Massachusetts GO VRDO 0.300% 8/1/11 2,000 2,000 Massachusetts GO VRDO 0.100% 8/5/11 50,000 50,000 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 2.750% 1/5/12 4,000 4,044 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/12 3,000 3,092 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.110% 8/5/11 7,500 7,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 4.000% 10/1/12 5,000 5,183 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/12 2,500 2,619 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.125% 2/16/12 6,000 6,127 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 13,100 13,464 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,141 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.070% 8/5/11 5,000 5,000 Massachusetts Special Obligation Revenue 4.000% 6/15/12 5,695 5,882 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.120% 8/5/11 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 2.400% 8/5/11 LOC 20,720 20,720 1 Massachusetts Water Resources Authority Revenue TOB VRDO 2.400% 8/5/11 (4)LOC 19,795 19,795 Massachusetts Water Resources Authority Revenue VRDO 0.080% 8/5/11 23,390 23,390 Michigan (1.9%) Detroit MI GO 5.000% 4/1/12 (12) 8,860 8,992 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 14,935 16,261 Detroit MI Sewer System Revenue PUT 5.500% 1/1/12 (14) 3,225 3,259 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,086 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,111 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 10,728 Michigan (New Center Development Inc.) COP PUT 5.000% 9/1/11 (14) 6,250 6,266 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 1,935 1,951 Michigan Building Authority Revenue 3.000% 10/15/12 1,150 1,181 Michigan Building Authority Revenue PUT 5.000% 10/15/11 (Prere.) 5,000 5,047 Michigan Finance Authority State Aid RAN 2.000% 8/19/11 7,500 7,508 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,387 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 3.750% 3/15/12 10,000 10,211 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/12 17,300 17,451 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,000 10,143 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,045 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,577 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 1,000 1,071 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.050% 8/5/11 10,000 10,000 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 3.550% 10/1/11 3,000 3,018 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 1,910 2,016 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/12 3,065 3,235 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,135 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,706 Michigan State University Board of Trustees General Revenue VRDO 0.030% 8/5/11 33,305 33,305 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 3.050% 12/3/12 9,000 9,191 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.080% 8/5/11 LOC 3,475 3,475 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,729 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 4.000% 7/1/12 2,150 2,189 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/13 2,250 2,361 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,456 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,385 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.140% 8/5/11 (4) 5,000 5,000 University of Michigan University Revenue 4.000% 4/1/15 9,600 10,599 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 4.000% 12/1/11 3,995 4,037 Wayne State University Michigan Revenue 5.000% 11/15/12 1,500 1,583 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,678 Minnesota (0.6%) Minnesota GO 4.000% 12/1/11 11,725 11,878 Minnesota GO 4.000% 8/1/12 17,810 18,484 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.060% 8/5/11 10,000 10,000 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 12,825 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 13,530 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/12 1,000 1,032 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/13 1,000 1,066 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,089 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/12 5,000 5,200 Mississippi (0.3%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/12 1,250 1,286 Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,073 Mississippi Business Finance Corp. Revenue (Mississippi Power Co. Project) PUT 2.250% 1/15/13 6,000 6,056 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 9/1/11 1,600 1,599 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.250% 11/1/11 8,200 8,207 Mississippi GO (Nissan Project) VRDO 0.060% 8/5/11 14,315 14,315 Missouri (1.7%) Kansas City MO Special Obligation Revenue VRDO 0.090% 8/5/11 LOC 28,825 28,825 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.200% 8/1/11 2,000 2,000 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.200% 8/1/11 24,870 24,870 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Sisters of Mercy Health System) VRDO 0.060% 8/5/11 5,000 5,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.100% 8/5/11 LOC 18,025 18,025 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.100% 8/5/11 LOC 14,250 14,250 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) VRDO 0.100% 8/5/11 LOC 33,500 33,500 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 16,050 16,175 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) PUT 1.250% 5/16/12 29,100 29,327 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.300% 8/1/11 3,100 3,100 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,500 16,127 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 3,035 3,206 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,679 Nebraska (0.9%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.080% 8/5/11 40 40 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.060% 8/5/11 77,610 77,610 1 Nebraska Public Power District Revenue TOB VRDO 0.120% 8/5/11 (13) 5,665 5,665 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.070% 8/5/11 LOC 18,220 18,220 Nevada (1.1%) Clark County NV Airport BAN 5.000% 7/1/12 30,000 31,263 Clark County NV Bond Bank GO 5.000% 6/1/12 (ETM) 5,000 5,201 Clark County NV GO 5.000% 11/1/11 7,315 7,404 Clark County NV GO 5.000% 11/1/12 6,755 7,133 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 3.000% 7/1/12 2,000 2,040 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/12 2,700 2,806 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.000% 7/1/13 2,000 2,101 Clark County NV School District GO 5.500% 12/15/11 (Prere.) 6,000 6,121 Clark County NV School District GO 5.000% 6/15/13 (14) 9,645 10,410 Clark County NV School District GO 5.250% 6/15/13 (14) 20,335 22,042 Las Vegas Valley Water District Nevada GO 5.000% 6/1/12 (14) 5,125 5,322 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 500 538 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 277 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 568 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/11 (14) 5,210 5,294 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/12 2,545 2,634 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/13 4,000 4,292 1 Nevada System of Higher Education University Revenue TOB VRDO 0.120% 8/5/11 7,555 7,555 New Hampshire (0.1%) New Hampshire GO 5.000% 8/15/14 2,500 2,822 New Hampshire GO 5.000% 2/15/15 1,285 1,469 New Hampshire GO 5.000% 8/15/15 5,000 5,797 New Jersey (4.3%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 10,000 10,622 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,751 New Jersey Building Authority Revenue 5.000% 12/15/11 10,415 10,600 New Jersey Building Authority Revenue 5.000% 12/15/12 11,145 11,806 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 12,830 New Jersey COP 5.000% 6/15/12 3,800 3,915 New Jersey COP 5.000% 6/15/13 5,000 5,275 New Jersey COP 5.000% 6/15/14 5,120 5,502 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/11 (ETM) 4,500 4,519 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 10,000 11,236 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,662 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,681 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 8,200 8,836 New Jersey Equipment Lease Purchase COP 5.000% 6/15/12 7,570 7,800 New Jersey GO 6.000% 2/15/13 (14) 15,000 16,247 New Jersey GO 6.000% 2/15/13 5,000 5,412 1 New Jersey GO TOB VRDO 0.240% 8/1/11 46,495 46,495 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/11 3,300 3,327 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/12 3,995 4,193 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.060% 8/5/11 LOC 6,100 6,100 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,903 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,688 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,788 New Jersey Transportation Corp. COP 5.500% 9/15/11 (2) 5,000 5,032 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/11 (Prere.) 2,025 2,070 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 6,282 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.080% 8/5/11 LOC 10,800 10,800 New Jersey Turnpike Authority Revenue VRDO 0.120% 8/5/11 (4) 60,650 60,650 New Jersey Turnpike Authority Revenue VRDO 0.190% 8/5/11 LOC 85,500 85,500 Salem County NJ Pollution Control Financing Authority Revenue (Public Service Electric & Gas Co. Project) PUT 0.950% 11/1/11 16,500 16,510 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 24,065 25,188 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 12,900 13,529 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/12 (Prere.) 17,285 18,146 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 14,000 15,505 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/24 (Prere.) 1,455 1,528 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/32 (Prere.) 19,140 20,923 New Mexico (1.3%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,819 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,178 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/13 4,000 4,427 New Mexico Finance Authority Transportation Revenue VRDO 0.040% 8/5/11 LOC 10,880 10,880 New Mexico GO 5.000% 3/1/13 7,845 8,420 New Mexico GO 5.000% 3/1/13 5,535 5,941 New Mexico GO 5.000% 3/1/14 9,405 10,461 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.060% 8/5/11 8,760 8,760 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.130% 8/5/11 27,800 27,800 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.080% 8/5/11 9,975 9,975 New Mexico Severance Tax Revenue 5.000% 7/1/13 27,900 30,304 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 10,581 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,815 6,710 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,445 8,785 New York (9.7%) Buffalo NY Municipal Water System Revenue VRDO 0.060% 8/5/11 LOC 9,935 9,935 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 1,350 1,450 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 4,620 4,962 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,106 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/11 (2) 1,000 1,018 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,840 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 9,434 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/15 (14)(3) 5,000 5,358 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.110% 8/5/11 (13) 20,000 20,000 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/12 20,000 21,103 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 20,710 22,611 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 4,009 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.120% 8/5/11 (13) 12,780 12,780 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.220% 8/5/11 (4) 6,125 6,125 Metropolitan New York Transportation Authority Revenue VRDO 0.070% 8/5/11 LOC 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 8/5/11 10,000 10,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.140% 8/5/11 13,100 13,100 Nassau County NY Sewer & Storm Water Finance Authority System Revenue 5.000% 11/1/12 4,980 5,240 New York City NY Cultural Resources Revenue (Julliard School) PUT 2.750% 7/1/12 8,000 8,180 New York City NY GO 5.000% 8/1/12 27,760 29,092 New York City NY GO 5.250% 8/1/12 (ETM) 1,215 1,276 New York City NY GO 5.250% 8/1/12 7,320 7,690 New York City NY GO 5.500% 2/1/13 (Prere.) 180 194 New York City NY GO 5.000% 1/1/14 3,360 3,706 New York City NY GO 5.000% 2/1/14 3,500 3,871 New York City NY GO 5.000% 8/1/14 11,525 12,965 3 New York City NY GO 5.000% 8/1/15 1,500 1,730 New York City NY GO 5.250% 8/1/15 9,855 11,113 New York City NY GO 5.500% 8/1/15 9,495 10,139 3 New York City NY GO 5.000% 8/1/16 5,000 5,850 1 New York City NY GO TOB VRDO 0.120% 8/5/11 5,005 5,005 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/12 6,655 6,823 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,674 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/11 15,740 15,901 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 10,960 11,268 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.500% 12/27/13 27,745 27,780 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.120% 8/5/11 4,325 4,325 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 8/5/11 5,840 5,840 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.110% 8/5/11 3,000 3,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.120% 8/5/11 (4) 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/11 33,810 34,141 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/11 4,950 5,011 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 44,335 48,747 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 25,760 29,291 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 10,000 11,646 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 8/5/11 5,800 5,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.040% 8/5/11 11,000 11,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 2/15/15 2,000 2,252 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/15 5,000 5,703 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.120% 8/5/11 8,995 8,995 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 13,003 1 New York State Dormitory Authority Revenue (Court Facilities Lease) TOB VRDO 2.330% 8/5/11 17,115 17,115 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 4.000% 2/15/12 2,230 2,275 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/12 5,000 5,128 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/12 7,025 7,367 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/13 2,000 2,133 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,182 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,219 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 3,890 4,007 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 8,140 8,385 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,125 16,129 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,000 11,637 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 8/5/11 5,000 5,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.060% 8/5/11 1,500 1,500 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,690 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/12 13,210 13,635 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/13 15,095 16,293 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,366 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 10,670 11,072 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,109 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,109 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.200% 8/5/11 LOC 4,700 4,700 New York State Local Government Assistance Corp. Revenue VRDO 0.030% 8/5/11 16,100 16,100 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/12 6,955 7,409 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/12 3,770 3,892 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,500 2,710 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,889 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 3,132 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 16,917 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,976 New York State Urban Development Corp. Revenue 5.000% 1/1/12 5,000 5,103 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,235 31,032 New York State Urban Development Corp. Revenue (Service Contract) 4.000% 1/1/12 8,665 8,806 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 14,475 15,395 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 4,000 4,254 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 31,635 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,788 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 8/5/11 8,420 8,420 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 8/5/11 31,325 31,325 Suffolk County NY TAN 2.000% 8/11/11 50,000 50,029 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 20,000 20,599 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/13 11,000 11,642 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 21,957 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,967 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,602 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.080% 8/5/11 9,500 9,500 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.110% 8/5/11 11,545 11,545 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.080% 8/5/11 (4) 18,465 18,465 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/11 7,995 8,043 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/12 500 513 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/12 1,400 1,455 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,565 North Carolina (3.0%) Cary NC GO VRDO 0.060% 8/5/11 8,130 8,130 Charlotte NC Airport Revenue 5.000% 7/1/12 6,530 6,799 Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,746 3 Charlotte NC Water & Sewer System Revenue 3.000% 12/1/14 1,290 1,385 3 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,412 3 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,653 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/13 250 265 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 602 1 Charlotte-Mecklenburg Hospital North Carolina Health Care Authority Health Care System Revenue (Carolinas Healthcare System) TOB VRDO 0.110% 8/5/11 3,350 3,350 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.110% 8/5/11 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.110% 8/5/11 (4) 6,565 6,565 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.110% 8/5/11 (4) 6,000 6,000 Mecklenburg County NC GO VRDO 0.100% 8/5/11 1,975 1,975 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/12 5,000 5,143 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/13 2,700 2,897 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,565 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 8/1/11 1,600 1,600 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.060% 8/5/11 LOC 2,780 2,780 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue Bonds (Republic Services, Inc.) PUT 0.950% 9/1/11 32,500 32,506 North Carolina Capital Improvement Revenue 3.000% 5/1/12 12,295 12,557 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,544 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 6,000 6,357 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/14 2,170 2,361 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,218 North Carolina Eastern Municipal Power Agency Revenue 5.300% 1/1/15 3,500 3,681 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/15 8,000 8,410 North Carolina GAN 5.000% 3/1/13 11,740 12,586 North Carolina GO 5.500% 3/1/13 9,000 9,739 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.060% 8/5/11 40,970 40,970 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.060% 8/5/11 LOC 27,800 27,800 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.060% 8/5/11 LOC 3,600 3,600 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.080% 8/5/11 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.060% 8/5/11 LOC 9,360 9,360 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.060% 8/5/11 LOC 19,960 19,960 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) 4.000% 10/1/13 1,055 1,123 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/13 1,560 1,683 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,495 2,781 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,688 North Carolina Municipal Power Agency Revenue 5.250% 1/1/13 6,000 6,378 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 4,540 4,870 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 9,635 10,275 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.090% 8/5/11 19,600 19,600 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.100% 8/5/11 13,265 13,265 Wake County NC GO 4.000% 2/1/14 16,060 17,436 Ohio (3.3%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.060% 8/5/11 LOC 6,900 6,900 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/12 5,640 5,906 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 23,400 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/12 2,460 2,510 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.200% 8/5/11 (12) 2,200 2,200 Columbus OH GO 5.000% 9/1/11 5,605 5,629 Columbus OH GO 5.000% 9/1/11 5,440 5,464 Columbus OH GO 5.000% 7/1/12 1,250 1,305 3 Columbus OH GO 5.000% 7/1/14 2,000 2,248 3 Columbus OH GO 5.000% 7/1/15 3,000 3,467 3 Columbus OH GO 5.000% 7/1/15 2,310 2,666 3 Columbus OH GO 5.000% 7/1/16 6,760 7,963 Cuyahoga County OH Economic Development Revenue (Cleveland Hearing & Speech) VRDO 0.080% 8/5/11 LOC 4,195 4,195 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.040% 8/5/11 6,900 6,900 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.530% 6/3/13 10,000 10,000 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.040% 8/5/11 800 800 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.070% 8/5/11 19,470 19,470 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.070% 8/5/11 2,040 2,040 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.110% 8/5/11 24,665 24,665 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.060% 8/5/11 LOC 32,835 32,835 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,719 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.000% 4/2/12 2,900 2,933 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.000% 4/2/12 5,500 5,536 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 4.750% 8/1/12 14,000 14,474 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,644 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,157 Ohio Conservation Projects GO 5.000% 8/1/14 15,000 16,895 Ohio GO 3.000% 8/1/11 11,540 11,542 Ohio GO 4.000% 8/1/11 7,460 7,462 Ohio GO 5.000% 8/1/11 (14) 3,000 3,001 Ohio GO 5.000% 5/1/12 2,100 2,176 Ohio GO 5.000% 8/1/12 9,800 10,272 Ohio GO 5.000% 8/1/14 3,000 3,379 Ohio GO 5.000% 9/15/15 10,000 11,590 Ohio GO 5.000% 9/15/16 10,000 11,759 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.120% 8/5/11 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.100% 8/5/11 LOC 2,560 2,560 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,379 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,698 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,107 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,133 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 681 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 669 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 544 Ohio Infrastructure Improvement GO 4.000% 8/1/12 12,315 12,784 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/12 10,000 10,415 Ohio Mental Health Capital Facilities Revenue 5.000% 8/1/11 (2) 4,190 4,191 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 1.000% 9/1/11 6,000 6,001 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 2.000% 8/5/11 9,910 9,910 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) 1.750% 6/1/13 3,000 3,004 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.625% 1/2/13 4,000 4,039 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.050% 6/1/12 (Prere.) 11,780 12,259 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,662 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,309 Oklahoma (1.0%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/12 1,875 1,963 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.050% 8/5/11 (12) 49,440 49,440 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.130% 8/5/11 (12) 32,940 32,940 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 3.875% 7/1/12 (4) 5,000 5,153 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.830% 8/1/13 6,595 6,543 Oklahoma Transportation Authority Turnpike System Revenue 5.375% 1/1/12 (2) 11,900 12,162 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.110% 8/5/11 7,041 7,041 Oregon (0.2%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) PUT 5.000% 7/15/12 7,000 7,275 Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.700% 9/1/11 1,500 1,501 Oregon Department of Administrative Services COP 5.000% 5/1/12 2,500 2,589 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,226 Oregon Department of Transportation Highway Usertax Revenue 4.000% 11/15/11 2,000 2,023 Oregon Facilities Authority Revenue (Legacy Health Project) 3.000% 5/1/12 1,000 1,016 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/13 1,285 1,344 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,220 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,596 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/13 1,000 1,057 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 533 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,132 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,646 Pennsylvania (6.6%) Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/11 1,500 1,506 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 5/15/12 5,000 5,147 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/12 2,000 2,083 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/13 10,000 10,737 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 11,595 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 9,408 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.130% 8/1/13 10,000 9,967 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.120% 8/5/11 48,200 48,200 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 3,785 3,945 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 2,400 2,501 Central Bucks PA School District GO 5.500% 5/15/12 (Prere.) 1,500 1,563 Delaware County PA GO 5.000% 10/1/12 1,115 1,177 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 10,000 10,349 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.110% 8/5/11 LOC 28,700 28,700 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.120% 8/5/11 5,000 5,000 Governor Mifflin PA School District GO VRDO 0.150% 8/5/11 (4) 14,955 14,955 Governor Mifflin PA School District GO VRDO 0.150% 8/5/11 (4) 12,895 12,895 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.250% 8/1/11 LOC 8,200 8,200 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/13 2,000 2,122 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,884 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.090% 8/5/11 6,970 6,970 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.090% 8/5/11 13,700 13,700 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.110% 8/5/11 15,980 15,980 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.110% 8/5/11 9,375 9,375 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,403 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,093 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,329 Pennsylvania Economic Development Financing Authority Revenue (Convention Center Project) 5.000% 6/15/12 3,730 3,873 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,569 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,531 Pennsylvania GO 5.000% 9/1/11 14,430 14,492 Pennsylvania GO 5.100% 5/1/12 (Prere.) 6,800 7,050 Pennsylvania GO 5.000% 4/15/13 10,745 11,585 Pennsylvania GO 4.000% 7/15/13 16,995 18,173 Pennsylvania GO 5.000% 9/1/13 4,300 4,704 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 13,572 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,570 Pennsylvania GO 5.000% 9/1/15 (4) 10,125 11,371 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.060% 8/5/11 LOC 11,250 11,250 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 3.500% 5/15/12 3,000 3,076 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,789 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/12 8,470 8,821 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/12 2,750 2,864 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 13,945 15,097 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 3,000 3,248 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,936 Pennsylvania State University Revenue 5.250% 8/15/12 5,980 6,294 1 Pennsylvania State University Revenue TOB VRDO 2.000% 8/5/11 12,705 12,705 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.090% 8/5/11 (4) 31,160 31,160 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.090% 8/5/11 (4) 38,495 38,495 2 Pennsylvania Turnpike Commission Revenue 0.600% 12/1/11 13,000 13,000 2 Pennsylvania Turnpike Commission Revenue 0.700% 12/1/12 12,000 12,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 8,095 8,818 Pennsylvania Turnpike Commission Revenue VRDO 0.060% 8/5/11 (4) 40,880 40,880 Pennsylvania Turnpike Commission Revenue VRDO 0.090% 8/5/11 46,193 46,193 Pennsylvania Turnpike Commission Revenue VRDO 0.150% 8/5/11 52,263 52,262 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/11 3,000 3,011 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/12 3,000 3,122 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,090 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,445 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.080% 8/5/11 5,400 5,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 1,700 1,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 5,035 5,035 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 1,900 1,900 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,662 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/12 5,755 5,986 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.230% 8/5/11 9,100 9,100 Uniontown PA Area School District GO 5.500% 10/1/12 (Prere.) 9,950 10,561 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 4.000% 9/15/11 1,000 1,005 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/11 2,100 2,113 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/12 8,090 8,530 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 3.500% 7/1/13 1,830 1,891 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,450 Puerto Rico (0.5%) Puerto Rico Municipal Finance Agency GO 5.750% 8/1/11 (4) 8,000 8,002 Puerto Rico Municipal Finance Agency GO 5.750% 8/1/11 (4) 7,750 7,752 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 40,000 40,011 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 10/1/12 4,000 4,216 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.080% 8/5/11 LOC 19,830 19,830 South Carolina (0.9%) Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.090% 8/5/11 7,400 7,400 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/12 5,275 5,453 Greenville County SC Hospital System Revenue VRDO 0.050% 8/5/11 LOC 2,000 2,000 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,758 1 Greer SC Combined Utility System Revenue TOB VRDO 0.080% 8/5/11 (13) 9,685 9,685 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,233 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,965 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,229 South Carolina Educational Facilities Authority for Private Nonprofit Institutions Revenue (Converse College) VRDO 0.100% 8/5/11 LOC 7,000 7,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 3.000% 2/1/12 1,000 1,013 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/13 1,000 1,058 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,176 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,106 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) PUT 1.250% 11/1/11 7,060 7,068 South Carolina Ports Authority Revenue 4.000% 7/1/13 1,000 1,053 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,559 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,311 South Carolina Transportation Infrastructure Revenue 5.100% 10/1/11 (Prere.) 7,000 7,059 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 15,836 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,933 Spartanburg County SC Regional Health Services District Revenue VRDO 0.130% 8/5/11 (12) 13,435 13,435 Tennessee (1.2%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/12 500 513 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/13 645 683 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.120% 8/5/11 7,465 7,465 Lewisburg TN Industrial Development Board Solid Waste Disposal Revenue (Waste Management Inc. of Tennessee Project) PUT 2.500% 7/1/12 5,250 5,282 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,720 Memphis TN Electric System Revenue 5.000% 12/1/14 25,000 28,347 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 29,042 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,793 Murfreesboro TN GO 5.000% 6/1/12 8,090 8,417 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 4.000% 9/1/12 6,135 6,366 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 10,399 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,500 2,776 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/12 5,000 5,163 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/13 5,965 6,239 Tennessee GO 5.000% 5/1/12 3,500 3,628 Tennessee GO 5.000% 5/1/14 3,000 3,356 Tennessee School Bond Authority Revenue 5.000% 5/1/13 5,460 5,904 Texas (12.2%) Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.040% 8/5/11 10,000 10,000 1 Brownsville TX Utility System Revenue TOB VRDO 0.140% 8/5/11 (4) 6,060 6,060 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.140% 8/5/11 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.110% 8/5/11 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,984 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 3,059 Dallas TX GO 5.000% 2/15/12 10,000 10,263 Dallas TX GO 5.000% 2/15/15 6,295 7,197 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,701 Dallas-Fort Worth TX International Airport Revenue 4.000% 11/1/12 3,500 3,649 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,367 Denton TX Independent School District GO VRDO 0.080% 8/5/11 32,050 32,050 Eagle Mountain & Saginaw TX Independent School District PUT 2.500% 8/1/14 11,140 11,561 Fort Bend County TX GO 4.000% 3/1/13 1,305 1,379 Fort Worth TX GO 4.000% 3/1/12 4,260 4,356 3 Frisco TX GO 4.000% 2/15/14 4,670 5,065 3 Frisco TX GO 4.000% 2/15/15 1,580 1,751 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 5,000 5,095 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,170 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/12 15,000 15,952 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/13 4,335 4,606 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/14 5,915 6,459 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Texas Medical Center) VRDO 0.200% 8/1/11 5,300 5,300 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/11 1,000 1,014 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 919 Harris County TX GO 5.000% 10/1/12 3,000 3,169 Harris County TX GO 6.000% 8/1/14 (14) 23,045 26,580 1 Harris County TX GO TOB VRDO 0.110% 8/5/11 (13) 9,600 9,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.220% 8/1/11 LOC 3,400 3,400 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.120% 8/5/11 58,600 58,600 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.190% 8/1/11 31,600 31,600 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.090% 8/5/11 10,000 10,000 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 3,250 3,425 Harris County TX Toll Road Revenue 5.375% 8/15/12 (Prere.) 6,000 6,323 Harris County TX Toll Road Revenue PUT 5.000% 8/15/12 (4) 5,000 5,242 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,206 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,252 Houston TX GO 5.000% 3/1/12 (14) 21,040 21,623 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.060% 8/5/11 18,205 18,205 3 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/13 3,000 3,246 3 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,214 3 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,439 3 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,748 3 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,379 Houston TX Independent School District GO 4.000% 7/15/12 3,010 3,120 Houston TX Independent School District GO PUT 0.570% 3/27/12 15,000 15,000 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,810 1 Houston TX Utility System Revenue TOB VRDO 0.110% 8/5/11 17,540 17,540 1 Houston TX Utility System Revenue TOB VRDO 0.140% 8/5/11 25,460 25,460 1 Houston TX Utility System Revenue TOB VRDO 0.140% 8/5/11 9,995 9,995 Houston TX Water & Sewer System Revenue 5.250% 12/1/12 (Prere.) 10,260 10,937 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,912 Lone Star College System Texas GO 5.000% 8/15/12 615 646 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,150 2,452 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 2,037 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,235 Lubbock TX GO 5.000% 2/15/12 (Prere.) 4,355 4,468 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/13 1,000 1,073 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,661 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,455 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) PUT 3.050% 10/16/12 17,075 17,426 Mansfield TX Independent School District GO 5.000% 2/15/12 2,000 2,052 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 1.150% 10/3/11 6,500 6,501 Montgomery County TX (Pass-Through Toll Revenue) 4.000% 3/1/12 (12) 2,000 2,045 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,475 1,636 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,198 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 2,016 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,398 North Texas Tollway Authority System Revenue PUT 5.250% 1/1/12 30,700 31,321 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 20,000 21,165 Northside TX Independent School District GO PUT 1.500% 8/1/12 17,000 17,187 Northside TX Independent School District GO PUT 1.750% 6/1/13 19,600 19,642 Northside TX Independent School District GO PUT 0.950% 8/1/13 19,275 19,369 Northside TX Independent School District GO PUT 1.350% 6/1/14 21,335 21,497 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,346 Plano TX Independent School District GO 4.000% 2/15/13 1,210 1,276 1 Port Arthur TX Independent School District GO TOB VRDO 0.120% 8/5/11 (12) 9,125 9,125 Richardson TX Independent School District GO VRDO 0.080% 8/5/11 20,300 20,300 San Antonio TX Education Facilities Corp. Higher Education Revenue (Trinity University) VRDO 0.200% 8/1/11 3,100 3,100 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 515 553 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 9,410 10,097 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 8,000 8,599 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,959 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,000 16,161 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.080% 8/5/11 7,000 7,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.110% 8/5/11 11,985 11,985 San Antonio TX GO PUT 1.150% 12/3/12 17,965 18,086 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) 5.000% 11/15/14 1,600 1,792 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/12 2,745 2,854 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/13 1,155 1,234 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,931 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.260% 8/1/11 41,640 41,640 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) 5.000% 12/1/15 1,580 1,816 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) VRDO 0.080% 8/5/11 12,000 12,000 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/12 5,000 5,141 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/13 2,000 2,145 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/12 7,000 7,267 Texas GO 4.000% 10/1/11 7,005 7,052 Texas GO 5.000% 10/1/12 7,000 7,397 Texas GO 5.000% 10/1/13 7,500 8,245 Texas GO 5.000% 10/1/14 8,370 9,513 1 Texas GO TOB VRDO 0.210% 8/2/11 11,000 11,000 1 Texas GO TOB VRDO 0.110% 8/5/11 73,750 73,750 1 Texas GO TOB VRDO 0.110% 8/5/11 12,190 12,190 1 Texas GO TOB VRDO 0.110% 8/5/11 8,685 8,685 Texas GO TRAN 2.000% 8/31/11 100,000 100,167 Texas Public Finance Authority GO 5.000% 10/1/11 4,000 4,034 Texas Public Finance Authority Revenue (Unemployment Compensation) 3.000% 7/1/12 5,200 5,335 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/12 45,000 46,994 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,735 23,309 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 9,000 10,247 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 39,867 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 9,302 Texas State University System Revenue 5.000% 3/15/13 1,000 1,073 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/12 2,000 2,042 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,365 20,659 Texas Transportation Commission Mobility Fund GO VRDO 0.070% 8/5/11 9,900 9,900 Texas Transportation Commission Revenue 5.000% 4/1/12 8,085 8,347 1 Texas Transportation Commission Revenue TOB VRDO 0.120% 8/5/11 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,932 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,528 Texas Water Financial Assistance GO 4.000% 8/1/11 1,150 1,150 Tyler TX Independent School District GO 3.750% 2/15/13 2,150 2,262 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 27,203 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,925 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.070% 8/5/11 53,225 53,225 Utah (0.4%) Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,368 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,962 Utah GO 5.375% 7/1/12 11,000 11,527 Utah GO 4.000% 7/1/14 10,000 10,986 Utah GO 5.000% 7/1/14 4,000 4,510 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,624 Virginia (1.5%) Amherst VA Industrial Development Authority Educational Facilities Revenue (Sweet Briar College) VRDO 0.100% 8/5/11 LOC 9,390 9,390 Charles City County VA Economic Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.200% 11/1/11 6,350 6,355 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.000% 12/1/11 15,000 15,209 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 15,722 Norfolk VA BAN 3.000% 1/1/14 5,000 5,114 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/12 10,000 10,245 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/12 1,650 1,690 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 3,525 3,771 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 2,010 2,150 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/11 3,500 3,515 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/11 4,500 4,520 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/11 2,290 2,291 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,603 Virginia Public Building Authority Revenue 5.000% 8/1/12 1,100 1,153 Virginia Public Building Authority Revenue 5.000% 8/1/12 6,525 6,840 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,286 Virginia Public School Authority Revenue 4.000% 8/1/11 4,275 4,276 Virginia Public School Authority Revenue 5.000% 8/1/11 1,500 1,500 Virginia Public School Authority Revenue 5.000% 8/1/11 4,135 4,136 Virginia Public School Authority Revenue 4.000% 8/1/12 6,435 6,681 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 22,610 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 13,304 1 Virginia Resource Authority Infrastructure Revenue TOB VRDO 0.110% 8/5/11 5,415 5,415 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,821 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,377 Washington (2.9%) 1 Bellevue WA GO TOB VRDO 0.140% 8/5/11 5,445 5,445 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.120% 8/5/11 8,280 8,280 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.080% 8/5/11 13,295 13,295 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,669 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/13 5,000 5,224 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,797 King County WA School District GO 5.000% 6/1/12 6,700 6,970 1 King County WA Sewer Revenue TOB VRDO 0.210% 8/1/11 3,685 3,685 1 King County WA Sewer Revenue TOB VRDO 0.070% 8/5/11 LOC 20,170 20,170 1 King County WA Sewer Revenue TOB VRDO 0.110% 8/5/11 25,425 25,425 Spokane County WA School District No. 81 GO 5.125% 6/1/13 (Prere.) 4,985 5,421 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/11 8,970 8,972 Washington (Motor Vehicle Fuel Tax) GO 5.000% 9/1/11 (14) 1,500 1,506 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/12 5,555 5,801 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/13 5,050 5,493 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 10,056 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 10,654 Washington GO 5.000% 1/1/12 (2) 12,255 12,505 Washington GO 4.000% 2/1/12 3,915 3,991 Washington GO 5.000% 1/1/13 13,605 14,504 Washington GO 5.000% 1/1/13 10,535 11,231 Washington GO 5.000% 2/1/13 5,285 5,654 Washington GO 5.000% 1/1/15 (2) 4,500 5,127 Washington GO 5.000% 1/1/16 5,000 5,828 1 Washington GO TOB VRDO 0.120% 8/5/11 6,145 6,145 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.050% 8/5/11 36,000 36,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/12 1,625 1,685 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,542 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,718 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.110% 8/5/11 (4) 14,535 14,535 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/11 900 909 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/12 1,315 1,374 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,645 Washington Health Care Facilities Authority Revenue (Southwest Washington Medical Center) VRDO 0.090% 8/5/11 LOC 26,360 26,360 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.100% 8/5/11 24,000 24,000 Washington State Healthcare Facilities Authority Revenue (Fred Hutchinson Cancer Research Center) VRDO 0.200% 8/1/11 LOC 12,080 12,080 West Virginia (0.2%) West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/12 4,970 5,221 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 5,067 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,116 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,369 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,499 Wisconsin (2.1%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 5.750% 6/1/12 (ETM) 8,610 9,007 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.000% 6/1/12 (Prere.) 26,580 27,861 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 38,090 39,641 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.375% 6/1/12 (Prere.) 42,920 45,124 Wisconsin GO 5.000% 5/1/12 2,250 2,332 Wisconsin GO 5.000% 5/1/14 6,490 7,262 Wisconsin GO 5.000% 5/1/15 10,000 11,519 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,092 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,101 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.080% 8/5/11 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/13 1,500 1,578 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/13 6,000 6,352 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,435 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,624 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,518 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 15,652 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.080% 8/5/11 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.100% 8/5/11 LOC 4,170 4,170 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.250% 8/1/11 LOC 3,000 3,000 Wisconsin Health & Educational Facilities Authority Revenue (Goodwill Industries of North Central Wisconsin Inc.) VRDO 0.100% 8/5/11 LOC 4,645 4,645 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/11 (4) 1,215 1,215 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/12 (4) 1,330 1,371 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,388 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 1,500 1,610 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,992 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,892 Wisconsin Health & Educational Facilities Authority Revenue (Wheaton Franciscan Services Inc. System) 5.750% 2/15/12 (Prere.) 5,000 5,201 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,590 Wisconsin Transportation Revenue 5.000% 7/1/13 (Prere.) 4,000 4,353 Total Tax-Exempt Municipal Bonds (Cost $11,074,674) Market Value Coupon Shares ($000) Temporary Cash Investment (3.4%) Money Market Fund (3.4%) 4 Vanguard Municipal Cash Management Fund (Cost $386,647) 0.064% 386,647,348 386,647 Total Investments (101.4%) (Cost $11,461,321) Other Assets and Liabilities-Net (-1.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the aggregate value of these securities was $1,428,010,000, representing 12.5% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2011. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. Short-Term Tax-Exempt Fund TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Short-Term Tax-Exempt Fund Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  11,208,894  Temporary Cash Investments 386,647   Total 386,647 11,208,894  C. At July 31, 2011, the cost of investment securities for tax purposes was $11,463,569,000. Net unrealized appreciation of investment securities for tax purposes was $131,972,000, consisting of unrealized gains of $132,161,000 on securities that had risen in value since their purchase and $189,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) Alabama (0.9%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 3,988 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,720 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 66,604 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 68,363 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 69,918 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 15,034 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,307 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,820 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 4,818 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,062 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,625 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,073 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 3,867 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 10,000 9,965 Jefferson County AL Sewer Revenue (Capital Improvement) 5.000% 8/1/12 (Prere.) 15,040 15,741 Alaska (0.1%) Anchorage AK Electric Revenue 8.000% 12/1/11 (14) 5,395 5,530 Matanuska-Susitna Borough AK GO 5.500% 3/1/12 (3) 2,110 2,162 Northern Tobacco Securitization Corp. Alaska 4.625% 6/1/23 17,340 16,103 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,109 Arizona (2.7%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,598 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,543 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,576 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,274 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,713 Arizona COP 5.000% 9/1/25 (4) 10,000 10,392 Arizona COP 5.000% 9/1/27 (4) 5,000 5,141 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 10,555 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 7,830 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 19,652 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 16,008 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 15,876 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 14,730 Arizona School Facilities Board COP 5.000% 9/1/11 (14) 10,000 10,035 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 26,611 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 37,338 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 23,219 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 28,710 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 14,214 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,280 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,701 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,981 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,556 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,380 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 12,908 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,136 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 11,381 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 10,818 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,119 Arizona Transportation Board Highway Revenue 5.000% 7/1/17 9,460 10,763 Arizona Transportation Board Highway Revenue 5.250% 7/1/18 4,000 4,159 Arizona Transportation Board Highway Revenue 5.250% 7/1/19 4,110 4,271 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 10,035 11,037 Arizona Transportation Board Highway Revenue 5.000% 7/1/23 8,180 8,852 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 2,000 2,156 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,422 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,293 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 5,365 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,697 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,214 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,649 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,630 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,758 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,027 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 3,885 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 2,966 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,092 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 13,831 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,500 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,156 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,009 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,499 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 6,899 Maricopa County AZ Unified School District GO 5.000% 7/1/21 11,915 13,666 Maricopa County AZ Unified School District GO 5.000% 7/1/22 (ETM) 4,810 5,787 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 9,646 Mesa AZ GO 5.250% 7/1/12 (14) 10,000 10,446 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 11,542 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 13,637 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,631 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,309 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,354 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/25 5,000 5,229 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 9,885 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 9,924 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 13,677 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,840 8,542 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 19,000 20,621 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 5,780 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 5,709 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,258 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.375% 7/1/12 (14) 9,645 9,687 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.375% 7/1/13 (14) 5,000 5,019 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.375% 7/1/14 (14) 6,820 6,845 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 2,782 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.500% 7/1/14 (14) 4,215 4,397 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,597 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/28 4,890 5,243 Phoenix AZ GO 5.000% 7/1/20 5,150 5,790 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 4,925 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 10,713 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 2,933 Salt Verde AZ Financial Project Revenue 5.250% 12/1/21 3,500 3,506 Salt Verde AZ Financial Project Revenue 5.250% 12/1/22 3,790 3,762 Salt Verde AZ Financial Project Revenue 5.250% 12/1/23 8,335 8,223 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 4,485 4,400 Salt Verde AZ Financial Project Revenue 5.250% 12/1/25 18,880 18,415 Salt Verde AZ Financial Project Revenue 5.250% 12/1/26 2,645 2,564 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 8,112 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,621 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,762 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 14,430 Tucson AZ GO 7.375% 7/1/13 3,750 4,206 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,049 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,032 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,560 Arkansas (0.0%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 1,996 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,174 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 1,836 California (12.0%) Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 5,390 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 5,650 1 Atwater CA Public Financing Authority Wastewater Revenue TOB VRDO 0.160% 8/5/11 (4) 16,995 16,995 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,651 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 2,000 2,046 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,946 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 7,000 7,720 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/21 20,195 22,344 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/23 26,400 28,867 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/24 22,435 24,368 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 1,951 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 2,913 1 California Department of Veteran Affairs Revenue TOB VRDO 0.110% 8/5/11 11,140 11,140 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 37,000 38,792 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 10,000 10,494 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 61,875 64,930 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (14) 8,000 8,319 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 20,000 21,063 California Department of Water Resources Power Supply Revenue 6.000% 5/1/12 (Prere.) 10,000 10,532 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 9,076 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,825 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 12,000 14,176 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 44,535 52,480 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 23,526 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 22,529 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 34,781 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 21,496 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 11,469 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 28,925 32,786 California Economic Recovery Bonds GO 5.000% 7/1/15 41,775 46,371 California Economic Recovery Bonds GO 5.000% 7/1/16 6,035 6,057 California Economic Recovery Bonds GO 5.000% 7/1/20 29,500 34,048 California Economic Recovery Bonds GO 5.250% 7/1/21 50,000 57,784 California GO 5.000% 4/1/12 2,500 2,576 California GO 5.250% 10/1/13 (14) 5,615 6,142 California GO 5.250% 2/1/14 20,000 21,677 California GO 5.000% 6/1/14 (Prere.) 8,580 9,611 California GO 5.000% 8/1/14 6,250 6,968 California GO 5.250% 11/1/14 10,000 10,913 California GO 5.000% 3/1/15 6,000 6,780 California GO 5.250% 11/1/15 10,225 11,205 California GO 6.000% 2/1/16 1,500 1,776 California GO 5.000% 4/1/16 10,000 11,460 California GO 5.000% 3/1/17 3,000 3,482 California GO 5.000% 4/1/17 9,500 11,038 California GO 5.000% 4/1/17 13,050 15,163 California GO 5.500% 4/1/18 45,035 53,710 California GO 6.000% 4/1/18 11,480 14,028 California GO 5.000% 9/1/18 33,800 37,899 California GO 5.000% 12/1/18 85 92 California GO 5.500% 4/1/19 5,000 5,949 California GO 5.000% 4/1/20 18,000 20,349 California GO 5.000% 8/1/20 18,970 20,753 California GO 5.000% 11/1/20 (14) 5,000 5,517 California GO 5.250% 11/1/20 9,000 9,707 California GO 5.000% 2/1/21 13,000 13,983 California GO 5.000% 12/1/21 16,365 17,815 California GO 5.000% 3/1/22 6,375 6,891 California GO 5.000% 3/1/22 (2) 9,225 9,817 California GO 5.250% 10/1/22 15,000 16,713 California GO 5.000% 3/1/23 29,000 31,028 California GO 5.000% 3/1/23 36,120 38,127 California GO 5.125% 11/1/23 7,000 7,325 California GO 5.000% 3/1/24 30,115 32,036 California GO 5.500% 8/1/26 23,665 25,426 California GO 5.750% 4/1/29 2,395 2,570 California GO 5.000% 10/1/29 27,000 27,543 California GO 5.250% 3/1/30 29,500 30,529 California GO 5.750% 4/1/31 79,190 85,121 California GO 5.000% 6/1/31 3,000 3,004 California GO 6.500% 4/1/33 54,500 61,014 California GO VRDO 0.070% 8/5/11 LOC 10,000 10,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/12 2,000 2,046 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/13 2,000 2,114 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,387 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 13,995 14,873 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 16,383 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,722 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,329 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,393 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,432 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.050% 8/5/11 7,225 7,225 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 8,952 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,505 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 7,687 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,475 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 28,387 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 15,318 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,502 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,827 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 5,940 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 4,732 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 10,683 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,807 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,693 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,162 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,562 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,654 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 4,762 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 8,624 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,042 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.300% 8/1/11 LOC 6,800 6,800 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,882 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,111 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 5,309 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,109 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 8,370 9,191 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 9,980 11,265 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/16 8,750 9,638 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/17 4,985 5,448 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/18 5,700 6,166 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/19 11,820 12,895 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/20 10,000 10,776 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/21 15,230 16,246 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/22 15,235 16,294 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/23 8,765 9,168 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/24 9,650 9,990 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/25 7,500 7,716 California Public Works Board Lease Revenue (Secretary of State & State Archives Building Complex) 5.375% 12/1/12 7,895 7,923 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 15,058 California State University Revenue Systemwide 5.000% 11/1/26 14,775 15,243 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,368 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 8,520 8,563 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 42,141 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 25,230 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.040% 8/5/11 2,700 2,700 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 135,500 146,047 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.050% 8/5/11 LOC 4,500 4,500 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.080% 8/5/11 24,187 24,187 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 3,774 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,345 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,455 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 2,858 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,546 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 948 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 2,823 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 2,761 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 489 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 1,565 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 2,630 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 2,241 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,408 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 768 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 856 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,148 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 921 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 5,025 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/28 (14) 15,000 14,652 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 9,270 9,881 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,409 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 7,818 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,196 Fresno County CA TRAN 3.000% 6/29/12 10,000 10,263 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,500 1,658 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 71,660 77,370 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 79,735 88,944 Golden State Tobacco Securitization Corp. California 5.000% 6/1/14 9,000 9,337 Golden State Tobacco Securitization Corp. California 5.000% 6/1/15 6,505 6,758 Golden State Tobacco Securitization Corp. California 5.000% 6/1/16 12,545 13,007 Golden State Tobacco Securitization Corp. California 5.000% 6/1/21 (2) 15,000 15,000 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 79,585 66,407 Golden State Tobacco Securitization Corp. California 5.000% 6/1/29 (2) 30,000 28,437 Golden State Tobacco Securitization Corp. California 5.000% 6/1/30 (2) 18,400 17,164 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 7,550 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,066 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 1,560 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 551 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,079 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 5,835 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,160 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,371 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 7,854 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 3,564 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,043 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,186 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 7,584 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,411 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,322 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,390 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,120 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,371 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,086 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 13,745 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,356 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 7,304 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 15,691 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,474 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 8,020 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 13,671 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,635 4,238 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,399 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 10,998 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 24,437 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 6,936 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 25,499 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 33,620 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 5,601 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 9,896 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 19,915 20,862 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 7,683 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 7,958 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 10,000 9,706 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 8,576 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 6,648 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 6,838 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 12,311 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 5,806 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,948 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,728 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 6,895 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,326 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.030% 8/5/11 LOC 4,000 4,000 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/24 (12) 1,130 1,208 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 (2) 14,775 13,892 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,144 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,311 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,007 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 7,740 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 4,785 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,609 Orange County CA Water District COP VRDO 0.060% 8/5/11 3,000 3,000 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 10,965 9,856 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 7,805 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 8,143 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 7,309 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 3,942 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 6.500% 9/1/28 9,000 8,926 Poway CA Unified School District GO 0.000% 8/1/29 5,000 1,631 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,298 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,171 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 4,787 Riverside CA Electric Revenue VRDO 0.060% 8/5/11 LOC 11,200 11,200 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.050% 8/5/11 4,730 4,730 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 3,134 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,705 4,679 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,107 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,281 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,225 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 5,755 Sacramento County CA GO 5.000% 2/1/15 9,190 9,978 Sacramento County CA GO 5.000% 2/1/17 4,650 5,078 Sacramento County CA GO 5.250% 2/1/18 6,140 6,741 Sacramento County CA GO 5.250% 2/1/19 4,940 5,380 Sacramento County CA GO 5.500% 2/1/20 4,700 5,158 Saddleback Valley CA Unified School District GO 5.000% 8/1/23 (4) 5,460 5,794 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,753 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 9,799 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,164 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,244 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,175 San Diego CA Community College District GO 5.000% 8/1/27 8,350 9,019 San Diego CA Community College District GO 5.000% 8/1/28 7,400 7,930 San Diego CA Community College District GO 5.000% 8/1/28 8,820 9,451 San Diego CA Community College District GO 5.000% 8/1/29 4,315 4,591 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 19,754 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,503 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/13 8,000 8,646 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 11,091 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,119 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 11,303 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,195 19,814 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 5,472 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,561 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 15,000 17,034 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,553 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 9,990 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,056 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 3,597 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 5,730 5,995 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 6,270 6,515 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/21 (ETM) 6,000 4,511 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 5,896 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 19,024 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 22,338 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 26,325 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,240 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,103 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 25,986 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.110% 8/5/11 5,000 5,000 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,008 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,075 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 (4) 12,800 13,252 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 15,409 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.070% 8/5/11 8,600 8,600 Santa Clara Valley CA Transportation Authority Sales Tax Revenue VRDO 0.040% 8/5/11 8,500 8,500 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 4,901 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 2,662 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 2,683 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 4,444 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 4,082 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 11,296 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 10,767 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 10,682 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,644 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/30 4,735 4,632 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,392 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 14,634 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 14,849 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 9,709 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,083 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,278 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,440 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,292 University of California Revenue 5.000% 5/15/21 10,625 11,519 University of California Revenue 5.500% 5/15/24 14,675 16,742 1 University of California Revenue TOB VRDO 0.110% 8/5/11 (4) 9,520 9,520 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 3,264 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 3,963 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 3,675 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 3,636 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 3,388 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,078 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 1,894 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 1,883 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,474 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,537 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 3,798 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 5,584 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,149 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,242 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,248 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 2,912 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 3,794 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 665 Colorado (1.5%) Aurora CO COP 5.000% 12/1/19 1,050 1,211 Aurora CO COP 5.000% 12/1/20 2,000 2,258 Aurora CO COP 5.000% 12/1/21 3,505 3,914 Aurora CO COP 5.000% 12/1/22 4,730 5,177 Aurora CO COP 5.000% 12/1/23 4,465 4,830 Aurora CO COP 5.000% 12/1/24 4,215 4,510 Aurora CO COP 5.000% 12/1/25 5,475 5,816 Broomfield CO City & County COP 5.000% 12/1/24 2,685 2,909 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,031 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,165 Broomfield CO City & County COP 5.000% 12/1/27 3,115 3,303 Broomfield CO City & County COP 5.000% 12/1/29 7,470 7,827 Colorado Department of Transportation RAN 5.375% 6/15/16 (Prere.) 8,500 8,969 Colorado Department of Transportation Revenue 5.500% 6/15/12 (14) 11,780 12,329 Colorado Department of Transportation Revenue 5.500% 6/15/13 (14) 14,500 15,872 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 44,249 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,018 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 52,753 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 4,896 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 6,651 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 14,364 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 21,484 Colorado Springs CO Utility System Revenue 5.375% 11/15/11 (Prere.) 2,795 2,838 Colorado Springs CO Utility System Revenue 5.375% 11/15/11 (Prere.) 2,825 2,868 Colorado Springs CO Utility System Revenue 5.375% 11/15/12 9,825 9,966 Colorado Springs CO Utility System Revenue 5.375% 11/15/14 9,920 10,058 Denver CO City & County (Medical Facilities) GO 5.000% 8/1/14 7,065 7,681 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,309 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,405 Denver CO City & County COP VRDO 0.180% 8/1/11 17,900 17,900 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/11 (ETM) 6,600 6,598 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/11 (14) 8,000 7,978 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 18,029 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,046 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 6,513 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 9,637 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 14,988 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 8,460 E-470 Public Highway Authority Colorado Revenue 5.500% 9/1/24 (14) 10,000 9,665 E-470 Public Highway Authority Colorado Revenue 5.500% 9/1/24 (14) 5,000 4,832 E-470 Public Highway Authority Colorado Revenue 5.500% 9/1/24 (14) 10,000 9,665 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,418 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 1,892 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.110% 8/5/11 (4) 5,105 5,105 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,465 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 6,605 7,309 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,270 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,078 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 10,307 Connecticut (1.3%) Connecticut GO 5.125% 11/15/11 (Prere.) 25,375 25,726 Connecticut GO 5.125% 11/15/11 (Prere.) 5,675 5,758 Connecticut GO 5.500% 11/15/11 (4) 21,215 21,549 Connecticut GO 5.500% 12/15/11 (14) 9,000 9,182 Connecticut GO 5.500% 12/15/12 (4) 5,020 5,378 Connecticut GO 5.000% 4/15/13 9,745 10,494 Connecticut GO 5.000% 11/1/13 10,000 10,989 Connecticut GO 5.125% 11/15/13 19,000 19,251 Connecticut GO 5.500% 12/15/13 1,705 1,902 Connecticut GO 5.000% 4/15/14 13,690 15,269 Connecticut GO 5.500% 12/15/14 7,700 8,902 Connecticut GO 5.000% 4/15/15 2,325 2,666 Connecticut GO 5.000% 4/15/15 16,155 18,525 Connecticut GO 5.000% 5/1/15 1,765 2,026 2 Connecticut GO 0.580% 5/15/15 5,000 5,000 Connecticut GO 5.000% 11/1/15 5,000 5,822 Connecticut GO 5.000% 12/1/15 (14) 6,700 7,453 Connecticut GO 5.000% 12/15/15 14,345 16,760 Connecticut GO 5.000% 4/15/16 13,725 16,038 2 Connecticut GO 0.730% 5/15/16 5,000 5,000 2 Connecticut GO 0.730% 5/15/16 8,400 8,400 2 Connecticut GO 0.850% 5/15/17 5,000 5,000 2 Connecticut GO 1.000% 5/15/18 14,000 14,000 Connecticut GO 5.000% 12/15/18 11,000 12,850 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University System) 5.000% 11/1/12 (4) 6,275 6,649 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 9,280 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.210% 8/1/11 5,000 5,000 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/11 4,035 4,085 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 6,600 7,061 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/12 4,685 4,960 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.375% 10/1/13 (4) 20,000 20,165 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 3,264 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 13,272 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 8,293 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,412 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 13,415 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 11,951 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 13,627 Delaware (0.2%) Delaware GO 5.000% 10/1/16 19,895 23,714 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/12 3,690 3,853 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/13 3,875 4,214 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 10,778 University of Delaware Revenue 5.000% 11/1/18 1,000 1,201 University of Delaware Revenue 5.000% 11/1/22 1,000 1,150 District of Columbia (0.4%) District of Columbia GO 0.000% 6/1/13 (14) 10,945 10,611 District of Columbia GO 5.000% 6/1/13 (Prere.) 10,880 11,806 District of Columbia GO 0.000% 6/1/14 (14) 16,650 15,764 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,070 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,282 District of Columbia GO 5.000% 6/1/21 (4) 10,380 11,528 District of Columbia Hospital Revenue (Medlantic Healthcare Group Inc.) 6.000% 8/15/12 (ETM) 2,995 3,174 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 5,965 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,103 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 6,894 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,420 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 25,584 Florida (7.3%) Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 4,899 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,101 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,312 Broward County FL GO 5.000% 1/1/20 9,185 10,565 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 5,688 Broward County FL School Board COP 5.250% 7/1/20 (14) 4,155 4,406 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 13,137 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,197 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/14 (14) 35,000 36,972 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,503 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 75,510 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 17,317 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 10,823 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 24,961 Clay County FL Sales Surtax Revenue 5.000% 10/1/12 (12) 6,690 7,025 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 9,273 Florida Board of Education Capital Outlay GO 5.375% 1/1/13 4,855 5,004 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 9,038 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 5,143 Florida Board of Education Lottery Revenue 5.250% 7/1/12 (Prere.) 3,700 3,896 Florida Board of Education Lottery Revenue 5.250% 7/1/12 (Prere.) 7,150 7,529 Florida Board of Education Lottery Revenue 5.375% 7/1/12 (Prere.) 6,000 6,325 Florida Board of Education Lottery Revenue 5.500% 7/1/12 (Prere.) 7,860 8,295 Florida Board of Education Lottery Revenue 5.000% 7/1/14 (14) 6,000 6,518 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 10,240 11,067 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 12,189 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,644 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,209 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 13,539 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 12,435 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,045 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 11,907 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 12,333 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 14,712 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 14,198 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 15,336 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 14,828 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 16,736 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,395 9,096 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,720 4,031 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,815 4,134 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 (4) 17,825 18,705 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 3,845 4,178 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 5,045 5,489 Florida Board of Education Public Education Capital Outlay GO 5.375% 6/1/13 6,820 7,164 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,040 5,485 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,382 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,488 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,295 7,893 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,729 3 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,382 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,844 Florida Board of Education Public Education Capital Outlay GO 5.375% 6/1/15 11,000 11,414 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,418 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 28,570 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,496 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 3,967 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 18,865 21,501 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,670 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 9,245 10,611 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,409 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 8,969 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 2,766 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/12 (14) 3,000 3,130 Florida Department of Environmental Protection & Preservation Revenue 5.250% 7/1/12 20,000 20,912 Florida Department of Environmental Protection & Preservation Revenue 5.375% 7/1/13 (14) 7,645 8,020 Florida Department of Environmental Protection & Preservation Revenue 5.500% 7/1/13 (4) 11,920 13,012 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,561 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 10,439 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 9,504 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 10,623 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 10,393 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 9,920 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,015 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,080 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 10,369 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 10,468 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 11,577 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 5,645 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 12,082 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 11,313 Florida Department of Environmental Protection & Preservation Revenue VRDO 0.110% 8/5/11 (12) 15,420 15,420 Florida Department of General Services Division Facilities Management Revenue (Florida Facilities Pool) 5.000% 9/1/13 (2) 3,060 3,307 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,281 Florida Department of Transportation GO 5.000% 7/1/22 6,055 6,884 Florida Department of Transportation GO 5.000% 7/1/25 10,000 10,609 Florida Division Board Financial Department of General Services Systems Revenue (Department of Environmental Protection) 6.000% 7/1/12 (2) 11,500 12,087 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/12 40,000 41,688 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.250% 7/1/12 17,865 18,660 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 38,000 40,766 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 15,272 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 55,902 Florida Keys Aqueduct Authority Water Revenue VRDO 0.060% 8/5/11 LOC 1,500 1,500 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 11,458 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 12,925 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,277 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/18 3,630 4,101 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/19 3,535 3,934 Florida Municipal Power Agency Revenue (Stanton Project) 5.500% 10/1/13 (4) 3,905 4,109 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,214 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,490 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,069 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 10,000 10,766 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,560 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,539 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,334 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 2,989 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,499 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,291 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 7,512 Gainsville FL Utility System Revenue VRDO 0.330% 8/1/11 7,855 7,855 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,787 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 957 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 303 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 222 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 146 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 169 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,432 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,280 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,846 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,421 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,405 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,063 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,399 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 7,793 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 930 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,386 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,054 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 142 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,230 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,045 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 773 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 519 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,360 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/27 10,000 10,146 Hillsborough County FL Assement Revenue 5.000% 3/1/22 (14) 6,260 6,490 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,837 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,157 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 3,886 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,457 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.000% 3/15/12 (2) 8,000 8,207 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,340 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,849 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.240% 8/1/11 LOC 3,200 3,200 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 17,442 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,359 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (ETM) 5,255 5,768 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (2) 4,745 5,189 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 2,778 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,101 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,181 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/19 (14) 5,000 5,550 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/20 (14) 5,000 5,503 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.060% 8/5/11 1,700 1,700 Jacksonville FL Sales Taxes Revenue 5.500% 10/1/13 (14) 3,045 3,341 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 5,891 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,113 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,363 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 13,636 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 17,584 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,114 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,486 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,541 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,274 Lakeland FL Electric & Water Revenue 6.050% 10/1/12 (4) 10,000 10,636 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 6,509 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 7,000 6,473 Manatee County FL School District Tax Revenue 5.000% 10/1/13 (2) 5,140 5,508 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 1,904 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,549 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 2,753 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,423 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 6,707 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,124 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 7,268 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 5,520 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.140% 8/5/11 (4) 5,620 5,620 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 15,292 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 12,125 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,179 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,425 Miami-Dade County FL School Board COP 5.000% 8/1/11 (2) 6,845 6,846 Miami-Dade County FL School Board COP 5.000% 8/1/12 (2) 8,525 8,841 Miami-Dade County FL School Board COP 5.000% 2/1/13 (ETM) 5,175 5,530 Miami-Dade County FL School Board COP 5.000% 8/1/13 (2) 10,000 10,626 Miami-Dade County FL School Board COP 5.000% 5/1/16 (12) 9,335 10,576 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,750 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,061 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 5,675 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,407 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,734 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 27,084 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,555 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 29,491 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 15,060 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,082 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 13,680 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 16,201 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 10,906 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 22,986 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 7,751 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,082 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 8,564 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/21 2,215 2,434 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/23 2,000 2,145 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/29 11,000 11,267 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,323 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,117 Orange County FL School Board COP 4.500% 8/1/26 8,400 8,435 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,012 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,684 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 20,879 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 25,345 27,046 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 17,643 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 12,747 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/13 (2) 5,000 5,348 Orlando & Orange County FL Expressway Authority Revenue 5.250% 7/1/14 (2) 4,000 4,272 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 8,203 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,607 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/21 5,000 5,919 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 3,831 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 9,500 10,480 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 5,143 Palm Beach County FL School Board COP 5.000% 8/1/13 (14) 2,095 2,249 Palm Beach County FL School Board COP 5.375% 8/1/13 (2) 2,690 2,907 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,717 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 15,995 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,313 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 7,500 8,411 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,447 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,154 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 5,726 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,287 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,090 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,340 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,288 South Florida Water Management District COP 5.000% 10/1/13 (2) 5,000 5,394 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 10,451 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,546 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,422 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,161 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 8,291 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,508 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,155 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 4,733 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.100% 8/5/11 LOC 16,950 16,950 Tallahassee FL Energy System Revenue 5.250% 10/1/13 (4) 4,380 4,787 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,463 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,131 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 12,128 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,027 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 20,116 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 14,372 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,352 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/19 (2) 9,450 10,165 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/21 (2) 11,355 12,037 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/22 (2) 13,470 14,175 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/23 (2) 5,000 5,243 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/24 (2) 15,100 15,741 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/25 (2) 5,000 5,183 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,584 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,636 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,065 Georgia (2.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,407 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 10,775 Atlanta GA Airport Revenue 5.875% 1/1/15 (14) 11,930 12,019 Atlanta GA Airport Revenue 5.875% 1/1/16 (14) 5,000 5,037 Atlanta GA Airport Revenue 5.000% 1/1/20 1,000 1,123 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,213 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,506 Atlanta GA Airport Revenue 5.000% 1/1/30 6,410 6,498 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 5,810 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 3,800 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/11 (4) 10,000 10,129 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 8,146 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,328 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,347 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,171 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 10,881 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 7,459 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 17,521 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 6,418 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 10,000 10,200 Carroll County GA School District GO 4.000% 4/1/14 1,400 1,514 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,432 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,493 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,104 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 7,782 Columbus GA Building Authority Lease Revenue 4.000% 1/1/19 1,910 2,135 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,434 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,560 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 12,309 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 6,566 Georgia GO 5.750% 9/1/11 2,500 2,512 Georgia GO 5.000% 10/1/11 7,000 7,059 Georgia GO 5.000% 11/1/11 (Prere.) 15,570 15,764 Georgia GO 5.000% 4/1/12 8,020 8,280 Georgia GO 5.000% 10/1/13 20,095 22,081 Georgia GO 5.000% 7/1/14 16,550 18,651 Georgia GO 5.000% 7/1/14 7,800 8,790 Georgia GO 5.000% 7/1/14 7,290 8,215 Georgia GO 5.500% 7/1/14 10,750 12,270 Georgia GO 5.000% 10/1/14 18,385 20,895 Georgia GO 5.000% 7/1/15 15,000 17,384 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 8,266 Georgia GO 5.000% 10/1/15 16,495 19,258 Georgia GO 5.000% 12/1/15 10,000 11,731 Georgia GO 5.000% 7/1/16 5,300 6,091 Georgia GO 5.000% 7/1/16 8,625 10,201 Georgia GO 5.000% 7/1/16 2,705 3,199 Georgia GO 5.000% 7/1/16 18,290 21,631 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,888 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,357 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 30,653 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 18,725 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 24,455 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 30,618 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,000 17,856 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/12 (Prere.) 9,385 9,674 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/12 (Prere.) 8,775 9,045 Georgia Road & Tollway Authority Revenue (Governor's Transportation Choices Initiative) 5.375% 3/1/12 (Prere.) 9,000 9,277 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 9,162 Macon-Bibb County GA Hospital Authority (Medical Center of Central Georgia) RAN 4.625% 8/1/29 5,500 5,301 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,534 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,310 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,946 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,035 2,208 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 25,707 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 5,000 4,921 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 39,028 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 9,490 9,283 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,520 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 4,004 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,036 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,415 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,557 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 35,000 39,812 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 15,881 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 12,524 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,990 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 60,503 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,544 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/18 5,000 5,728 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 8,612 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,605 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 18,168 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.100% 8/5/11 LOC 8,900 8,900 Hawaii (0.7%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 17,523 Hawaii GO 5.375% 8/1/11 (Prere.) 13,900 13,904 Hawaii GO 5.375% 8/1/11 (Prere.) 16,595 16,600 Hawaii GO 5.375% 8/1/11 (Prere.) 17,985 17,990 Hawaii GO 5.375% 8/1/11 (Prere.) 4,065 4,066 Hawaii GO 5.375% 8/1/11 (Prere.) 4,010 4,011 Hawaii GO 5.375% 8/1/12 (14) 10,480 10,527 Hawaii GO 5.375% 8/1/13 (14) 10,635 10,679 Hawaii GO 5.375% 8/1/14 (14) 11,650 11,697 Hawaii GO 5.000% 11/1/16 8,275 9,827 Hawaii GO 5.000% 7/1/17 (2) 45,035 51,146 Hawaii GO 5.000% 10/1/22 (14) 7,000 7,683 Hawaii GO 5.000% 10/1/23 (14) 5,000 5,453 Hawaii GO 5.000% 10/1/24 (14) 3,000 3,247 Hawaii GO 5.000% 3/1/25 (4) 6,000 6,448 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,306 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,442 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,063 3 Honolulu HI City & County GO 5.000% 8/1/27 5,000 5,491 3 Honolulu HI City & County GO 5.000% 8/1/28 5,000 5,452 Honolulu HI City & County GO 5.000% 12/1/31 5,015 5,326 Honolulu HI City & County Wastewater System Revenue 4.500% 7/1/27 3,075 3,206 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,263 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,117 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 13,293 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,404 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,703 Illinois (5.8%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,201 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/12 (3) 26,000 25,813 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/13 (14) 29,170 28,134 Chicago IL Board of Education (School Reform) GO 0.000% 12/1/19 (14) 5,610 3,816 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 1,985 2,236 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 3,293 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,761 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,746 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,726 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 6,605 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 5,977 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,597 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,000 21,224 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,433 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 12,858 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 5,180 1,483 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,591 Chicago IL GO 5.500% 1/1/17 (4) 18,430 20,996 Chicago IL GO 5.000% 1/1/18 1,525 1,692 Chicago IL GO 5.000% 1/1/18 (4) 17,530 18,727 Chicago IL GO 5.000% 1/1/19 3,825 4,213 Chicago IL GO 5.000% 1/1/21 5,490 5,849 Chicago IL GO 5.000% 1/1/21 (4) 18,155 19,261 Chicago IL GO 5.000% 12/1/21 5,730 6,200 Chicago IL GO 0.000% 1/1/22 4,750 2,751 Chicago IL GO 0.000% 1/1/23 4,900 2,607 Chicago IL GO 5.000% 1/1/23 10,585 11,134 Chicago IL GO 5.000% 12/1/23 7,000 7,355 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,198 Chicago IL GO 0.000% 1/1/27 7,000 2,775 Chicago IL GO 5.000% 1/1/27 (14) 8,200 8,280 Chicago IL GO 5.000% 1/1/28 (14) 9,900 9,954 Chicago IL GO VRDO 0.200% 8/1/11 9,660 9,660 Chicago IL GO VRDO 0.200% 8/1/11 27,415 27,415 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 13,425 14,057 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 7,150 7,487 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 3,715 3,890 Chicago IL Housing Authority Capital Project Revenue 5.375% 7/1/12 (Prere.) 5,540 5,801 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 37,418 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/12 (14) 10,000 10,185 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,172 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,782 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,768 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 4,000 4,481 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 4,200 4,706 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 24,934 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 9,834 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 19,481 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 16,132 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 19,127 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/31 13,495 14,058 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/31 10,000 10,417 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,026 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,346 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 2,856 Chicago IL Sales Tax Revenue VRDO 0.200% 8/1/11 7,700 7,700 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/13 4,000 4,216 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,470 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,548 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 10,000 10,663 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,151 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,098 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,334 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,176 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 11,369 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 8,488 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 31,345 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 13,158 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 30,438 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 11,244 Chicago IL Wastewater Transmission Revenue VRDO 0.200% 8/1/11 LOC 3,100 3,100 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 3,595 3,644 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 3,200 3,243 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 4,035 4,089 Chicago IL Water Revenue 5.500% 11/1/11 (Prere.) 2,000 2,027 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 6,801 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 6,607 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 19,837 Cook County IL Community College District GO 5.000% 12/1/23 1,100 1,190 Cook County IL GO 5.000% 11/15/18 8,000 8,954 Cook County IL GO 5.000% 11/15/20 7,500 8,191 Cook County IL GO 5.000% 11/15/21 5,410 5,838 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,319 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,367 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,237 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,612 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,011 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,376 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,131 Illinois Build Revenue 5.000% 6/15/18 12,000 13,755 Illinois Build Revenue 5.000% 6/15/19 6,000 6,837 Illinois Build Revenue 5.000% 6/15/20 5,225 5,854 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.070% 8/5/11 LOC 5,000 5,000 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,568 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,893 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,678 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,189 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,043 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 10,651 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,484 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 8,087 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 10,072 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.220% 8/5/11 (12) 12,680 12,680 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.220% 8/5/11 (12) 15,000 15,000 Illinois Finance Authority Revenue (Central Dupage Health) 5.000% 11/1/27 18,725 19,066 Illinois Finance Authority Revenue (Central Dupage Health) 5.125% 11/1/29 15,000 15,195 Illinois Finance Authority Revenue (Central Dupage Health) VRDO 0.200% 8/1/11 4,925 4,925 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.500% 8/15/28 21,760 22,128 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.250% 8/15/36 6,500 5,951 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 12,483 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 8,628 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 9,577 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.210% 8/1/11 955 955 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 10,999 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 34,070 34,460 Illinois Finance Authority Revenue (Provena Health) VRDO 0.200% 8/1/11 LOC 7,300 7,300 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,092 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,084 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 7,423 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 5,000 4,612 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,101 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 3,984 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 12,910 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,464 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 10,966 Illinois GO 5.375% 7/1/12 (Prere.) 5,500 5,759 Illinois GO 5.375% 7/1/12 (Prere.) 5,000 5,235 Illinois GO 5.250% 10/1/12 14,000 14,687 Illinois GO 5.500% 8/1/13 (14) 14,005 15,198 Illinois GO 5.250% 10/1/14 40,000 43,359 Illinois GO 5.000% 1/1/15 6,050 6,637 Illinois GO 5.500% 8/1/17 (14) 7,500 7,774 Illinois GO 5.500% 8/1/18 (14) 6,000 6,206 Illinois GO 5.000% 1/1/19 (4) 15,000 16,511 Illinois GO 5.000% 1/1/19 15,475 17,002 Illinois GO 5.000% 1/1/20 (4) 8,635 9,356 Illinois GO 5.000% 1/1/21 (4) 31,470 33,400 Illinois GO 5.250% 1/1/21 7,425 8,032 Illinois GO 5.000% 1/1/22 2,740 2,849 Illinois GO 5.000% 11/1/24 (2) 5,000 5,053 Illinois GO 5.000% 4/1/26 (2) 12,600 12,654 Illinois GO 5.000% 6/1/26 900 902 Illinois GO 5.000% 6/1/26 5,100 5,130 Illinois GO 5.000% 6/1/27 (14) 4,000 4,005 Illinois GO 5.000% 3/1/28 5,500 5,504 Illinois GO 5.000% 9/1/31 2,500 2,453 1 Illinois GO TOB VRDO 0.080% 8/5/11 LOC 29,660 29,660 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,214 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,112 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 5,972 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 13,967 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,113 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 11,533 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 11,199 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,159 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,295 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 24,099 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 21,049 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 5,955 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 3,827 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 3,603 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 3,659 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 11,404 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 9,515 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 38,340 27,566 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 3,665 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 17,251 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 11,168 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 15,795 7,786 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 19,785 9,057 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 4,750 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 2,659 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 10,617 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,556 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,454 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,420 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,815 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,465 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,324 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 27,000 27,973 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 10,298 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 10,169 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 12,960 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 3,714 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 6,415 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,140 Indiana (1.1%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,223 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 2,708 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,833 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 2,967 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 3,865 4,362 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 3,315 3,810 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 4,085 4,681 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,766 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,687 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 4,787 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 3,763 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 11,498 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 14,542 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 15,096 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 8,940 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,708 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 8/1/11 2,100 2,100 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 8/1/11 7,000 7,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.260% 8/1/11 6,750 6,750 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 6,450 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,039 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 14,166 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 18,624 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 3.750% 2/1/12 10,000 10,176 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 750 790 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,009 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,163 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 2,885 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 4,500 4,786 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,161 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,961 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,112 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,090 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,688 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 3,921 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 17,119 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,438 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,761 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,642 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 9,678 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 7,756 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,601 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,106 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,272 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,152 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 10,625 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 4,744 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 3,820 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,436 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 4,737 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 14,742 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 13,073 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,527 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 18,000 18,406 Iowa (0.3%) Clinton Community School District Iowa School Infrastructure Sales, Services, & Use Tax Revenue 4.750% 7/1/26 1,970 2,089 Clinton Community School District Iowa School Infrastructure Sales, Services, & Use Tax Revenue 4.750% 7/1/27 1,565 1,647 Clinton Community School District Iowa School Infrastructure Sales, Services, & Use Tax Revenue 5.000% 1/1/30 6,080 6,359 Des Moines IA Independent Community School District School Infrastructure Revenue 5.000% 6/1/19 3,400 3,850 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 14,010 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 5,719 Iowa GO 5.500% 2/15/13 (14) 8,945 9,618 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 6,548 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 6,826 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,340 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,413 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,365 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,388 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,214 Kansas (0.3%) Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,680 3,833 Cowley County KS Unified School District GO 4.750% 9/1/27 (4) 3,500 3,621 Kansas Department of Transportation Highway Revenue 5.000% 9/1/12 7,400 7,783 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,616 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 2,975 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,189 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 11,210 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 7,847 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,212 Kansas Development Finance Authority Revenue (Kansas Department of Health & Environment) 5.000% 3/1/21 5,000 5,845 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,021 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,176 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,180 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,134 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 681 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,244 Leavenworth County KS Unified School District GO 4.500% 9/1/20 (12) 1,185 1,316 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,305 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,412 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,191 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,524 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,132 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,660 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,638 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,623 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,271 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,418 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 1,000 1,134 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.250% 11/15/24 5,000 5,323 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) VRDO 0.260% 8/1/11 LOC 2,000 2,000 Kentucky (1.0%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 5,967 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 16,081 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 7,935 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,039 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,622 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,231 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,153 Kentucky Property & Building Commission Revenue 5.250% 8/1/11 (Prere.) 9,725 9,728 Kentucky Property & Building Commission Revenue 5.250% 8/1/11 (Prere.) 11,815 11,818 Kentucky Property & Building Commission Revenue 5.375% 10/1/11 (Prere.) 5,000 5,044 Kentucky Property & Building Commission Revenue 5.500% 8/1/12 (4) 10,000 10,513 Kentucky Property & Building Commission Revenue 5.250% 8/1/13 (4) 27,540 27,647 Kentucky Property & Building Commission Revenue 5.250% 10/1/13 (4) 14,965 16,425 Kentucky Property & Building Commission Revenue 5.250% 8/1/15 (4) 15,480 15,538 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,742 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 9,918 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 17,154 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,097 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 5,721 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,077 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,036 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 45,000 50,530 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 6,886 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,526 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,340 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,416 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 10,833 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 7,653 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 7,513 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 25,252 Louisiana (1.2%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 5,677 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,133 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,129 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,155 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,104 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,093 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 14,964 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 20,019 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 13,456 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 9,664 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/20 (14) 6,200 6,744 Louisiana GO 5.000% 5/1/12 (4) 18,955 19,643 Louisiana GO 5.250% 5/1/12 (14) 10,000 10,382 Louisiana GO 5.500% 5/15/12 (14) 12,660 12,718 Louisiana GO 5.500% 5/15/13 (14) 5,345 5,368 Louisiana GO 5.000% 8/1/14 (14) 22,880 25,778 Louisiana GO 5.000% 11/15/17 10,000 11,916 Louisiana GO 5.000% 11/15/17 17,040 20,305 Louisiana GO 5.000% 5/1/18 (4) 25,210 28,604 Louisiana GO 5.000% 11/15/18 18,500 22,002 Louisiana GO 5.000% 5/1/21 (4) 9,765 10,821 Louisiana GO 5.000% 5/1/23 (4) 26,665 29,197 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,045 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 11,728 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,119 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.625% 10/1/30 15,905 15,821 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 5,953 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 4,999 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,398 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,654 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 14,705 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 2,016 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,914 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,113 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,664 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,677 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,413 Maine (0.1%) Maine GO 4.000% 6/1/13 1,640 1,749 Maine GO 5.000% 6/1/16 3,770 4,455 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,099 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,082 Portland ME Airport Revenue 5.000% 1/1/23 1,000 1,071 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,707 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,051 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,798 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,239 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,309 Maryland (0.8%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 (2) 1,365 1,512 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/19 (2) 2,185 2,421 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,745 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,376 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 1,905 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,702 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,065 Baltimore MD Project Revenue 4.000% 7/1/29 1,030 997 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,231 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,032 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,473 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,140 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,725 1,996 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,016 Maryland GO 5.000% 8/1/12 10,000 10,482 Maryland GO 5.000% 8/1/12 10,000 10,482 Maryland GO 5.000% 2/15/13 58,765 63,008 Maryland GO 5.000% 8/1/13 10,685 11,668 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 17,774 3 Maryland GO 5.000% 8/1/15 19,620 22,820 Maryland GO 5.000% 3/1/16 2,900 3,404 Maryland GO 5.000% 8/1/16 1,100 1,305 Maryland GO 5.000% 8/1/16 1,010 1,198 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,948 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,376 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,331 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,345 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,358 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,788 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,889 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,579 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,171 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 929 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,089 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 9,425 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.080% 8/5/11 LOC 4,800 4,800 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 14,722 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,922 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,720 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 9,545 Massachusetts (4.6%) Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 3,130 3,308 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 8/5/11 41,082 41,082 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,399 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,543 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,447 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,654 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,083 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/22 11,000 12,051 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 15,971 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.070% 8/5/11 26,030 26,030 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/13 (14) 16,670 17,055 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/14 (14) 7,340 7,488 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/15 (14) 8,310 8,479 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/16 (14) 3,500 3,569 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 10,119 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 7,403 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 15,552 3 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,690 2,628 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 3,797 Massachusetts GO 5.000% 11/1/13 8,000 8,814 Massachusetts GO 5.500% 11/1/13 (3) 8,605 9,577 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,459 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,156 Massachusetts GO 5.000% 1/1/15 1,500 1,707 Massachusetts GO 5.000% 8/1/15 11,745 13,582 Massachusetts GO 5.250% 8/1/15 5,000 5,831 Massachusetts GO 5.000% 9/1/15 14,360 16,641 Massachusetts GO 5.250% 8/1/16 5,615 6,659 Massachusetts GO 5.000% 9/1/16 7,710 9,067 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 29,858 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 88,965 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 60,935 Massachusetts GO 5.000% 8/1/17 24,060 28,425 Massachusetts GO 5.500% 11/1/17 (14) 20,000 24,303 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,506 Massachusetts GO 5.500% 11/1/17 10,000 12,152 Massachusetts GO 5.500% 8/1/18 (14) 5,000 6,096 Massachusetts GO 5.500% 10/1/18 9,500 11,614 Massachusetts GO 5.500% 10/1/20 (14) 10,915 13,350 Massachusetts GO 5.250% 8/1/21 20,870 25,139 Massachusetts GO 5.000% 3/1/26 5,000 5,496 Massachusetts GO 5.000% 4/1/27 28,000 30,840 Massachusetts GO 5.000% 4/1/29 26,675 28,974 1 Massachusetts GO TOB VRDO 2.000% 8/5/11 LOC 15,190 15,190 1 Massachusetts GO TOB VRDO 2.330% 8/5/11 LOC 9,665 9,665 Massachusetts GO VRDO 0.300% 8/1/11 16,800 16,800 Massachusetts GO VRDO 0.080% 8/5/11 4,300 4,300 Massachusetts GO VRDO 0.100% 8/5/11 69,970 69,970 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 5,883 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/12 (14) 1,850 1,855 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 16,050 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,517 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 5,652 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,558 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 2,675 2,809 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.270% 8/1/11 LOC 1,750 1,750 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,182 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.190% 8/1/11 9,500 9,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,300 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,546 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,102 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,198 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 8,000 8,222 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.240% 8/1/11 LOC 6,175 6,175 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,320 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.220% 8/1/11 22,575 22,575 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 6,712 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/12 (14) 22,865 23,523 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/13 (14) 20,000 20,500 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/13 (4) 5,000 5,463 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 11,595 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 (4) 41,095 45,122 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 (4) 6,800 7,364 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 7,830 8,265 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 27,615 28,699 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 9,621 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 5,946 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/21 (14) 6,875 7,851 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 33,475 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 12,364 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 17,858 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 11,417 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/11 (ETM) 6,475 6,477 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/11 830 830 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/12 295 296 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,233 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 37,515 45,716 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 25,553 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 3,300 4,054 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,591 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 3,783 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,145 1 Massachusetts Water Resources Authority Revenue TOB VRDO 2.400% 8/5/11 LOC 20,365 20,365 1 Massachusetts Water Resources Authority Revenue TOB VRDO 2.400% 8/5/11 LOC 19,650 19,650 1 Massachusetts Water Resources Authority Revenue TOB VRDO 2.400% 8/5/11 LOC 38,635 38,635 Massachusetts Water Resources Authority Revenue VRDO 0.080% 8/5/11 1,000 1,000 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,218 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 3,653 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,000 5,272 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 12,077 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 11,454 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 11,959 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 27,850 Michigan (2.2%) Detroit MI GO 5.000% 4/1/14 (12) 9,780 10,136 Detroit MI GO 5.000% 4/1/15 (12) 7,970 8,286 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,570 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,669 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 15,665 17,056 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 13,975 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 6,242 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 5,953 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 12,097 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 5,239 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 8,901 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 7,945 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 4,068 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 4,028 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 27,010 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 4,003 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,653 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 17,697 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,967 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 13,048 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 380 384 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 340 344 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 565 571 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 285 288 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 8,440 8,534 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 6,010 6,077 Michigan Building Authority Revenue 5.500% 10/15/12 (Prere.) 6,315 6,378 Michigan Building Authority Revenue 5.250% 10/15/13 (4) 12,000 13,142 Michigan Building Authority Revenue 5.500% 10/15/13 (Prere.) 5,660 5,712 Michigan Building Authority Revenue 5.250% 10/15/14 (4) 15,000 16,331 Michigan Building Authority Revenue 5.500% 10/15/14 (Prere.) 9,435 9,518 Michigan Building Authority Revenue 5.250% 10/15/15 (4) 22,445 24,332 Michigan Building Authority Revenue 5.500% 10/15/15 (Prere.) 4,715 4,756 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 9,000 9,742 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 14,000 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 9,159 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,606 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,127 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 6,111 Michigan GO 5.500% 12/1/13 6,125 6,764 Michigan GO 5.000% 5/1/17 33,880 39,108 Michigan GO 5.250% 9/15/25 (4) 10,810 11,519 Michigan GO 5.250% 9/15/26 (4) 12,805 13,581 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 3.750% 3/15/12 15,000 15,316 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/12 9,595 9,924 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,639 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,000 10,143 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,000 31,311 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.300% 10/1/11 (ETM) 3,800 3,829 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.375% 10/1/13 (ETM) 4,000 4,190 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,143 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 16,019 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,719 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,264 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,177 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,019 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 8,252 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,754 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,592 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 33,587 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 22,286 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 26,685 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 16,066 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,341 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,424 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 9,327 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,496 Minnesota (1.8%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,045 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,479 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,756 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 1,999 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,406 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,282 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,612 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,257 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 16,798 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 16,913 Minnesota GO 5.000% 10/1/11 26,795 27,020 Minnesota GO 5.000% 11/1/11 24,545 24,850 Minnesota GO 5.000% 6/1/12 21,700 22,576 Minnesota GO 5.000% 11/1/12 19,775 20,960 Minnesota GO 5.000% 11/1/12 (ETM) 8,235 8,728 Minnesota GO 5.000% 11/1/12 13,685 14,505 Minnesota GO 5.000% 8/1/13 (ETM) 5,780 6,303 Minnesota GO 5.000% 10/1/13 5,445 5,983 Minnesota GO 5.000% 11/1/13 19,500 21,492 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 11,754 Minnesota GO 5.000% 11/1/13 17,615 19,414 Minnesota GO 5.000% 12/1/13 10,610 11,729 Minnesota GO 5.000% 11/1/14 19,275 21,967 Minnesota GO 4.000% 12/1/14 3,730 4,132 Minnesota GO 5.000% 12/1/14 8,150 9,313 Minnesota GO 5.000% 11/1/15 19,775 23,161 Minnesota GO 5.000% 12/1/15 8,150 9,569 Minnesota GO 5.000% 12/1/16 5,145 6,150 Minnesota GO 5.000% 8/1/28 23,085 25,608 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/16 1,120 1,276 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/18 4,305 4,832 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 5,899 Minnesota Technology Lease Purchase COP 5.000% 6/1/17 9,690 11,164 Minnesota Technology Lease Purchase COP 5.000% 6/1/18 8,925 10,118 Minnesota Technology Lease Purchase COP 5.000% 6/1/19 10,680 11,928 Rochester MN Healthcare Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 12,524 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,121 St. Cloud MN Health Care Revenue (Centracare Health System) 5.125% 5/1/30 7,000 7,130 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,354 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 13,337 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 23,031 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,203 University of Minnesota Revenue 5.000% 12/1/14 9,840 11,199 University of Minnesota Revenue 5.000% 12/1/15 16,235 18,955 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,364 University of Minnesota Revenue 5.000% 8/1/21 1,885 2,203 University of Minnesota Revenue 5.000% 4/1/22 500 569 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,825 University of Minnesota Revenue 5.000% 8/1/23 2,500 2,844 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,070 University of Minnesota Revenue 5.250% 12/1/27 5,000 5,649 University of Minnesota Revenue 5.250% 12/1/28 7,045 7,912 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,067 University of Minnesota Revenue 5.250% 12/1/29 3,500 3,913 University of Minnesota Revenue 5.000% 8/1/30 2,500 2,682 University of Minnesota Revenue 5.250% 12/1/31 4,000 4,409 Mississippi (0.4%) Mississippi Business Finance Corp Gulf Opportunity Zone IDR (Chevron USA Inc. Project) VRDO 0.070% 8/5/11 10,000 10,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.040% 8/5/11 60,600 60,600 Mississippi GO 5.750% 12/1/11 6,000 6,114 Mississippi GO 5.500% 9/1/12 (4) 5,000 5,288 Mississippi GO 5.500% 12/1/16 3,435 4,175 Mississippi GO 5.000% 12/1/20 10,000 11,295 Mississippi GO 5.000% 12/1/21 16,890 18,895 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,866 Missouri (0.7%) Cape Girardeau County MO Industrial Development Authority Health Facilities Revenue (Southeast Missouri Hospital Association) 5.625% 6/1/12 (Prere.) 5,655 5,902 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,045 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,108 Kansas City MO Airport Revenue 5.000% 9/1/13 11,550 12,511 Kansas City MO Airport Revenue 5.000% 9/1/14 10,000 11,094 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,322 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 5,495 Missouri Board Public Building Special Obligation Revenue 5.000% 10/15/27 13,275 13,689 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,246 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/12 4,190 4,326 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/13 5,250 5,637 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,754 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/21 4,000 4,466 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 5,836 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/12 (4) 3,365 3,411 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/13 (4) 3,580 3,628 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/14 (4) 3,260 3,303 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/20 3,975 4,407 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.250% 11/15/25 8,000 8,486 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/30 5,000 5,074 Missouri Health & Educational Facilities Authority Revenue (Children's Mercy Hospital) 5.250% 5/15/29 19,230 19,536 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 16,374 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.210% 8/1/11 4,610 4,610 Missouri Highways & Transportation Commission Road Revenue 5.250% 2/1/12 (Prere.) 11,410 11,703 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,171 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 12,629 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 16,104 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 6,481 Nebraska (0.1%) Lancaster County NE School District No. 1 (Lincoln Public Schools) GO 4.500% 1/15/26 3,140 3,336 Lancaster County NE School District No. 1 (Lincoln Public Schools) GO 4.500% 1/15/27 3,300 3,482 Lancaster County NE School District No. 1 (Lincoln Public Schools) GO 4.750% 1/15/29 2,030 2,154 Nebraska Investment Finance Authority Single Family Housing Revenue 5.700% 9/1/31 8,000 8,513 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,096 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,153 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 8,589 Nevada (1.2%) Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 15,185 Clark County NV Airport Revenue 5.000% 7/1/21 2,000 2,211 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,337 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,348 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 15,164 Clark County NV School District GO 5.375% 6/15/12 (Prere.) 29,765 31,115 Clark County NV School District GO 5.375% 6/15/12 (Prere.) 28,385 29,672 Clark County NV School District GO 5.000% 6/15/14 6,320 7,031 Clark County NV School District GO 5.000% 6/15/18 11,500 13,135 Clark County NV School District GO 5.000% 6/15/19 13,750 15,412 Clark County NV School District GO 5.000% 6/15/20 14,335 15,808 Clark County NV School District GO 5.000% 6/15/21 (14) 12,900 14,330 Clark County NV School District GO 5.000% 6/15/21 14,980 16,290 Clark County NV School District GO 5.000% 6/15/22 14,655 15,611 Clark County NV School District GO 5.000% 6/15/23 16,360 17,285 Clark County NV School District GO 5.000% 6/15/24 (4) 12,905 13,745 Clark County NV School District GO 5.000% 6/15/25 12,445 13,004 Clark County NV School District GO 5.000% 6/15/26 29,900 31,097 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,233 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,130 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 (14) 11,165 12,018 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 16,920 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 15,931 Nevada GO 5.000% 12/1/14 (4) 8,435 9,490 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,692 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,196 New Hampshire GO 5.000% 2/15/19 1,010 1,196 New Hampshire GO 5.000% 8/15/19 1,500 1,783 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 11,636 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 10,348 New Jersey (6.1%) Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 11,676 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,160 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,240 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,232 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 3,948 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,515 New Jersey COP 5.000% 6/15/17 4,840 5,305 New Jersey COP 5.000% 6/15/18 12,915 14,017 New Jersey COP 5.250% 6/15/28 4,675 4,802 New Jersey COP 5.250% 6/15/29 1,000 1,025 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.625% 6/15/18 8,835 8,839 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.625% 6/15/19 5,565 5,567 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/24 12,000 11,804 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 12,315 13,286 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 12,475 13,671 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,800 5,260 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 11,501 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,457 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 9,100 10,381 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 43,801 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 38,000 43,269 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 63,000 70,953 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 4,919 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 42,756 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 5,601 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 8,840 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,540 9,072 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 81,630 90,762 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,070 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 16,549 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 18,092 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 19,966 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 10,985 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,308 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 40,455 44,233 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,076 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,083 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,044 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 4,930 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/13 7,215 7,700 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 30,920 32,713 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,583 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,354 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 6,000 7,020 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,000 3,301 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 6,652 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,198 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 11,359 New Jersey GO 5.500% 8/1/11 1,210 1,210 New Jersey GO 5.500% 8/1/11 (ETM) 2,290 2,291 New Jersey GO 5.250% 7/1/14 (4) 25,000 28,168 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,882 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,771 New Jersey GO 5.250% 7/15/19 (2) 5,000 5,935 New Jersey GO 5.000% 8/15/20 30,000 35,071 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,414 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 9,928 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,573 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,253 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,534 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Hospital) 5.000% 7/1/18 1,925 2,085 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 13,795 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/12 (14) 965 967 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/14 (14) 1,885 1,888 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 2,862 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 20,798 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.250% 8/1/11 LOC 3,100 3,100 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,500 6,719 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 5,000 5,015 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 10,000 11,384 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,055 2,067 New Jersey Transportation Corp. COP 5.500% 9/15/13 (2) 1,410 1,525 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 11,239 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,330 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,000 5,668 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 8,357 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 6,820 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (ETM) 7,510 7,958 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (14) 12,490 13,178 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 13,474 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 2,020 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,451 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 16,920 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 16,850 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 28,280 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,176 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 5,656 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/20 (3) 17,680 18,901 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,104 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 31,420 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 10,230 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 34,200 39,167 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 12,322 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,292 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 10,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 28,535 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 45,900 51,030 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,779 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 24,957 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 28,509 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 21,418 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 6,659 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 34,044 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 455 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 24,000 10,192 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 38,759 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 44,000 16,154 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 25,000 9,179 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 47,325 16,197 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 4,716 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 15,000 4,083 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 2.000% 8/5/11 LOC 33,250 33,250 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 2,325 2,485 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 16,145 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 21,798 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 4,898 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 15,572 New Jersey Turnpike Authority Revenue VRDO 0.190% 8/5/11 LOC 31,100 31,100 Newark NJ GO 5.000% 10/1/19 3,505 3,916 Newark NJ GO 5.000% 10/1/20 2,455 2,727 Rutgers State University New Jersey Revenue 6.400% 5/1/13 1,755 1,859 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,621 Tobacco Settlement Financing Corp. New Jersey Revenue 4.250% 6/1/12 6,385 6,466 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 14,945 15,393 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 11,823 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 15,076 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 16,280 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 17,102 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,595 30,300 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 56,922 51,598 Tobacco Settlement Financing Corp. New Jersey Revenue 6.125% 6/1/24 (Prere.) 1,620 1,701 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 26,683 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 28,445 29,773 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/23 (2) 7,330 7,434 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/27 (2) 10,100 10,165 New Mexico (0.4%) Alamogordo NM Hospital Revenue (Gerald Champion Regional Medical Center Project) VRDO 0.110% 8/5/11 LOC 9,965 9,965 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 17,858 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,890 6,312 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,716 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,586 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 12,395 13,423 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 34,582 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 20,393 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,599 Santa Fe NM Gross Receipts Tax Revenue 4.000% 6/1/12 3,260 3,354 New York (14.2%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,192 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,606 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,663 Amherst NY Development Corp. Student Housing Facility Revenue 4.375% 10/1/30 1,100 1,058 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 6,871 City of Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 3,500 3,541 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,134 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,701 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/23 (4) 7,000 7,558 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/24 (4) 3,750 4,031 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/25 (4) 3,000 3,206 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 7,328 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 9,188 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 6,721 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,655 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/12 40,505 42,161 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,265 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,503 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 10,852 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 10,861 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 36,508 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,271 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 22,055 Metropolitan New York Transportation Authority Revenue 5.750% 7/1/18 1,975 2,374 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/18 3,425 3,915 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/21 2,685 2,918 Metropolitan New York Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 18,861 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 10,625 Metropolitan New York Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 9,257 Metropolitan New York Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 9,651 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/27 22,625 24,060 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/28 9,000 9,528 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/29 20,730 21,835 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/30 24,500 25,635 Metropolitan New York Transportation Authority Revenue (Commuter Facilities) 5.000% 1/1/12 (Prere.) 8,100 8,266 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 26,032 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.110% 8/5/11 (13) 8,000 8,000 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 6,708 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 11,346 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 7,857 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 11,832 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 12,404 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 12,280 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,160 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 11,341 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 20,033 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,500 1,784 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 7,000 8,327 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 4.750% 7/1/12 (Prere.) 25,835 26,917 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 5,000 5,665 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/15 (2) 45,130 47,133 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/16 (2) 38,075 39,691 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 34,724 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,475 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,370 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 34,392 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.120% 8/5/11 (13) 2,000 2,000 1 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) TOB VRDO 0.150% 8/5/11 6,665 6,665 Nassau County NY GO 4.000% 10/1/22 8,755 8,809 Nassau County NY GO 4.000% 10/1/23 5,245 5,202 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 8/5/11 6,600 6,600 New York City Housing Development Corp. Multifamily Rental Housing Revenue (Royal Charter Properties) VRDO 0.150% 8/5/11 10,000 10,000 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.130% 8/5/11 LOC 12,427 12,427 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 8,843 New York City NY GO 5.000% 8/1/11 8,000 8,002 New York City NY GO 5.250% 8/1/11 (ETM) 4,200 4,201 New York City NY GO 5.250% 8/1/11 25,300 25,307 New York City NY GO 5.750% 8/1/12 (Prere.) 350 369 New York City NY GO 5.000% 8/1/13 2,370 2,583 New York City NY GO 5.250% 8/1/13 17,515 19,177 New York City NY GO 5.750% 8/1/13 7,650 8,059 New York City NY GO 5.000% 8/1/14 2,505 2,818 New York City NY GO 5.000% 8/1/14 2,500 2,812 New York City NY GO 5.000% 8/1/14 6,500 7,312 New York City NY GO 5.250% 9/1/14 3,560 4,042 New York City NY GO 5.000% 4/1/15 (4) 4,760 5,455 New York City NY GO 5.750% 8/1/15 (2) 38,000 39,798 New York City NY GO 5.000% 8/1/17 7,610 8,949 New York City NY GO 5.000% 6/1/19 8,675 10,117 New York City NY GO 5.000% 8/1/19 12,130 13,756 New York City NY GO 5.000% 8/1/19 5,000 5,838 New York City NY GO 5.000% 8/1/19 4,500 5,254 New York City NY GO 5.000% 8/1/19 3,100 3,619 New York City NY GO 5.000% 8/1/20 32,355 37,046 New York City NY GO 5.000% 8/1/20 10,000 11,207 New York City NY GO 5.000% 8/1/20 9,010 10,097 New York City NY GO 5.250% 9/1/20 4,565 5,279 New York City NY GO 5.000% 10/1/20 1,445 1,622 New York City NY GO 5.000% 2/1/21 12,300 13,568 New York City NY GO 5.250% 3/1/21 4,255 4,866 New York City NY GO 5.000% 8/1/21 59,135 66,863 New York City NY GO 5.000% 8/1/21 14,000 15,373 New York City NY GO 5.000% 8/1/21 23,065 25,327 New York City NY GO 5.000% 8/1/21 9,600 10,650 New York City NY GO 5.000% 8/1/21 15,750 18,031 New York City NY GO 5.250% 9/1/21 20,000 22,891 New York City NY GO 5.000% 1/1/22 15,000 16,365 New York City NY GO 5.000% 8/1/22 32,000 35,692 New York City NY GO 5.000% 8/1/22 7,050 7,740 New York City NY GO 5.000% 8/1/22 18,475 20,836 New York City NY GO 5.000% 8/1/22 6,020 6,789 New York City NY GO 5.250% 8/15/22 25,250 28,310 New York City NY GO 5.000% 8/1/23 2,000 2,201 New York City NY GO 5.250% 8/15/23 21,820 24,175 New York City NY GO 5.000% 11/1/23 8,000 8,616 New York City NY GO 5.250% 8/15/24 25,945 28,417 New York City NY GO 5.000% 3/1/25 9,000 9,459 New York City NY GO 5.000% 6/1/25 5,145 5,468 New York City NY GO 5.000% 8/1/25 5,000 5,395 New York City NY GO 5.000% 4/1/26 3,590 3,851 New York City NY GO 5.000% 8/1/26 1,455 1,564 3 New York City NY GO 5.000% 8/1/28 17,000 18,344 New York City NY GO 5.000% 5/15/29 7,900 8,359 3 New York City NY GO 5.000% 8/1/29 17,500 18,752 3 New York City NY GO 5.000% 8/1/30 23,000 24,491 New York City NY GO 5.450% 4/1/31 6,560 7,065 New York City NY GO 5.000% 5/15/31 5,000 5,236 New York City NY GO VRDO 0.230% 8/1/11 LOC 5,670 5,670 New York City NY GO VRDO 0.230% 8/1/11 50,955 50,955 New York City NY GO VRDO 0.260% 8/1/11 (14) 2,900 2,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,703 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 19,439 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/30 4,975 4,925 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/30 1,875 1,856 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 28,395 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 38,401 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 4,823 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 3,798 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 44,752 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 10,641 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 9,508 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 26,009 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 25,000 26,354 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 10,140 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/13 (ETM) 2,000 2,138 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/14 3,525 3,859 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 3,164 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,333 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 5,892 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,294 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,391 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 4,813 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 7,579 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 10,761 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 14,215 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,006 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 8,823 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 11,340 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 4,978 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 3,684 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 3,719 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 9,890 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 750 788 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 15 15 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,896 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,316 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 5,965 7,085 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,537 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 20,000 23,706 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 5,927 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 11,571 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 2,982 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 51,100 57,057 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 34,317 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 12,495 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 2,500 2,775 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 11,363 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 9,284 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 28,028 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 10,723 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 8,556 New York GO 4.500% 2/1/17 14,125 16,057 New York GO 4.500% 2/1/18 24,735 28,062 New York GO 4.500% 2/1/19 10,670 11,974 New York GO 5.000% 2/1/30 3,000 3,226 New York GO 5.000% 2/15/30 20,000 21,656 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,598 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 12,488 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 7,958 New York State Dorm Authority Revenue (Royal Charter Properties) VRDO 0.150% 8/5/11 60,000 60,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/20 13,290 15,274 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 11,355 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,203 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,163 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,242 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,536 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 7,755 8,122 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 6,485 6,847 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,395 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 5,658 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 5,940 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 6,540 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,115 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,694 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,255 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 20,501 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 7,500 7,741 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 5,727 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,556 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,416 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 6,694 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 7,002 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 2,903 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 3,790 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,586 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,632 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,162 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,399 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,118 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 4,194 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,090 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 3,829 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,104 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,475 2,397 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,356 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,703 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 37,431 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,080 13,889 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 38,861 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 8,504 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 5,000 5,432 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,444 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 18,051 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 10,669 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 2,848 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 19,426 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 20,650 22,614 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,714 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,086 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 27,231 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,179 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 21,466 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 7,324 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 27,084 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,068 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 34,402 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.060% 8/5/11 10,000 10,000 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 3,949 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 11,302 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 2,841 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 11,274 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 4,320 4,863 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 7,742 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 18,085 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 21,181 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 4,788 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,299 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 7,677 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 19,779 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,351 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,670 1,851 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,109 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,109 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,103 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 17,718 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.375% 6/15/15 7,650 7,974 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.375% 6/15/16 6,000 6,252 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 16,333 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 12,485 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 19,318 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 28,197 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 3,914 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,548 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,725 4,379 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,313 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 3,920 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 6,743 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 3,685 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 6,738 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 5,788 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 1,986 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.080% 8/5/11 LOC 2,400 2,400 New York State Housing Finance Authority Revenue (Clinton Park) VRDO 0.050% 8/5/11 LOC 12,000 12,000 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,861 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,465 New York State Local Government Assistance Corp. Revenue VRDO 0.030% 8/5/11 11,100 11,100 New York State Local Government Assistance Corp. Revenue VRDO 0.070% 8/5/11 7,500 7,500 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 5.000% 11/1/22 2,315 2,457 New York State Power Authority Revenue 5.250% 11/15/12 (Prere.) 2,600 2,768 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 9,900 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 8,771 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 10,862 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 20,985 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 15,565 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/12 (14) 20,000 20,712 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 2,500 2,683 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/13 (14) 15,000 15,528 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 13,387 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,927 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 9,501 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,705 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,184 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,751 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,441 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 12,709 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 11,144 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,253 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 11,774 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 9,413 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 4,897 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 23,480 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 7,501 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 14,601 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 28,931 New York State Thruway Authority Revenue (Personal Income Tax) 5.500% 3/15/12 (Prere.) 3,000 3,101 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 28,120 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 7,702 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 7,480 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 25,706 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/13 5,000 5,165 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,565 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 22,110 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,671 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 25,748 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 14,035 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 42,330 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,349 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 9,726 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,238 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 2,897 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 8,374 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 7,770 8,231 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 23,671 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 46,125 54,166 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 41,933 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,136 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 20,908 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 25,512 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 7,860 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 7,478 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 56,694 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,252 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 28,073 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,180 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 8,072 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,385 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 12,878 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 5,715 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 16,199 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.080% 8/5/11 23,000 23,000 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 20,393 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 26,259 Suffolk County NY Water Authority Revenue 6.800% 6/1/12 (ETM) 665 702 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.060% 8/5/11 LOC 2,000 2,000 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/12 50,000 51,497 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,967 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 1/1/12 (ETM) 4,195 4,290 Triborough Bridge & Tunnel Authority New York Revenue 6.000% 1/1/12 (ETM) 3,640 3,730 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,000 3,428 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,509 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/20 4,550 5,136 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 16,370 19,554 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 26,703 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 7,836 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 22,272 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 22,715 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,050 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,031 North Carolina (2.1%) Cary NC GO VRDO 0.060% 8/5/11 19,125 19,125 Charlotte NC COP 5.000% 6/1/16 2,000 2,331 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,776 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,321 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,076 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,611 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,311 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,544 Moore County NC Revenue 4.000% 6/1/16 1,245 1,377 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 10,255 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.130% 8/5/11 (4) 11,600 11,600 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 8/1/11 8,200 8,200 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 8/1/11 2,655 2,655 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.060% 8/5/11 LOC 12,000 12,000 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 15,000 14,349 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,066 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 33,261 North Carolina Capital Improvement Revenue 4.625% 5/1/29 4,255 4,405 North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 30,787 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/21 10,000 11,161 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/12 14,875 15,161 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/13 25,000 26,489 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/14 15,000 16,478 North Carolina Eastern Municipal Power Agency Revenue 5.300% 1/1/15 4,000 4,207 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/16 4,000 4,491 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/16 3,000 3,143 North Carolina Eastern Municipal Power Agency Revenue 5.375% 1/1/17 4,700 4,916 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/20 2,250 2,495 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 22,510 23,429 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/26 3,000 3,217 North Carolina GO 5.000% 3/1/12 7,400 7,611 North Carolina GO 5.000% 5/1/14 16,780 18,071 North Carolina GO 5.000% 6/1/16 15,050 17,779 North Carolina GO 5.000% 9/1/16 1,065 1,266 North Carolina GO 5.000% 3/1/18 10,000 11,673 North Carolina GO 5.000% 6/1/18 30,780 36,924 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 11,108 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,293 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 3,075 3,175 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,347 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,426 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,542 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 5,522 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,454 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 (4) 10,000 10,577 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 5,000 5,817 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 (4) 15,290 16,156 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 5,830 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 (14) 69,495 73,289 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,530 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 (14) 38,600 40,623 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 9,669 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,255 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 (14) 10,000 10,501 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 4,620 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 1,895 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,742 Wake County NC GO 5.000% 6/1/28 3,000 3,221 Ohio (3.7%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.060% 8/5/11 LOC 11,400 11,400 Akron OH GO 5.000% 12/1/18 (2) 5,300 5,913 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 16,665 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 31,073 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 8/1/11 LOC 23,405 23,405 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,100 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,000 14,665 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 11,343 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,534 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,691 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,324 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 18,555 19,368 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 123,360 100,786 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 39,390 30,862 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,225 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,411 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 6,715 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,634 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 11,724 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 14,710 16,349 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 9,185 10,209 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 8,150 9,058 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 5,000 5,557 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 4,790 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 7,871 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 14,722 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 7,801 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 7,594 Cleveland OH Water Works Revenue 5.375% 1/1/13 (4) 3,455 3,526 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,122 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,422 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 7,074 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,187 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,022 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,264 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,522 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 8/1/11 6,900 6,900 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.210% 8/1/11 2,400 2,400 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,372 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 3,816 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,717 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.040% 8/5/11 2,000 2,000 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 8,750 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 24,240 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 19,285 Huber Heights OH City School District GO 4.750% 12/1/24 890 937 Huber Heights OH City School District GO 4.875% 12/1/27 150 156 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,052 Huber Heights OH City School District GO 5.000% 12/1/29 1,000 1,047 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,039 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/12 6,800 6,924 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/13 6,810 6,932 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/14 6,000 6,106 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/15 4,000 4,071 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,983 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,983 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,471 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,471 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,249 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,249 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 6,309 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,914 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,094 Ohio Building Authority Revenue (Administration Building Fund) 5.500% 10/1/11 (Prere.) 6,605 6,666 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 5,772 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/21 10,000 11,381 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,099 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/22 5,460 6,133 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,563 Ohio Building Authority Revenue (Correctional Facilities) 5.500% 10/1/12 (4) 5,000 5,042 Ohio Building Authority Revenue (Correctional Facilities) 5.500% 10/1/13 (4) 3,000 3,024 Ohio Building Authority Revenue (Correctional Facilities) 5.250% 4/1/17 5,565 6,551 Ohio Common Schools GO VRDO 0.050% 8/5/11 5,500 5,500 Ohio Conservation Projects GO 5.000% 3/1/17 2,000 2,185 Ohio Conservation Projects GO 5.000% 9/15/19 9,655 11,363 Ohio Conservation Projects GO 5.000% 9/15/20 3,250 3,810 Ohio GO 5.000% 8/1/13 2,525 2,752 Ohio GO 5.000% 8/1/13 7,160 7,804 Ohio GO 5.000% 8/1/13 5,750 6,268 Ohio GO 5.250% 8/1/13 (4) 12,435 13,616 Ohio GO 5.500% 8/1/13 2,945 3,239 Ohio GO 5.000% 9/15/13 9,500 10,402 Ohio GO 5.000% 8/1/14 8,265 9,309 Ohio GO 5.000% 8/1/14 6,670 7,513 Ohio GO 5.000% 8/1/14 6,500 7,321 Ohio GO 5.000% 9/15/14 5,000 5,654 Ohio GO 5.000% 9/15/14 2,155 2,437 Ohio GO 5.500% 11/1/14 7,000 8,031 Ohio GO 5.000% 8/1/16 3,000 3,518 Ohio GO 5.000% 9/15/16 5,130 6,033 Ohio GO 5.000% 9/15/16 5,415 6,400 Ohio GO 5.000% 9/15/18 12,755 14,420 Ohio GO 5.000% 11/1/18 7,710 8,735 Ohio GO 5.000% 9/15/19 13,000 14,482 Ohio GO 5.000% 9/15/19 9,025 10,579 Ohio Higher Education Capital Facilities Revenue 5.250% 11/1/12 (Prere.) 3,710 3,942 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,008 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.120% 8/5/11 4,025 4,025 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,260 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 1,935 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 27,970 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,897 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 9,681 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 12,133 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 4,230 4,573 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 11,163 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 2,905 3,200 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,824 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,829 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 10,161 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,628 Ohio State University General Receipts Revenue 5.250% 12/1/12 (Prere.) 2,000 2,132 Ohio State University General Receipts Revenue 5.000% 12/1/13 3,135 3,455 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,865 3,225 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,750 4,306 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,500 2,679 Ohio State University General Receipts Revenue 4.750% 6/1/30 6,200 6,282 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 1,967 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 7,547 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 7,004 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,102 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 6,746 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 2.000% 8/5/11 5,965 5,965 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/17 2,000 2,213 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,808 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 5,970 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 10,894 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,291 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,475 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,643 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,811 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,403 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 3,884 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 17,148 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,129 University of Akron Ohio General Receipts Revenue 5.000% 1/1/22 (4) 2,700 2,956 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 8,655 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,562 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,642 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,105 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,105 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,615 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,446 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 19,247 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 12,538 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/27 (2) 20,110 20,929 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 12,829 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.200% 8/1/11 (12) 14,810 14,810 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,641 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,010 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,142 Oklahoma Water Resource Board Revenue 5.000% 4/1/28 750 823 Oklahoma Water Resource Board Revenue 5.000% 4/1/29 750 818 Oklahoma Water Resource Board Revenue 5.000% 4/1/30 750 813 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,325 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,026 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,440 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 1,898 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,381 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 3,757 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,135 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 9,475 10,595 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 5,778 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,442 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 6,832 Oregon Department of Transportation Highway Usertax Revenue 4.500% 11/15/24 11,585 12,316 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 5,000 5,512 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 8,217 Oregon GO 5.000% 5/1/14 1,400 1,565 Oregon GO 5.000% 5/1/15 1,500 1,725 Oregon GO 5.000% 5/1/16 1,750 2,053 Oregon GO 5.000% 5/1/26 1,570 1,767 Oregon GO 5.000% 5/1/26 1,490 1,677 Oregon GO 5.000% 5/1/27 2,415 2,697 Oregon GO 5.000% 5/1/27 2,460 2,747 Oregon GO 5.000% 5/1/28 5,165 5,724 Oregon GO 5.000% 5/1/28 2,755 3,053 Oregon GO 5.000% 5/1/29 2,890 3,185 Oregon GO 5.000% 5/1/30 5,685 6,217 Oregon GO 5.000% 5/1/31 3,370 3,657 Oregon GO 5.000% 5/1/31 1,760 1,910 Oregon GO 5.000% 5/1/32 3,640 3,919 Oregon GO 5.000% 5/1/32 3,350 3,607 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 1,868 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 2,927 Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,061 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,283 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,190 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,331 Portland OR Sewer System Revenue 5.000% 6/1/12 (14) 27,230 28,331 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 13,296 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/27 3,000 3,182 Pennsylvania (3.5%) Allegheny County PA GO 5.000% 11/1/29 15,000 15,376 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,371 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 2,863 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.080% 8/5/11 LOC 7,725 7,725 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 10,500 11,402 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 1,000 1,060 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/16 1,410 1,470 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/17 1,010 1,050 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/18 1,100 1,137 3 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 12,995 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,500 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 14,608 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 9,831 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,520 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 2,914 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,581 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,381 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 15,133 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 3,889 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,026 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,163 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 11,564 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/27 1,000 1,059 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 25,000 25,872 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.060% 8/5/11 15,900 15,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.110% 8/5/11 LOC 7,700 7,700 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 6,000 6,125 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,718 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 5,835 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,359 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/20 1,000 1,026 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.125% 8/15/21 1,000 1,023 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/22 1,000 1,020 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/23 1,500 1,512 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/24 3,000 2,976 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 2,055 2,344 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 16,654 Pennsylvania GO 5.250% 2/1/12 (14) 8,500 8,719 Pennsylvania GO 5.000% 3/1/12 24,335 25,028 Pennsylvania GO 5.500% 5/1/12 (Prere.) 10,000 10,398 Pennsylvania GO 5.250% 7/1/12 25,200 26,374 Pennsylvania GO 5.000% 10/1/12 (14) 9,430 9,956 Pennsylvania GO 5.000% 7/1/13 (Prere.) 960 1,045 Pennsylvania GO 4.000% 7/15/13 16,995 18,173 Pennsylvania GO 5.000% 7/1/14 (14) 4,890 5,291 Pennsylvania GO 5.000% 5/1/15 16,000 18,400 Pennsylvania GO 5.000% 8/1/15 5,120 5,930 Pennsylvania GO 5.000% 7/1/18 2,250 2,675 Pennsylvania GO 5.000% 5/1/19 15,000 17,776 Pennsylvania GO 5.000% 7/1/19 29,000 34,410 Pennsylvania GO 5.375% 7/1/21 4,500 5,504 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,800 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,400 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,099 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/30 5,420 5,751 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,308 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.100% 8/5/11 LOC 7,500 7,500 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,643 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/13 5,000 5,413 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 503 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,147 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,249 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,671 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 13,882 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 20,000 22,039 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,404 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,165 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 6,924 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 11,641 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,040 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 10,427 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/11 (ETM) 2,875 2,887 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.250% 12/1/11 (ETM) 4,095 4,113 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,790 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.120% 8/5/11 (14) 11,000 11,000 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.090% 8/5/11 (4) 8,815 8,815 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 4,982 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 15,387 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 18,682 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,227 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 3,762 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,622 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 1,867 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 12,825 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,325 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 50,906 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 6,706 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 10,537 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.220% 8/5/11 (12) 4,330 4,330 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,388 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,238 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,273 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 25,516 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 14,824 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 24,870 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 13,550 13,550 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 5,400 5,400 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 6,230 6,230 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,899 Philadelphia PA Municipal Authority Revenue 5.250% 5/15/13 (4) 11,105 11,829 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 6,408 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 3,719 Philadelphia PA School District GO 5.500% 8/1/12 (14) 10,815 11,322 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 7,951 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 19,699 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,341 Philadelphia PA School District GO VRDO 0.040% 8/5/11 LOC 22,700 22,700 Philadelphia PA School District GO VRDO 0.080% 8/5/11 LOC 3,800 3,800 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,290 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 33,097 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,480 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,282 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 3,042 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 10,434 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 13,942 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,633 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 12,389 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,342 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,461 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,511 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,124 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,270 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,459 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,520 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,555 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 6,379 Puerto Rico (1.4%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/14 4,420 4,794 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,000 5,617 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 37,481 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 19,103 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 5,000 5,343 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 25,225 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,368 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 18,136 Puerto Rico GO 5.500% 7/1/13 (14) 5,000 5,328 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,435 Puerto Rico GO 5.250% 7/1/20 14,955 15,183 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/13 (14) 7,220 7,806 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/15 (14) 5,590 6,318 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 9,259 Puerto Rico Municipal Finance Agency GO 5.750% 8/1/12 (4) 2,470 2,480 Puerto Rico Public Buildings Authority Government Facilities Revenue 0.000% 7/1/12 (3) 34,465 33,486 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 15,366 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/17 (2) 6,390 7,039 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 5,930 6,465 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 9,644 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 43,740 44,505 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 30,000 31,688 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 30,000 31,093 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 50,000 50,013 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 2.360% 8/5/11 (2) 16,572 16,572 Rhode Island (0.3%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,524 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/12 (4) 5,000 5,211 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 22,977 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 28,431 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,050 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 2,910 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,255 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,540 South Carolina (1.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,440 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/26 12,610 13,272 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/27 33,070 34,686 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 2,730 2,856 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,646 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,775 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,009 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 38,697 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 29,161 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.250% 8/15/12 (Prere.) 13,000 13,809 North Charleston SC Tax Revenue 5.000% 12/1/12 (12) 2,945 3,114 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,946 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 5,304 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,393 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 21,358 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 11,117 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 5,977 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/22 6,000 6,566 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 4,917 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,253 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 14,313 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 3,784 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 8,470 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 8,899 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 2,897 South Carolina GO 5.000% 3/1/16 6,165 7,246 South Carolina GO 5.000% 4/1/16 3,560 4,193 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,241 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,688 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 5,000 5,273 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,231 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 13,990 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 1,775 1,898 South Carolina Public Service Authority Revenue 5.375% 1/1/12 (Prere.) 7,300 7,461 South Carolina Public Service Authority Revenue 5.500% 1/1/13 (4) 5,000 5,276 South Carolina Public Service Authority Revenue 5.000% 1/1/28 6,735 7,159 South Carolina Public Service Authority Revenue 5.000% 1/1/29 2,900 3,064 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 5,200 5,686 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/25 (2) 4,035 4,264 Spartanburg County SC Regional Health Services District Revenue VRDO 0.130% 8/5/11 (12) 36,885 36,885 South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,062 Tennessee (1.2%) Greeneville TN Health & Educational Facilities Board Revenue (Laughlin Memorial Hospital Project) VRDO 0.390% 8/5/11 LOC 39,900 39,900 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 8,759 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 8,191 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 22,082 Memphis TN GO 5.000% 11/1/20 (14) 16,000 17,944 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,606 Memphis TN GO 5.000% 11/1/21 (14) 4,730 5,274 Memphis TN GO 5.000% 7/1/22 15,000 17,301 Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,154 Memphis TN GO 5.000% 5/1/27 2,200 2,391 Memphis TN GO 5.000% 5/1/28 3,145 3,394 Memphis TN GO 5.000% 5/1/29 2,300 2,463 Memphis TN GO 5.000% 5/1/30 1,715 1,822 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/20 5,000 5,724 Murfreesboro TN GO 5.000% 6/1/19 645 762 Shelby County TN GO 0.000% 12/1/11 10,000 9,989 Shelby County TN GO 5.000% 4/1/19 500 594 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,217 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,273 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,865 5,174 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 15,261 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/21 5,000 5,413 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/22 5,000 5,372 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 19,800 20,849 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,290 41,040 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,570 59,377 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,000 10,000 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,000 4,928 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 10,175 9,893 Tennessee GO 5.000% 5/1/18 2,075 2,435 Texas (8.6%) Austin TX Combined Utility System Revenue 0.000% 11/15/11 (2) 16,050 16,019 Austin TX Combined Utility System Revenue 0.000% 11/15/11 (14) 18,100 18,069 Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 19,793 Austin TX Independent School District GO 5.000% 8/1/13 10,000 10,913 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 2,897 Beaumont TX Independent School District School Building GO 5.250% 2/15/29 (12) 4,550 4,931 Board of Regents of the Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/24 14,925 16,180 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,210 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 12,993 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 13,697 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,056 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 14,243 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 14,581 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 5,970 5,974 Camino Real Texas Mobility Authority Revenue 5.000% 8/15/21 6,320 6,325 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/22 6,170 6,174 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,249 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,028 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,071 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 2,627 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 2,903 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 1,902 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 1,667 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,291 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 1,337 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 3,998 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 937 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 872 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 997 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 956 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 565 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 677 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 798 Clear Creek TX Independent School District GO 5.000% 2/15/23 (4) 10,270 11,084 Clear Creek TX Independent School District GO 5.000% 2/15/25 (4) 11,635 12,366 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 5,654 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 4,759 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 6,562 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 6,728 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,442 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,024 Dallas County TX Community College District GO 5.000% 2/15/27 2,690 2,963 Dallas County TX Community College District GO 5.000% 2/15/29 1,500 1,634 Dallas County TX GO 4.000% 2/15/14 2,375 2,576 Dallas County TX GO 5.000% 2/15/15 1,845 2,108 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 11,516 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 11,516 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 11,809 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 14,557 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 10,484 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 9,345 9,833 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,285 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,718 Dallas TX GO 5.000% 2/15/19 11,675 12,738 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,388 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 7,405 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 2,988 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 2,000 2,165 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/22 2,500 2,681 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/23 1,500 1,597 3 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/27 6,745 7,160 3 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 7,735 3 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 6,662 3 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 6,940 3 Frisco TX GO 5.000% 2/15/17 1,000 1,176 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,962 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,979 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 7,375 7,515 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 2,000 2,038 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 11,488 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 13,952 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 19,703 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/19 4,000 4,479 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/20 10,225 11,248 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.625% 2/15/25 39,530 42,926 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Texas Medical Center) VRDO 0.200% 8/1/11 8,535 8,535 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.200% 8/1/11 LOC 1,500 1,500 Harris County TX Flood Control District Revenue 5.000% 10/1/29 2,950 3,208 Harris County TX Flood Control District Revenue 5.000% 10/1/30 3,000 3,235 Harris County TX GO 5.000% 10/1/21 8,000 9,452 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/27 5,000 5,572 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/29 4,000 4,244 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.200% 8/1/11 10,690 10,690 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,242 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 6,945 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,035 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/29 6,270 6,630 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/11 2,975 3,009 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/12 3,100 3,260 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,561 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,852 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,196 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,159 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 4,894 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 2,875 Harris County TX Toll Road Revenue 5.375% 8/15/12 (4) 10,000 10,535 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,124 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,650 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,769 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,301 Harris County TX Toll Road Revenue 5.000% 8/15/27 4,000 4,284 Harris County TX Toll Road Revenue 5.000% 8/15/28 5,000 5,320 Harris County TX Toll Road Revenue 5.000% 8/15/29 2,000 2,112 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,712 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,013 Houston TX Airport System Revenue 5.000% 7/1/19 1,750 1,991 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,387 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,059 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,156 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 9,847 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/12 (2) 4,460 4,479 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/12 (2) 9,995 10,038 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/13 (2) 10,545 10,584 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.750% 9/1/13 (2) 13,840 13,895 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/14 (2) 6,190 6,211 3 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 6,284 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.375% 9/1/15 (2) 10,750 10,784 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.750% 9/1/16 (2) 5,540 5,557 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 10,626 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.750% 9/1/17 (2) 5,855 5,871 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 11,832 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 13,394 Houston TX Utility System Revenue 5.250% 5/15/13 (14) 3,500 3,797 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,810 Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,394 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 16,207 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 19,500 20,500 Houston TX Utility System Revenue 5.250% 11/15/29 15,000 16,357 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 15,629 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 25,749 Houston TX Utility System Revenue 5.000% 11/15/31 5,625 5,949 Houston TX Utility System Revenue VRDO 0.040% 8/5/11 LOC 5,000 5,000 Houston TX Water & Sewer System Revenue 5.750% 12/1/12 (Prere.) 8,000 8,581 Houston TX Water & Sewer System Revenue 5.500% 12/1/14 (4) 22,500 22,880 Houston TX Water & Sewer System Revenue 5.500% 12/1/15 (4) 7,250 7,371 Houston TX Water & Sewer System Revenue 0.000% 12/1/25 (ETM) 8,525 4,874 Katy TX Independent School District GO 5.000% 2/15/20 1,110 1,294 Lower Colorado River Authority Texas Revenue 5.000% 1/1/12 (ETM) 2,520 2,571 Lower Colorado River Authority Texas Revenue 5.375% 5/15/12 (14) 3,325 3,339 Lower Colorado River Authority Texas Revenue 5.375% 5/15/13 (14) 2,475 2,484 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 3,690 3,703 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,080 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,018 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 1,650 1,656 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 2,285 2,293 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 1,005 1,008 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,495 2,642 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 9,512 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 10,286 Lubbock TX GO 5.000% 2/15/27 5,735 6,267 Lubbock TX GO 5.000% 2/15/29 4,335 4,658 Lubbock TX GO 5.000% 2/15/30 6,660 7,048 Lubbock TX GO 5.000% 2/15/31 4,120 4,331 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,023 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,320 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,593 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 6,599 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 9,404 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 8,434 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,381 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,570 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 17,345 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 25,225 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 46,693 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 29,000 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 48,339 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 21,631 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 12,019 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 5,528 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 4,759 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,241 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,471 North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,403 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,515 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,358 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,227 North Texas Tollway Authority System Revenue PUT 5.250% 1/1/12 25,000 25,505 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 85,989 1 North Texas Tollway Authority System Revenue TOB VRDO 0.140% 8/5/11 (13) 2,200 2,200 North Texas University Revenue 5.000% 4/15/20 1,500 1,729 Northside TX Independent School District GO PUT 0.950% 8/1/13 10,000 10,049 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.104% 10/1/20 5,000 4,951 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,000 17,014 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 19,832 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 23,024 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 9,829 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,105 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,223 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/12 (4) 5,000 5,122 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 8,140 8,350 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 10,000 10,258 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 6,490 6,658 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 5,445 5,586 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 760 780 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 4,740 5,086 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 260 279 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 10,000 10,749 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 14,865 15,978 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 9,750 10,824 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 25,450 28,121 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 22,000 24,226 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/24 15,000 16,068 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 7,254 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,839 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 6,602 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,464 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,576 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 10,178 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 4,609 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,104 Sugar Land TX GO 5.000% 2/15/30 3,445 3,726 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 40,138 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,420 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 9,826 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 10,231 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.260% 8/1/11 2,005 2,005 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,830 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,647 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,535 5,989 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 4,495 4,976 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/28 4,475 4,898 Texas GO 5.375% 10/1/12 (Prere.) 21,310 22,593 Texas GO 5.500% 10/1/12 12,955 13,074 Texas GO 5.000% 4/1/15 1,435 1,652 Texas GO (College Student Loan) 5.000% 8/1/29 3,510 3,798 1 Texas GO TOB VRDO 0.110% 8/5/11 5,000 5,000 Texas GO TRAN 2.000% 8/31/11 140,000 140,234 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 45,580 49,447 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,370 10,361 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,260 3,241 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 29,390 31,434 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (ETM) 375 373 Texas Municipal Power Agency Revenue 0.000% 9/1/12 (2) 4,800 4,755 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (ETM) 125 123 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 11,375 11,041 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,263 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 121 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 104 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 9,343 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 102 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 20,094 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 369 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 26,021 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 35,469 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 52,709 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,311 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 84,901 Texas State University System Revenue 5.000% 3/15/28 3,870 4,173 Texas State University System Revenue 5.000% 3/15/29 3,000 3,210 Texas State University System Revenue 5.000% 3/15/29 4,000 4,244 Texas State University System Revenue 5.000% 3/15/30 3,255 3,457 Texas State University System Revenue 5.000% 3/15/31 4,480 4,725 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/23 (2) 10,040 10,990 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/24 (2) 11,940 12,985 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,144 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 11,419 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 10,008 Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 11,953 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 26,506 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,564 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 10,232 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 6,408 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,449 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,240 Texas Water Financial Assistance GO 5.000% 4/1/20 20,000 22,960 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,347 Texas Water Financial Assistance GO 5.000% 8/1/24 1,500 1,666 Texas Water Financial Assistance GO 5.000% 8/1/25 2,350 2,587 Texas Water Financial Assistance GO 5.000% 8/1/28 5,755 6,340 Texas Water Financial Assistance GO 5.000% 8/1/29 2,555 2,795 Tomball TX Hospital Authority Revenue 6.000% 7/1/19 3,600 3,511 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,587 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 8,913 University of Texas Permanent University Fund Revenue 5.375% 8/15/11 (Prere.) 8,290 8,309 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 11,044 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/14 1,405 1,569 Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 6,907 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,454 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 846 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,317 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 7,639 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,398 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,408 3 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,860 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 26,770 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 12,137 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 4,660 Utah GO 5.000% 7/1/16 3,070 3,634 Utah GO 5.000% 7/1/16 23,735 28,095 Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 8,487 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 4,935 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,265 Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 5,865 5,888 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,007 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 4,900 Virginia (1.5%) Clarke County VA Industrial Development Authority Hospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.130% 8/5/11 (4) 2,675 2,675 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,519 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 2.000% 4/1/14 2,905 3,007 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,705 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 10,451 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,348 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,186 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,126 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 15,364 Hampton VA GO 4.000% 1/15/19 3,000 3,371 Hampton VA GO 5.000% 1/15/20 3,000 3,511 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/1/11 32,000 34,696 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 10,000 10,843 Portsmouth VA GO 5.000% 7/1/14 (4) 3,530 3,972 Richmond VA GO 5.000% 7/15/16 4,020 4,763 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 10,787 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,472 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 19,405 19,570 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 49,753 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 9,307 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 6,146 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/22 10,000 10,622 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 5,750 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,057 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,339 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 12,230 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,180 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 9,116 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,445 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 9,805 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 10,281 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 9,960 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 15,259 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 32,816 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 34,058 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 14,130 Virginia Public Building Authority Revenue 5.000% 8/1/22 10,000 10,868 Virginia Public School Authority Revenue 5.000% 4/15/13 7,160 7,733 Virginia Public School Authority Revenue 5.000% 8/1/13 (Prere.) 8,865 9,678 Virginia Public School Authority Revenue 5.000% 8/1/13 5,060 5,529 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 2,930 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,251 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 14,083 Washington (1.6%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.210% 8/1/11 (4) 6,980 6,980 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 5,899 Clark County WA GO 4.750% 12/1/27 (14) 3,275 3,381 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 27,691 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 22,036 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,367 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 10,853 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 16,558 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 18,303 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 19,088 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 19,884 King County WA Sewer Revenue 5.250% 1/1/27 1,890 2,118 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,147 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,376 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,031 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,339 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,223 Snohomish County WA Mukilteo School District GO 6.500% 12/1/11 2,125 2,161 University of Washington Revenue 5.000% 4/1/15 9,830 11,290 University of Washington Revenue 5.000% 4/1/28 10,195 11,238 University of Washington Revenue 5.000% 4/1/30 9,315 10,102 University of Washington Revenue 5.000% 4/1/31 10,500 11,274 University of Washington Revenue 5.000% 4/1/32 11,375 12,138 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,708 Washington GO 6.000% 6/1/12 1,000 1,048 Washington GO 5.700% 10/1/15 (4) 9,350 10,117 Washington GO 5.000% 7/1/19 6,940 8,207 Washington GO 0.000% 6/1/20 (3) 5,500 4,088 Washington GO 5.000% 7/1/20 10,000 11,277 Washington GO 5.000% 8/1/20 4,845 5,640 Washington GO 5.000% 2/1/28 10,000 10,983 Washington GO 5.000% 2/1/28 12,505 13,587 Washington GO 5.000% 2/1/29 9,650 10,518 Washington GO 5.000% 2/1/29 6,790 7,272 Washington GO 5.000% 7/1/30 5,000 5,296 3 Washington GO 5.000% 8/1/30 20,980 22,642 Washington GO 5.000% 8/1/30 10,000 10,742 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,190 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,214 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,650 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,051 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 5,869 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,688 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 3,781 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 3,879 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 3,826 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,725 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 3,988 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,096 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 25,418 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 20,795 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.060% 8/5/11 LOC 14,000 14,000 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/21 2,580 2,790 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/22 3,005 3,217 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/23 4,470 4,720 Washington Higher Education Facilities Authority (Gonzaga University Project) 5.000% 4/1/24 2,000 2,095 West Virginia (0.3%) West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 10,000 10,624 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 3,000 3,187 West Virginia Economic Development Authority Revenue 5.000% 6/15/19 1,395 1,599 West Virginia Economic Development Authority Revenue 5.000% 6/15/21 3,500 3,946 West Virginia Economic Development Authority Revenue 5.000% 6/15/22 2,055 2,278 West Virginia Economic Development Authority Revenue 5.000% 6/15/23 1,745 1,909 West Virginia Economic Development Authority Revenue 5.000% 6/15/25 2,445 2,620 West Virginia Economic Development Authority Revenue 5.000% 6/15/27 5,085 5,380 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 6,833 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,331 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,159 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,573 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,387 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,113 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 12,926 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 2,841 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,460 Wisconsin (0.6%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 1,966 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,431 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,266 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 814 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,132 Wisconsin GO 5.250% 5/1/12 15,975 16,586 Wisconsin GO 5.000% 5/1/13 2,500 2,702 Wisconsin GO 5.000% 5/1/13 (14) 2,000 2,161 Wisconsin GO 5.500% 5/1/13 (14) 7,000 7,624 Wisconsin GO 5.000% 5/1/14 3,500 3,917 Wisconsin GO 5.000% 5/1/14 (14) 7,390 8,269 Wisconsin GO 5.000% 5/1/15 3,000 3,456 Wisconsin GO 5.500% 5/1/15 (14) 15,000 17,526 Wisconsin GO 5.000% 5/1/16 4,000 4,694 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,822 Wisconsin GO 5.000% 5/1/19 7,135 8,298 Wisconsin GO 5.000% 5/1/22 3,500 4,011 Wisconsin GO 6.000% 5/1/27 10,000 11,429 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,656 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,630 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 5,776 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,594 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.600% 2/15/29 15,355 15,357 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 11,861 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,411 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.250% 8/1/11 LOC 5,000 5,000 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.330% 8/1/11 LOC 2,010 2,010 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,431 Total Tax-Exempt Municipal Bonds (Cost $28,853,908) Market Value Coupon Shares ($000) Temporary Cash Investment (0.9%) Money Market Fund (0.9%) 4 Vanguard Municipal Cash Management Fund (Cost $268,252) 0.064% 268,252,124 268,252 Total Investments (100.9%) (Cost $29,122,160) Other Assets and Liabilities-Net (-0.9%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the aggregate value of these securities was $406,901,000, representing 1.4% of net assets. Intermediate-Term Tax-Exempt Fund 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2011. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. Intermediate-Term Tax-Exempt Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  29,908,582  Temporary Cash Investments 268,252   Total 268,252 29,908,582  C. At July 31, 2011, the cost of investment securities for tax purposes was $29,153,138,000. Net unrealized appreciation of investment securities for tax purposes was $1,023,696,000, consisting of unrealized gains of $1,120,881,000 on securities that had risen in value since their purchase and $97,185,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Tax-Exempt Fund Schedule of Investments As of July 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.9%) Alabama (0.3%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,130 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 5,000 5,282 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 8,333 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 6,000 6,571 Arizona (2.1%) Arizona COP 5.000% 9/1/23 (4) 12,140 12,849 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 12,743 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,340 4,542 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,905 5,134 Arizona State University COP 5.375% 7/1/12 (Prere.) 5,345 5,594 Arizona State University COP 5.375% 7/1/12 (Prere.) 4,460 4,668 Arizona State University COP 5.375% 7/1/12 (Prere.) 5,520 5,777 Arizona State University COP 5.375% 7/1/12 (Prere.) 2,285 2,391 Arizona State University COP 5.375% 7/1/13 (14) 2,905 3,022 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 3,500 4,128 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 4,865 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 5,000 5,390 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 5,365 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 10,382 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 5,535 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,406 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 6,929 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,500 8,171 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 15,000 16,280 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,454 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 10,390 Tucson AZ Water System Revenue 5.500% 7/1/17 (14) 4,850 5,137 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (14) 3,710 4,072 California (17.5%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 1,398 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/31 (4) 16,235 16,274 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 11,000 11,756 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/27 12,440 13,052 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 3,316 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 5,011 California Department of Water Resources Power Supply Revenue 5.375% 5/1/12 (Prere.) 5,000 5,242 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 6,000 6,296 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 3,165 3,687 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 5,797 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 8,617 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 5,735 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,002 California Department of Water Resources Power Supply Revenue VRDO 0.060% 8/5/11 3,800 3,800 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/15 (14) 14,540 15,697 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/16 (14) 9,865 10,641 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/17 (14) 9,915 10,685 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/18 (14) 7,780 8,384 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,177 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 10,806 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 4,145 4,698 California Economic Recovery Bonds GO 5.000% 7/1/15 5,990 6,649 California Economic Recovery Bonds GO 5.250% 7/1/21 8,750 10,112 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,273 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,142 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,237 California GO 6.250% 9/1/12 3,325 3,407 California GO 5.000% 2/1/14 (Prere.) 3,565 3,946 California GO 5.000% 2/1/14 (Prere.) 1,500 1,660 California GO 5.500% 4/1/18 7,000 8,348 California GO 5.000% 11/1/18 (3) 12,555 14,373 California GO 5.000% 6/1/19 (14) 4,500 5,038 California GO 5.000% 9/1/20 5,130 5,647 California GO 5.250% 11/1/21 2,000 2,153 California GO 5.625% 4/1/26 21,900 23,838 California GO 6.000% 3/1/33 4,000 4,370 California GO 6.500% 4/1/33 43,000 48,139 California GO 6.000% 11/1/35 10,000 10,823 California GO 4.500% 10/1/36 13,200 11,910 California GO 6.000% 4/1/38 8,840 9,455 California GO 6.000% 11/1/39 5,000 5,362 California GO 5.250% 11/1/40 18,000 18,222 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 5,585 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,035 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 4,716 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 6,735 6,751 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 8,091 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 6,410 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 4,000 3,790 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 15,979 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 15,000 15,942 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 10,000 10,368 California Infrastructure & Economic Development Bank Revenue (Kaiser Hospital Assistance I-LLC) 5.550% 8/1/31 2,000 2,001 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.180% 8/1/11 LOC 3,930 3,930 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,030 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 11,370 11,400 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 10,489 California State University Revenue Systemwide 5.000% 11/1/32 (4) 16,000 16,344 California State University Revenue Systemwide 5.250% 11/1/34 8,600 8,714 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 9,000 8,590 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,196 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 3,905 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 10,776 Foothill-De Anza CA Community College District GO 5.000% 8/1/40 10,000 10,245 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 26,020 28,192 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 13,410 14,479 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 20,000 22,310 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 24,590 20,518 Golden State Tobacco Securitization Corp. California 5.000% 6/1/33 7,500 5,374 Golden State Tobacco Securitization Corp. California 5.000% 6/1/35 (3) 30,000 27,608 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 5,345 3,980 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 15,634 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,435 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,495 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/38 (2) 18,000 15,391 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,705 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 6,853 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 11,141 Los Angeles CA Community College District GO 5.250% 8/1/39 6,000 6,308 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 10,141 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 12,740 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,170 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,059 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 9,000 9,848 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 10,376 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 7,317 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 7,772 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 28,473 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 7,374 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 7,685 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 12,310 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,707 M-S-R California Energy Authority Revenue 7.000% 11/1/34 2,500 2,873 M-S-R California Energy Authority Revenue 6.500% 11/1/39 4,000 4,339 M-S-R California Energy Authority Revenue CP 6.500% 11/1/39 10,000 10,848 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 3,925 4,101 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 8,485 10,633 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,202 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 5,726 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 20,225 25,301 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 3,794 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) 4,000 4,560 Palomar Pomerado Health System California Revenue GO 0.000% 8/1/38 (12) 10,000 6,486 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 6.500% 9/1/28 10,000 9,918 Riverside CA Electric Revenue VRDO 0.060% 8/5/11 LOC 4,300 4,300 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 24,145 24,085 Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) 4,730 4,938 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 10,964 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 17,518 San Diego CA Unified School District GO 0.000% 7/1/13 (14) 7,160 6,926 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 10,506 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 2,674 San Diego CA Unified School District GO 0.000% 7/1/39 6,300 1,059 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 1,179 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 1,471 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 10,000 11,369 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 10,755 San Francisco CA City & County Public Utility Commission Revenue 4.500% 11/1/31 (4) 4,200 4,075 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 2,865 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 11,415 10,858 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 4,247 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 4,954 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 4,285 4,628 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 10,602 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,384 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 2,823 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 8,500 7,951 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 16,325 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 1,779 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 4.750% 6/1/25 9,185 7,944 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,840 5,275 University of California Revenue 4.500% 5/15/31 (4) 39,020 37,872 University of California Revenue 5.000% 5/15/35 3,675 3,708 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 12,744 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 12,646 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 8,672 Colorado (2.5%) Aurora CO COP 5.000% 12/1/27 3,675 3,859 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,158 Colorado Springs CO Utility System Revenue 5.375% 11/15/16 (2) 12,790 13,499 Colorado Springs CO Utility System Revenue 5.375% 11/15/17 (2) 13,490 14,213 Colorado Springs CO Utility System Revenue 5.000% 11/15/43 12,725 12,762 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 10,000 9,227 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 4,833 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 8,039 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 8,296 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 15,165 8,950 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 35,275 16,375 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 3,779 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/27 (14) 13,425 4,486 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/28 (14) 13,425 4,208 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 4,470 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 0.000% 6/15/16 (Prere.) 15,000 17,923 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 0.000% 6/15/16 (Prere.) 16,000 19,192 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 5,000 5,062 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 10,000 10,062 University of Colorado Enterprise System Revenue 5.000% 6/1/27 1,900 2,039 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,122 Connecticut (0.5%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 5.850% 9/1/28 10,000 10,078 Connecticut GO 5.000% 12/1/19 8,225 9,780 Connecticut GO 5.000% 12/1/20 10,000 11,691 Hartford CT Metropolitan District GO 5.000% 7/15/33 1,925 2,027 District of Columbia (0.3%) District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,044 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 13,821 Florida (8.1%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 1.040% 12/1/37 10,000 6,593 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.220% 8/1/11 LOC 3,960 3,960 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 15,000 15,316 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,064 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 18,000 19,417 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,494 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,512 Davie FL Water & Sewer Revenue 6.375% 10/1/12 (ETM) 1,395 1,447 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,000 11,375 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (14) 13,770 15,306 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,193 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (14) 11,900 12,762 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 8,000 8,932 Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 5,565 6,748 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,313 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 2,808 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,030 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 9,418 Florida Department of Transportation GO 5.000% 7/1/32 (4) 9,750 10,004 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/12 7,000 7,295 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,557 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,590 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,383 Gainsville FL Utility System Revenue VRDO 0.330% 8/1/11 20,710 20,710 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 286 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 216 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 294 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,414 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,639 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 4,085 4,011 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,340 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.240% 8/1/11 LOC 7,900 7,900 Hillsborough County FL School Board COP 5.250% 7/1/16 (14) 13,300 15,266 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 8/5/11 26,980 26,980 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 7,600 7,696 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 28,000 25,893 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 7,750 7,428 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,268 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,119 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 14,299 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,216 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 8,048 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 3,000 3,266 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,689 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 17,754 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 6,325 Miami-Dade County FL School Board COP 5.000% 8/1/18 (2) 5,000 5,490 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,072 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 12,500 12,915 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 5,265 5,195 Orange County FL School Board COP 5.000% 8/1/31 (14) 9,000 9,024 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/13 (14) 9,695 10,903 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 3,676 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,827 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 5,000 5,060 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 20,000 21,327 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 18,098 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 8,000 8,588 Port St. Lucie FL Special Assessment Revenue (Southwest Annexation District) 5.000% 7/1/27 (14) 6,405 5,790 Port St. Lucie FL Special Assessment Revenue (Southwest Annexation District) 5.000% 7/1/33 (14) 9,000 7,686 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,023 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 4,300 4,823 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,052 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,080 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/32 8,000 8,004 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 14,219 Tampa FL Utility Revenue 6.750% 10/1/12 (2) 10,635 11,351 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,704 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,774 Georgia (2.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 3,702 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 10,063 Atlanta GA Airport Revenue 5.875% 1/1/15 (14) 7,750 7,808 Atlanta GA Airport Revenue 5.875% 1/1/17 (14) 7,500 7,556 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,804 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 26,425 26,435 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 3,270 3,335 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,116 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 11,887 Georgia GO 5.000% 12/1/15 1,680 1,971 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,488 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,317 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 10,870 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 15,043 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/27 5,000 4,968 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 10,960 12,806 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 8,000 9,100 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/19 5,000 5,790 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 7,555 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/18 7,000 8,122 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,572 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 5,000 5,742 Hawaii (0.8%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Electric Co. Inc.) 4.950% 4/1/12 (14) 15,000 15,213 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,106 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,125 Honolulu HI City & County GO 5.250% 4/1/28 8,000 8,749 Honolulu HI City & County GO 5.250% 4/1/30 8,000 8,638 1 Honolulu HI City & County GO 5.250% 8/1/31 2,680 2,926 1 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,157 1 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,610 University of Hawaii Revenue 6.000% 10/1/38 2,500 2,757 University of Hawaii University System Revenue 5.500% 7/15/12 (Prere.) 4,615 4,849 University of Hawaii University System Revenue 5.500% 7/15/12 (Prere.) 2,330 2,448 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 6,544 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,189 Illinois (6.6%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 7,291 Chicago IL Board of Education GO 0.000% 12/1/13 (2) 5,000 4,728 Chicago IL Board of Education GO 0.000% 12/1/14 (2) 5,000 4,563 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,761 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,726 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,010 8,425 Chicago IL GO 0.000% 1/1/16 (Prere.) 3,695 4,442 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,985 9,613 Chicago IL GO 0.000% 1/1/20 (14) 5,000 5,417 Chicago IL GO 0.000% 1/1/22 (14) 5,000 5,338 Chicago IL GO 5.000% 12/1/22 3,230 3,435 Chicago IL GO 0.000% 1/1/24 (14) 2,480 2,605 Chicago IL GO 0.000% 1/1/25 (14) 1,305 1,366 Chicago IL GO 0.000% 1/1/28 (14) 2,820 2,920 Chicago IL GO 5.000% 1/1/28 (4) 7,500 7,577 Chicago IL GO 5.500% 1/1/38 (14) 6,490 6,498 Chicago IL GO VRDO 0.200% 8/1/11 2,500 2,500 Chicago IL GO VRDO 0.200% 8/1/11 9,275 9,275 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 7,953 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/25 (4) 21,225 22,062 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 18,214 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/40 2,000 1,921 2 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.230% 8/5/11 (12) 5,805 5,805 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 35,804 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,398 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 13,551 Illinois Build Revenue 5.000% 6/15/17 3,000 3,446 Illinois Build Revenue 5.000% 6/15/19 5,000 5,697 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,893 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,045 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,542 Illinois Finance Authority Revenue (Central Dupage Health) 5.250% 11/1/39 4,000 3,982 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 15,352 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.375% 8/15/39 10,000 9,808 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 2,983 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 16,499 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,440 6,549 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 4,790 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 16,657 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,039 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 8,436 Illinois GO 5.000% 1/1/17 (4) 15,000 16,705 Illinois GO 5.000% 1/1/18 (4) 2,750 3,049 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 22,495 27,029 Illinois Sports Facilities Authority Revenue 0.000% 6/15/30 (2) 10,000 10,162 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,434 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,753 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,647 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 20,654 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) 16,100 14,689 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,252 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 12,000 11,501 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,180 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 15,448 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/12 (14) 5,795 5,722 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,156 Will County IL Community School District GO 0.000% 11/1/13 (ETM) 10,000 9,780 Indiana (1.2%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/18 4,450 5,100 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 2,895 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,014 2 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.110% 8/5/11 3,895 3,895 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 8/1/11 10,200 10,200 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 8,045 7,424 Indiana Municipal Power Agency Revenue 6.125% 1/1/13 (ETM) 4,950 5,192 Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,164 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 10,530 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/28 (4) 6,160 6,524 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 6,245 6,578 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 9,411 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 9,179 Iowa (0.1%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) VRDO 0.200% 8/1/11 LOC 2,030 2,030 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/38 5,000 5,133 Kansas (0.4%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) 7,500 7,398 Kansas Development Finance Authority Revenue (Kansas Department of Health & Environment) 5.000% 3/1/16 2,675 3,121 Overland Park KS Development Corp. Revenue (Convention Center Hotel Project) 5.250% 1/1/32 (2) 20,000 17,359 Kentucky (1.0%) Jefferson County KY Health Facilities Revenue (Jewish Hospital HealthCare Services Inc. Project) 5.750% 1/1/26 (2) 3,000 3,002 Kentucky Asset/Liability Commission General Fund Revenue 0.582% 11/1/17 (14) 10,020 9,338 Kentucky Asset/Liability Commission General Fund Revenue 0.702% 11/1/21 (14) 24,180 19,732 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (Baptist Healthcare System Obligated Group) VRDO 0.170% 8/1/11 LOC 6,990 6,990 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,327 Kentucky Property & Building Commission Revenue 5.375% 8/1/16 (4) 5,820 5,842 Kentucky Property & Building Commission Revenue 5.250% 2/1/18 5,080 5,890 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 15,000 17,048 Louisiana (1.7%) East Baton Rouge Parish LA Sales Tax Revenue 5.125% 8/1/26 (12) 2,500 2,691 Louisiana Gasoline & Fuel Tax Revenue 5.375% 6/1/18 (2) 5,000 5,173 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/23 (14) 8,065 8,538 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/24 (14) 6,880 7,239 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/25 (14) 5,000 5,233 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/27 (10) 4,000 4,209 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,618 Louisiana GO 5.000% 10/15/11 (2) 20,015 20,220 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 4,000 4,365 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 14,000 13,572 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 9,117 New Orleans LA GO 0.000% 9/1/13 (2) 9,000 8,483 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 4,707 St. John Baptist Parish Louisiana Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 12,500 11,906 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 14,500 14,332 Maryland (0.7%) Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,677 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (11) 2,000 1,917 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (11) 4,250 3,966 Maryland GO 5.000% 2/15/15 3,295 3,778 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,118 Maryland Health & Higher Educational Facilities Authority Revenue (Medlantic/Helix) 5.250% 8/15/38 (2) 13,475 13,170 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 12,025 14,127 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) 2,900 2,902 Massachusetts (4.4%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,644 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 6,680 7,923 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 8,320 10,364 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 3,660 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 8/5/11 10,347 10,347 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 6,657 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,551 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 8,456 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 8,403 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,173 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.240% 8/1/11 LOC 4,200 4,200 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 10,686 Massachusetts GO 5.500% 8/1/20 1,000 1,222 Massachusetts GO 0.752% 5/1/37 (13) 20,000 15,808 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 8,197 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.270% 8/1/11 LOC 4,695 4,695 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 10,000 10,901 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,316 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (ETM) 3,315 3,413 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.190% 8/1/11 5,000 5,000 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.125% 2/16/12 6,000 6,127 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 2,000 2,055 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/14 (14) 11,135 11,394 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 7,755 8,333 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 10,000 10,656 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 18,630 19,361 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 8,275 8,478 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 8,081 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 11,198 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 8,034 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 105 127 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/26 4,790 5,731 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 20,000 24,372 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 4,000 4,297 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 21,809 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 12,338 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,210 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 3,000 3,072 Michigan (2.1%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 2,989 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,129 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,248 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,623 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 13,000 13,176 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 6,313 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 310 313 Michigan Building Authority Revenue 5.500% 10/15/11 (Prere.) 5,190 5,234 Michigan GO 5.250% 9/15/26 (4) 14,000 14,848 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,639 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 4,972 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 14,000 12,556 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 9,273 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 10,866 2 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) TOB VRDO 0.110% 8/5/11 3,800 3,800 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 4,625 3,938 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 8,357 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 20,000 18,503 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 3,302 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 8,168 University of Michigan University Revenue 5.000% 4/1/18 6,950 8,275 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 4,621 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/17 1,940 2,198 Minnesota Office of Higher Education Revenue (Supply Student Loan) 5.000% 11/1/19 2,100 2,337 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,319 University of Minnesota Revenue 5.000% 8/1/35 10,300 10,779 Mississippi (0.3%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.300% 8/1/11 4,715 4,715 Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 10,000 9,080 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 10,450 Missouri (1.1%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/25 1,235 1,388 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.200% 8/1/11 21,200 21,200 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 11,250 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,565 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 4,175 4,358 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Episcopal - Presbyterian Hospital) 5.500% 12/1/16 (4) 4,195 4,248 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 12,750 13,409 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 8,510 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,203 St. Louis MO Special Obligation Revenue 5.000% 12/1/19 4,045 4,800 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,060 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,143 Nebraska Investment Finance Authority Single Family Housing Revenue 5.900% 9/1/36 3,855 4,149 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,297 Nevada (0.9%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 6,162 Clark County NV School District GO 5.000% 6/15/19 (14) 12,590 13,696 Clark County NV School District GO 5.000% 6/15/19 (14) 9,155 9,976 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,052 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 11,715 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,197 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,345 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 10,794 New Hampshire (0.1%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,570 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 5,000 5,438 New Jersey (5.3%) Atlantic County NJ Public Facilities COP 7.400% 3/1/12 (14) 4,335 4,503 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (14) 10,185 11,376 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (14) 10,820 12,404 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/24 10,000 9,836 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 28,732 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 (2) 6,515 6,846 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 25,000 27,993 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 10,994 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 9,870 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 22,000 24,441 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 3,285 3,502 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 5,000 5,235 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,056 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.250% 12/1/12 5,830 6,116 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 8,297 New Jersey GO 5.000% 8/15/20 4,750 5,553 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.250% 7/1/15 (14) 3,795 3,801 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.250% 7/1/14 (4) 8,220 8,244 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 8,517 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 5,000 5,015 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 1,625 1,760 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 1,130 1,196 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) 600 637 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4) 115 122 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 3,200 3,694 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 8,144 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 41,090 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 9,450 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 6,659 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 5,915 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 8,444 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,354 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 332 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 790 941 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 3,940 4,401 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 28,271 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 3,000 3,065 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 13,500 10,782 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/29 19,500 15,344 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/32 (Prere.) 7,320 7,662 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 3,500 2,403 New Mexico (0.4%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 11,329 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.500% 8/1/11 (Prere.) 10,000 10,103 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 6,481 New York (11.2%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 6,127 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/26 (4) 4,200 4,435 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,075 11,882 Liberty New York Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 10,000 9,978 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/13 (4) 11,000 10,775 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,360 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 9,737 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/34 5,000 5,000 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/40 7,500 7,593 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 3,847 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 5,587 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,352 Nassau County NY Tobacco Settlement Corp. 5.000% 6/1/35 6,355 4,686 New York City NY GO 5.000% 8/1/17 10,000 11,759 New York City NY GO 5.000% 8/1/18 2,585 3,038 New York City NY GO 5.000% 8/1/19 2,000 2,335 New York City NY GO 5.000% 8/1/19 24,000 28,022 New York City NY GO 5.000% 8/1/21 6,000 6,869 New York City NY GO 5.125% 12/1/23 12,875 14,120 New York City NY GO 5.000% 8/1/24 5,000 5,378 New York City NY GO 5.000% 8/1/25 5,000 5,395 New York City NY GO 5.000% 5/15/26 4,000 4,294 New York City NY GO 5.000% 8/1/27 10,000 10,706 1 New York City NY GO 5.000% 8/1/31 8,000 8,465 1 New York City NY GO 5.000% 8/1/32 14,000 14,709 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,075 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 5,838 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 2,835 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 5,221 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/25 (12) 5,000 2,531 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 10,564 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 6,936 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 15,601 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 7,997 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 7,726 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 10,000 10,189 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 16,211 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 12,000 12,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 22,277 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,431 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 12,580 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 7,000 7,350 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 12,373 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 7,000 7,292 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 11,376 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 7,269 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 14,420 14,927 New York GO 5.000% 2/1/30 3,385 3,640 New York GO 5.000% 2/15/30 4,000 4,331 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/19 3,900 4,505 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 4,000 4,387 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 10,000 10,334 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 7,000 7,344 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) 7,500 8,993 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 11,628 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,500 5,250 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 11,425 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 11,522 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,444 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) 10,000 10,787 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 9,750 10,465 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/34 5,000 5,191 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 10,000 10,466 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 10,374 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 7,726 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 9,000 9,291 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,253 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 3,632 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 4,000 4,173 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 11,240 13,048 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 7,500 8,588 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 5,000 6,019 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,325 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 8,575 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,457 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,050 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 30,175 35,419 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 11,419 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) 1,965 2,381 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 8,395 9,667 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 10,117 Suffolk County NY Water Authority Revenue 5.750% 6/1/13 (ETM) 1,415 1,463 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 5,500 4,466 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,183 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 15,410 15,919 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 13,435 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,770 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,316 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/17 5,000 5,297 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,469 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 13,058 North Carolina (1.5%) Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 15,000 16,000 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 2,000 2,008 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.250% 1/15/42 6,000 6,058 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 3,300 3,246 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Methodist College)VRDO 0.100% 8/5/11 LOC 4,000 4,000 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 14,140 14,649 North Carolina Capital Facilities Finance Agency Revenue (Lenior-Rhyne College) VRDO 0.100% 8/5/11 LOC 6,095 6,095 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/23 5,000 5,307 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 5,000 5,204 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/26 3,000 3,217 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.125% 11/1/38 2,500 2,510 North Carolina Medical Care Commission Hospital Revenue (Mission St. Joseph's Health System) 5.125% 10/1/28 (14) 5,005 5,007 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,156 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 10,000 11,524 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 10,000 11,634 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,510 Ohio (2.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 10,358 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 8/1/11 LOC 6,400 6,400 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 8,000 8,071 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 26,475 21,630 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 11,105 8,701 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,141 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 8,860 6,527 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 5,773 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 4,897 Cincinnati OH City School District COP 5.000% 12/15/32 (4) 12,000 12,295 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 6,265 5,353 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/16 3,000 3,053 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.625% 10/1/17 2,260 2,299 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.400% 10/1/21 8,000 8,122 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,439 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 4,961 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 3,000 3,226 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/20 8,600 9,875 Ohio Common Schools GO 5.000% 3/15/13 (Prere.) 7,020 7,551 Ohio GO 5.000% 5/1/18 4,450 4,956 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 10,350 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 10,000 9,225 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 2,410 2,500 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 6,530 7,797 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,507 Oklahoma (0.1%) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,534 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,136 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 10,000 11,182 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,442 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,869 Pennsylvania (3.5%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 8,687 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 9,567 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,098 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,095 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,453 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 2,500 2,300 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 3,500 3,207 Norwin PA School District GO 3.250% 4/1/31 (4) 8,915 7,251 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 6,815 7,773 Pennsylvania GO 5.000% 9/1/14 (4) 5,000 5,655 Pennsylvania GO 5.000% 7/1/16 5,000 5,892 2 Pennsylvania GO TOB VRDO 0.120% 8/5/11 3,100 3,100 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 5,160 4,983 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/12 (Prere.) 775 820 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/15 (2) 20,030 21,076 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 19,000 19,247 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,109 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,184 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,020 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,424 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 21,260 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,595 7,653 Philadelphia PA GO 5.250% 8/1/17 (4) 12,665 14,301 Philadelphia PA GO 5.000% 8/1/18 (4) 17,440 19,097 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 2,500 2,500 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 4,200 4,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.180% 8/1/11 18,360 18,360 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,379 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) 4,455 4,754 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) 5,545 5,772 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 2,420 2,660 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/11 (Prere.) 1,725 1,774 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 5.750% 12/1/21 610 620 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,466 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,405 Puerto Rico (1.7%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 3,117 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 6,130 6,144 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 6,845 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) 15,305 3,064 Puerto Rico Public Finance Corp. Revenue PUT 5.250% 2/1/12 (2)LOC 40,000 40,599 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 10,000 10,175 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 15,000 15,546 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,313 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 2,307 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 26,500 28,642 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 84,500 4,658 Rhode Island (0.1%) Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) 1,000 1,005 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,705 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,615 South Carolina (2.4%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/17 5,000 5,479 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 11,135 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 11,800 12,343 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,151 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/40 5,000 5,154 Greenville County SC School District GO 5.000% 12/1/27 6,700 6,886 Medical University South Carolina Hospital Authority Hospital Facilities Revenue 6.375% 8/15/12 (Prere.) 7,750 8,242 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,408 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 14,203 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/18 1,000 1,130 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 3,200 3,561 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 10,573 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 2,080 2,224 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 10,651 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,269 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/20 (2) 20,840 22,515 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/21 (2) 27,170 29,122 Tobacco Settlement Revenue (Authority of South Carolina Tobacco Settlement) 5.000% 6/1/18 2,435 2,438 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 5,808 Tennessee (0.2%) Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Meharry Medical College) 6.000% 12/1/12 (2) 2,335 2,391 Shelby County TN Health Educational & Housing Facilities Board Hospital Revenue (Methodist Health System) 5.500% 8/1/12 (ETM) 465 473 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 365 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 1,895 1,907 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 4,660 4,595 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,350 5,202 Texas (7.5%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,191 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,495 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,237 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,107 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/24 (2) 10,000 10,390 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/25 (2) 9,000 9,289 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,174 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 3,125 3,215 Dallas TX GO 5.000% 2/15/19 15,000 17,779 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.200% 8/1/11 LOC 1,700 1,700 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,359 Harris County TX GO 0.000% 10/1/15 (14) 17,545 16,530 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/31 3,250 3,619 2 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.210% 8/1/11 (ETM) 1,100 1,100 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,132 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,273 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,213 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,165 Houston TX Utility System Revenue 5.250% 11/15/30 7,500 8,112 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 5,388 Houston TX Water & Sewer System Revenue 5.500% 12/1/16 (4) 7,000 7,113 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 6,115 5,787 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,552 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,930 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 19 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,150 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,985 5,167 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,000 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 7,913 Montgomery County TX 5.125% 3/1/31 4,000 4,247 Montgomery County TX 5.250% 3/1/32 5,000 5,395 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 10,458 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,130 North Texas Tollway Authority System Revenue 5.625% 1/1/33 21,650 22,253 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 12,898 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,241 North Texas Tollway Authority System Revenue 5.500% 9/1/41 10,000 10,612 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 2,784 2 North Texas Tollway Authority System Revenue TOB VRDO 0.140% 8/5/11 (13) 15,800 15,800 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 7,425 7,445 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,121 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.104% 10/1/20 5,000 4,951 Round Rock TX Independent School District GO 0.000% 8/15/11 (14) 5,000 5,000 Round Rock TX Independent School District GO 5.250% 8/1/29 4,000 4,382 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,000 5,167 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 6,346 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/12 (Prere.) 10,000 10,258 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/36 7,500 7,303 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,225 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 17,310 20,870 Texas GO 5.750% 8/1/32 10,380 10,415 2 Texas GO TOB VRDO 0.210% 8/1/11 7,840 7,840 3 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.550% 9/15/17 5,000 4,788 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 38,730 37,594 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 32,535 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 30,470 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 4,434 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,269 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 16,000 17,126 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,144 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 4,157 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 10,721 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 4,869 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 17,395 18,495 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) 10,000 9,797 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,000 4,005 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 4,000 3,920 Virginia (0.8%) Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 10,377 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,518 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 7,500 8,132 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 6,000 5,941 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,701 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 18,654 Washington (1.9%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) 5,000 4,745 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 12,585 11,599 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 9,818 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 8,000 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 10,000 11,161 King County WA Sewer Revenue 5.000% 1/1/39 7,500 7,686 King County WA Sewer Revenue 5.250% 1/1/42 7,500 7,822 King County WA Sewer Revenue 5.750% 1/1/43 7,170 7,735 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,140 Washington GO 6.750% 2/1/15 2,850 3,145 Washington GO 5.000% 2/1/19 5,000 5,894 Washington GO 5.000% 2/1/20 5,000 5,877 Washington GO 5.000% 8/1/20 9,660 11,387 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,103 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,092 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 5,596 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) 5.625% 10/1/38 12,000 12,473 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 11/15/41 6,500 6,716 West Virginia (0.6%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 5,729 West Virginia Building Commission Lease Revenue (Jail & Correction Facility Authority Projects) 7.000% 7/1/12 (ETM) 7,840 8,318 West Virginia Economic Development Authority Revenue 5.000% 6/15/28 4,340 4,562 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,477 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 6,456 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) 16,330 15,641 Wisconsin (1.0%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.125% 6/1/12 (Prere.) 2,100 2,185 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,595 Wisconsin GO 6.000% 5/1/36 10,000 10,890 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 7,928 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 6,847 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 6,314 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 12,083 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,129 Wisconsin Transportation Revenue 4.500% 7/1/26 (14) 11,470 11,764 Total Tax-Exempt Municipal Bonds (Cost $6,680,904) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 4 Vanguard Municipal Cash Management Fund (Cost $136,090) 0.064% 136,009,449 136,009 Total Investments (99.9%) (Cost $6,816,913) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2011. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the aggregate value of these securities was $51,687,000, representing 0.7% of net assets. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Long-Term Tax-Exempt Fund Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  6,907,212  Temporary Cash Investments 136,009   Total 136,009 6,907,212  C. At July 31, 2011, the cost of investment securities for tax purposes was $6,846,556,000. Net unrealized appreciation of investment securities for tax purposes was $196,665,000, consisting of unrealized gains of $280,971,000 on securities that had risen in value since their purchase and $84,306,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High-Yield Tax-Exempt Fund Schedule of Investments As of July 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.6%) Alabama (0.6%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.170% 8/5/11 LOC 8,390 8,390 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,079 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,379 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 4,818 McIntosh AL Industrial Development Board Environmental Facilities Revenue (Ciba Specialty Chemicals Corp. Project) 5.375% 6/1/28 17,000 16,459 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 6,000 6,571 Arizona (1.1%) Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 5,269 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 5,900 6,014 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 5,950 5,905 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 5,535 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 10,474 Pima County AZ Industrial Development Authority Revenue (Tuson Electric Power Co. Project) 5.250% 10/1/40 12,500 11,498 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 17,000 16,367 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,573 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (14) 2,845 3,122 California (15.4%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 10,283 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/26 2,500 2,672 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/26 1,920 2,109 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 5,000 5,892 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 5,000 5,881 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 10,000 11,594 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 30 31 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 85 87 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 830 845 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/11 (Prere.) 1,670 1,700 California Department of Water Resources Water System Revenue (Central Valley Project) 5.500% 12/1/15 3,290 3,344 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 5,783 California Economic Recovery Bonds GO 5.000% 7/1/20 5,000 5,771 California Economic Recovery Bonds GO 5.250% 7/1/21 8,250 9,534 California GO 5.500% 4/1/18 15,000 17,889 California GO 5.000% 11/1/21 13,845 15,064 California GO 6.000% 3/1/33 3,000 3,277 California GO 5.125% 4/1/33 15,000 15,045 California GO 6.500% 4/1/33 34,000 38,064 California GO 4.500% 10/1/36 28,000 25,264 California GO 5.000% 4/1/38 4,750 4,695 California GO 5.500% 11/1/39 10,000 10,382 California GO 6.000% 11/1/39 5,000 5,362 California GO 5.250% 11/1/40 13,500 13,667 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 4,570 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 7,860 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 7,079 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 4,273 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 6,000 5,685 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 12,783 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/30 10,000 10,621 California Infrastructure & Economic Development Bank Revenue (Kaiser Hospital Assistance I-LLC) 5.500% 8/1/31 2,290 2,306 California Infrastructure & Economic Development Bank Revenue (Kaiser Hospital Assistance I-LLC) 5.550% 8/1/31 7,040 7,042 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 3,606 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.300% 8/1/11 LOC 4,700 4,700 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 1.450% 11/1/11 13,000 13,000 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,015 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,039 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.000% 7/1/27 6,185 6,032 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 8,000 8,049 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,535 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 7,902 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,123 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 2,918 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 6/1/19 7,000 7,428 California State University Revenue Systemwide 5.000% 11/1/20 (2) 20,995 22,124 California State University Revenue Systemwide 5.250% 11/1/34 9,275 9,398 California State University Revenue Systemwide 5.250% 11/1/38 2,490 2,510 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 11,040 10,195 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 28,000 26,726 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 7,810 City of Carlsbad CA Assessment District No. 2002-01 Improvement Revenue (Poinsettia Lane East) 5.200% 9/2/35 2,710 2,361 El Monte CA High School District GO 5.500% 6/1/34 (12) 8,575 8,906 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/15/28 (14) 25,000 24,420 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 10,345 8,632 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 3,965 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,435 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.200% 9/1/26 750 718 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.250% 9/1/36 2,000 1,795 Kern County CA GO 5.750% 8/1/35 (12) 4,500 4,669 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.450% 9/1/13 (Prere.) 890 993 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.750% 9/1/13 (Prere.) 885 993 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.900% 9/1/13 (Prere.) 890 1,002 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.950% 9/1/13 (Prere.) 3,555 4,004 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 2,670 3,010 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 3,663 Los Angeles CA Community College District GO 5.000% 8/1/25 4,620 4,881 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 6,472 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 15,450 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 11,175 12,048 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,000 8,427 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 9,750 9,463 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 8,688 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,707 M-S-R California Energy Authority Revenue 7.000% 11/1/34 2,500 2,873 M-S-R California Energy Authority Revenue 6.500% 11/1/39 11,000 11,933 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 11,351 Napa Valley CA Unified School District Election GO 4.500% 8/1/37 (4) 11,635 10,466 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 (12) 9,305 10,445 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 6,623 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,234 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 7,248 Palomar Pomerado Health System California Revenue GO 0.000% 8/1/38 (12) 10,740 6,965 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 18,995 16,270 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 10,969 Sacramento CA Financing Authority Lease Revenue 5.250% 12/1/30 (2) 15,000 14,963 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 9,920 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 14,690 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 33,986 San Diego CA Community College District GO 5.250% 8/1/33 5,500 5,794 San Diego CA Unified School District GO 5.500% 7/1/19 (14) 10,140 11,734 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 14,687 San Diego CA Unified School District GO 0.000% 7/1/45 29,520 3,294 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,295 22,667 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 29,066 San Francisco CA City & County International Airport Revenue 5.250% 5/1/32 5,000 5,131 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,291 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,011 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,550 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 709 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 4,924 Santa Margarita CA Water District Community Facilities District No. 99-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 3,000 3,352 Santa Monica CA Community College District GO 0.000% 8/1/24 5,000 2,525 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 2,592 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 10,602 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,384 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/20 10,505 11,774 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 6,238 University of California Revenue 4.500% 5/15/31 (4) 4,900 4,756 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 8,431 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 9,652 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,314 Colorado (3.2%) Aurora CO Hospital Revenue (Children's Hospital Association Project) 5.000% 12/1/40 5,000 4,686 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 4.500% 9/1/38 23,975 21,454 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 9/1/41 5,500 5,374 Colorado Health Facilities Authority Revenue (Christian Living Communities) 5.750% 1/1/26 1,000 938 Colorado Health Facilities Authority Revenue (Christian Living Communities) 5.750% 1/1/37 2,250 1,956 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 15,500 14,553 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) 6.125% 6/1/38 7,000 7,020 Denver CO City & County Airport Revenue 5.000% 11/15/12 (14) 4,205 4,419 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 7,656 Denver CO City & County School District No. 1 GO 5.250% 12/1/24 3,250 3,659 Denver CO City & County School District No. 1 GO 5.500% 12/1/26 2,500 2,822 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 2,290 2,281 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/12 (14) 26,795 25,797 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 5,000 4,613 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,036 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,170 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 3,454 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 12,393 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 5,806 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/27 (14) 36,465 12,186 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 6,354 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 14,200 3,847 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 0.000% 6/15/16 (Prere.) 10,000 11,995 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 6,000 6,074 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 10,000 10,062 Connecticut (0.6%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 5.850% 9/1/28 25,250 25,448 Connecticut GO 5.000% 12/1/15 1,200 1,400 Connecticut GO 5.000% 12/1/15 (14) 6,650 7,398 Delaware (0.0%) Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 2,480 2,640 District of Columbia (0.6%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 10,632 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/13 (14) 2,500 2,542 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/16 (14) 2,775 2,823 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/17 (14) 2,000 2,034 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.500% 10/1/18 (14) 2,000 2,034 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 10,885 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 5.000% 10/1/39 8,000 8,015 Florida (6.4%) Alachua County FL Industrial Development Revenue (North Florida Retirement Village Inc. Project) 5.625% 11/15/22 5,000 4,448 Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 15,230 15,269 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,337 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,064 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 10,000 10,787 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,494 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,426 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 2,615 2,620 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,033 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 15,931 Florida Board of Education Lottery Revenue 5.250% 7/1/26 5,000 5,419 Florida Board of Education Lottery Revenue 5.500% 7/1/27 4,000 4,372 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 7,230 8,073 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 7,330 7,485 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 13,860 14,244 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 5,470 5,793 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 10,235 10,839 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,557 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,590 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,652 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,383 Gainsville FL Utility System Revenue VRDO 0.330% 8/1/11 3,595 3,595 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 438 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,297 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,468 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 2,185 2,004 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 39,450 36,481 Lee Memorial Health System Florida Hospital Revenue VRDO 0.220% 8/1/11 LOC 2,500 2,500 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 18,846 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 7,323 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 11,582 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/37 (14) 500 486 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 7,761 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 8,048 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 6,325 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 6.125% 8/1/42 3,500 3,594 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,004 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,341 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,342 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,023 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 885 Orange County FL Health Facilities Authority Mortgage Revenue (Orlando Lutheran Towers Inc. Project) 5.000% 7/1/12 1,200 1,196 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 4,250 4,194 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 25,000 28,107 Orlando FL Special Assessment Revenue (Conroy Road Interchange Project) 5.800% 5/1/26 2,880 2,782 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 2,200 2,563 Palm Beach County FL Airport System Revenue 5.750% 10/1/12 (14) 7,220 7,616 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 7,213 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/24 (13) 3,500 3,789 Palm Glades Community Development District Florida Special Assessment Revenue 4.850% 8/1/11 2,155 2,047 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 8,700 9,757 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,536 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 8,727 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,801 Georgia (3.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/20 6,420 7,172 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,155 2 Atlanta GA Airport Revenue 5.000% 1/1/23 4,000 4,161 Atlanta GA Airport Revenue 5.000% 1/1/29 1,000 1,019 2 Atlanta GA Airport Revenue 5.000% 1/1/30 3,000 3,000 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 2,709 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 16,139 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 5.050% 1/12/12 6,000 6,120 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,194 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 5,000 5,387 Fulton County GA Residential Care Facilities for the Elderly Authority Revenue (Canterbury Court Project) 6.125% 2/15/34 2,000 1,756 Georgia GO 5.000% 7/1/15 8,200 9,503 Georgia GO 5.000% 7/1/15 2,570 2,978 Georgia GO 5.000% 7/1/15 2,400 2,781 Georgia GO 5.000% 7/1/15 7,820 9,063 Georgia GO 5.500% 7/1/15 19,095 22,497 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,345 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 4,060 4,733 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 9,250 11,011 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,000 5,420 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 16,308 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/28 7,195 7,046 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 3,930 Marietta GA Development Authority Revenue 7.000% 6/15/39 6,000 5,766 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 7,000 7,962 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 7,555 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,008 Guam (0.9%) Guam Government GO 5.000% 11/15/23 4,500 3,993 Guam Government GO 5.125% 11/15/27 5,000 4,344 Guam Government GO 6.750% 11/15/29 8,000 8,141 Guam Government GO 5.250% 11/15/37 20,400 17,137 Guam Government GO 7.000% 11/15/39 10,000 10,317 Guam Government Waterworks Authority Water & Wastewater System Revenue 6.000% 7/1/25 2,000 2,001 Guam Government Waterworks Authority Water & Wastewater System Revenue 5.875% 7/1/35 5,000 4,865 Guam Government Waterworks Authority Water & Wastewater System Revenue 5.625% 7/1/40 4,000 3,599 Hawaii (0.6%) Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/33 8,750 9,152 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,106 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,125 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 6,362 Hawaii Pacific Health Revenue 5.750% 7/1/40 3,000 2,827 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 4,972 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,575 Idaho (0.3%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,257 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,429 Idaho Housing & Finance Association Single Family Mortgage Revenue 5.125% 1/1/29 2,435 2,382 Illinois (5.4%) Chicago IL Board of Education GO 5.000% 12/1/31 5,000 4,875 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,445 8,963 Chicago IL GO 0.000% 1/1/16 (Prere.) 7,795 9,375 Chicago IL GO 5.000% 12/1/23 6,970 7,324 Chicago IL GO 0.000% 1/1/26 (14) 2,755 2,872 Chicago IL GO 0.000% 1/1/27 (14) 2,630 2,733 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,000 7,423 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,493 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,821 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,223 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,602 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 8,007 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/30 3,655 3,737 Chicago IL O'Hare International Airport Revenue 5.625% 1/1/35 7,000 7,272 Chicago IL O'Hare International Airport Revenue 5.750% 1/1/39 3,000 3,131 Chicago IL Park District GO 5.000% 1/1/33 4,500 4,578 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 13,020 Chicago IL Water Revenue 5.250% 11/1/38 15,000 15,116 Illinois Build Revenue 5.000% 6/15/17 7,000 8,040 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 571 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,893 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,018 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,542 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.375% 8/15/39 22,500 22,068 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.375% 8/15/40 4,500 4,138 Illinois Finance Authority Revenue (Navistar International Project) 6.500% 10/15/40 11,400 11,716 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 5,867 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 7,500 7,327 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 5,965 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.210% 8/1/11 1,135 1,135 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 10,999 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,445 6,554 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 4,790 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 10,540 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 14,575 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 2,384 3 Illinois Finance Authority Student Housing Revenue (Fullerton Village Project) 5.125% 6/1/35 4,000 2,194 Illinois GO 5.000% 1/1/16 (4) 8,000 8,885 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.100% 9/1/11 (2) 3,105 3,114 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.250% 9/1/18 (2) 2,500 2,503 Illinois Sports Facilities Authority Revenue 0.000% 6/15/30 (2) 8,635 8,775 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,182 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,074 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/42 (14) 10,000 9,834 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,252 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 7,210 6,910 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,180 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 15,448 Indiana (1.7%) Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 17,535 16,182 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 26,723 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 14,089 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 13,500 14,818 Indianapolis IN Local Public Improvement Bond Bank Revenue 6.750% 2/1/14 14,350 15,307 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/30 (4) 2,720 2,849 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,347 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 7,510 Iowa (0.4%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) VRDO 0.220% 8/1/11 LOC 1,600 1,600 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/5/11 4,500 4,500 Tobacco Settlement Authority Iowa Revenue 0.000% 6/1/34 25,000 21,212 Kentucky (0.6%) Jefferson County KY Health Facilities Revenue (Jewish Hospital HealthCare Services Inc. Project) 5.650% 1/1/17 (2) 8,000 8,019 Jefferson County KY Health Facilities Revenue (Jewish Hospital HealthCare Services Inc. Project) 5.700% 1/1/21 (2) 1,750 1,752 Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 8,303 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 7,340 7,805 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary's Healthcare Inc. Project) 5.750% 2/1/27 9,400 9,491 Louisiana (1.4%) Lafayette LA Utilities Revenue 5.000% 11/1/33 5,000 5,123 Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 6,800 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 6,590 7,226 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 9,990 9,684 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 6.000% 10/1/44 8,095 7,934 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 17,650 16,025 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,664 St. John Baptist Parish Louisiana Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 14,400 13,716 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 13,495 13,339 Maryland (0.8%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,070 Harford County MD GO 5.000% 7/1/15 2,000 2,325 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 8,110 8,815 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,440 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,887 Maryland GO 5.000% 11/1/15 6,000 7,030 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,118 Maryland Health & Higher Educational Facilities Authority Revenue (King Farm Presbyterian Retirement Community) 5.000% 1/1/17 3,685 3,640 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 420 428 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 1,990 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,366 Massachusetts (3.2%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 8/5/11 10,171 10,171 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,610 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,592 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 12,793 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 8,003 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 3,824 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,572 Massachusetts GO 5.000% 8/1/14 11,865 13,379 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 9,338 Massachusetts GO VRDO 0.300% 8/1/11 4,000 4,000 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 8,440 7,230 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 5,517 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 7,005 8,090 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.125% 2/16/12 6,000 6,127 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 4.100% 4/19/12 2,000 2,056 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.240% 8/1/11 LOC 34,000 34,000 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,320 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.625% 7/1/32 17,000 17,018 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/15 (14) 7,535 7,710 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 9,000 9,670 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 16,797 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 6,295 6,446 Michigan (2.6%) Delta County MI Economic Development Corp. Environmental Improvement Revenue (MeadWestvaco-Escanaba Paper Co. Project) 6.250% 4/15/12 (Prere.) 11,000 11,463 Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 5,841 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 14,148 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 5,165 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 9,280 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 9,633 Michigan GO 5.250% 9/15/26 (4) 12,000 12,727 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 44,500 39,910 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,220 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.300% 8/1/11 (4) 5,070 5,070 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/29 5,190 5,556 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 13,877 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 3,547 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 7,147 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 9,327 Minnesota (0.6%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 7,700 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,495 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/37 9,250 8,786 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 8,970 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 5,899 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 11,365 10,585 Missouri (0.9%) Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,169 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,160 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 8,684 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 6,620 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/40 3,730 3,668 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 6,565 6,814 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 3,075 3,294 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 6,010 6,319 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 1,973 Sugar Creek MO Industrial Development Revenue (Lafarge North America Inc. Project) 5.650% 6/1/37 11,000 9,668 Montana (0.2%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 3,140 3,340 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 4.750% 1/1/40 7,500 7,272 Nevada (0.5%) Clark County NV School District GO 5.000% 6/15/25 10,000 10,449 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 7,750 7,753 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,743 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 3,210 3,169 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,555 New Hampshire (0.1%) New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 7,613 New Jersey (7.3%) New Jersey COP 5.250% 6/15/27 5,000 5,166 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 705 688 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 651 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,054 New Jersey Economic Development Authority Mortgage Revenue (Presbyterian Home at Montgomery Project) 6.375% 11/1/31 10,000 8,703 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 2,000 1,763 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 1,628 New Jersey Economic Development Authority Revenue (Chambers Cogeneration Limited Partnership) CP 6.600% 8/1/11 80,000 80,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 20,000 19,822 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/31 6,500 6,118 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 19,389 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,620 2,961 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 5,000 5,369 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 10,735 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,600 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 3,916 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 6.625% 9/15/12 14,595 14,773 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 6,500 7,438 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,465 5,208 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,189 New Jersey GO 5.250% 7/1/16 (14) 10,000 11,807 New Jersey GO 5.125% 7/15/17 (14) 3,000 3,549 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,505 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 6,967 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,304 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 905 958 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 27,552 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,345 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 10,000 11,564 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 8,144 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 14,000 15,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 11,462 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 13,317 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 5,915 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,259 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 21,359 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 8,354 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 17,614 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 6,479 New Jersey Turnpike Authority Revenue VRDO 0.190% 8/5/11 LOC 15,000 15,000 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 1,320 1,197 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 38,500 30,748 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 3,433 New Mexico (0.6%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.500% 8/1/11 (Prere.) 27,550 27,834 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 5,575 5,911 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 4,335 4,585 New York (10.8%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,106 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/20 (4) 5,000 5,461 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/21 (4) 3,745 4,072 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/22 (4) 4,500 4,859 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 16,500 13,929 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,000 11,321 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,000 5,510 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/18 2,500 2,858 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/20 (14) 6,650 7,643 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 9,737 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/40 10,000 10,124 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 11,541 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,334 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 (2) 5,000 5,879 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,918 Nassau County NY GO 4.000% 10/1/21 9,400 9,581 New York City NY GO 5.000% 8/1/17 7,000 8,231 New York City NY GO 5.000% 3/1/18 1,990 2,325 New York City NY GO 5.000% 1/1/25 5,750 6,123 New York City NY GO 5.000% 8/1/26 5,000 5,374 New York City NY GO 5.000% 11/1/26 15,000 15,566 2 New York City NY GO 5.000% 8/1/31 6,000 6,349 2 New York City NY GO 5.000% 8/1/32 10,000 10,506 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,075 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 2,368 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/27 (12) 4,195 1,859 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/28 (12) 4,200 1,735 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 8,075 7,503 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 31,000 31,982 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,556 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,778 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,809 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,234 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 5,000 5,486 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 10,565 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,000 5,271 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 7,726 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 15,688 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 9,000 9,225 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 10,608 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,607 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,155 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 8,822 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 6,000 6,174 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,316 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 10,399 New York Liberty Development Corp. Revenue 6.375% 7/15/49 8,750 9,000 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 10,000 10,334 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,791 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,100 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 8,901 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 0.912% 5/1/18 22,990 21,878 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,826 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 10,000 11,754 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 5,500 6,017 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 8,000 8,373 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/35 7,000 7,266 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 7,250 7,485 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/13 13,380 14,885 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,160 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 5,989 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.000% 11/1/11 (14) 4,440 4,453 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.100% 11/1/12 (14) 5,590 5,606 1 New York State Mortgage Agency Revenue TOB VRDO 0.210% 8/1/11 4,600 4,600 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 7,500 8,588 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (American Ref-Fuel Co. of Niagra LP Facility) PUT 5.550% 11/15/13 12,500 12,667 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.450% 11/15/12 16,000 16,221 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.625% 11/15/14 3,000 3,041 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,079 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 8,691 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 26,090 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 3,982 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 13,152 Suffolk County NY Economic Development Corp. Revenue (Peconic Landing at Southold Project) 6.000% 12/1/40 1,225 1,225 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.375% 6/1/28 6,105 5,137 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 4,500 3,654 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 2,785 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 10,500 8,165 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 5,350 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 20,000 20,005 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,058 North Carolina (1.2%) Charlotte NC GO 5.250% 6/1/14 1,300 1,470 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 8,000 7,869 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 8/1/11 2,200 2,200 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,250 5,697 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/16 3,000 3,148 North Carolina Eastern Municipal Power Agency Revenue 5.500% 1/1/17 2,000 2,096 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 5,000 5,204 North Carolina GO 5.000% 4/1/14 10,100 11,283 North Carolina GO 5.500% 3/1/15 2,355 2,745 North Carolina GO 5.000% 6/1/15 3,000 3,471 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 2,070 2,157 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 5,125 5,472 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Deerfield Episcopal Retirement Community) 6.125% 11/1/38 4,000 4,017 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Pennbyrn at Maryfield Project) 6.125% 10/1/35 9,500 7,660 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,675 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.100% 10/1/30 655 557 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,633 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 2,746 Ohio (2.7%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 10,358 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/12 11,500 11,732 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 7,000 7,322 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 14,300 14,427 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 4,913 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 42,040 34,347 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,085 3,201 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 13,699 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 0.000% 6/1/37 5,000 3,598 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 3,961 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 4,897 Columbus OH GO 5.000% 12/15/15 3,210 3,700 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.625% 8/15/32 1,810 1,734 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,204 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/19 4,705 5,431 Ohio GO 4.500% 9/15/22 (14) 2,030 2,146 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 3,195 3,288 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 11,070 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 2.000% 8/5/11 900 900 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/20 5,000 5,936 Scioto County OH Marine Terminal Facilities Revenue (Norfolk Southern Corp. Project) 5.300% 8/15/13 14,750 14,788 Oklahoma (0.6%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,929 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 5,231 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 3,650 3,876 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 3,015 3,262 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 4,140 4,535 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 6,425 7,089 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 4,777 Oregon (0.1%) Oregon Health Sciences University Revenue 5.750% 7/1/39 6,750 7,105 Pennsylvania (3.8%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,347 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 1,750 1,788 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 940 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 445 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 2,755 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,566 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 5,000 4,600 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 6,500 5,956 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,002 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,385 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 9,699 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 1.250% 10/3/11 4,000 4,001 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 11,310 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.180% 8/5/11 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.100% 8/5/11 LOC 5,800 5,800 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 9,550 10,075 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 10,537 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,172 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,062 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,424 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 14,455 14,565 Philadelphia PA Airport Revenue 5.000% 6/15/17 10,495 11,625 Philadelphia PA Industrial Development Authority Airport Revenue (Philadelphia Airport System) 5.400% 7/1/22 (14) 10,000 10,077 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,742 Philadelphia PA School District GO 6.000% 9/1/38 13,000 13,704 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.820% 12/1/17 31,705 29,554 Upper St. Clair Township PA GO VRDO 0.160% 8/5/11 (4) 4,155 4,155 Venango PA Industrial Development Authority (Scrubgrass Project) CP 6.600% 8/1/11 29,000 29,000 Puerto Rico (3.6%) Puerto Rico Aqueduct & Sewer Authority Revenue 6.125% 7/1/24 25,000 26,885 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 15,000 14,922 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 10,150 10,173 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 20,000 18,513 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 12,245 12,769 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.000% 7/1/46 5,000 4,417 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/18 (4) 23,570 25,933 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 412 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 33,000 33,894 Puerto Rico Public Finance Corp. Revenue PUT 5.750% 2/1/12 LOC 34,000 34,594 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 47,495 7,825 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 18,000 19,455 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 62,390 3,439 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/56 33,000 1,583 South Carolina (1.7%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/25 5,000 5,281 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 10,597 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/29 14,650 15,271 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,440 1,161 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/32 11,750 11,376 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,226 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 10,573 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 7,877 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,364 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.500% 5/1/28 1,100 920 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.625% 5/1/42 1,000 791 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.500% 2/1/38 (12) 2,250 2,303 South Carolina Public Service Authority Revenue 5.250% 1/1/34 6,000 6,312 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 15,976 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.500% 11/1/40 5,000 5,109 Tennessee (2.1%) Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 22,082 Metropolitan Government of Nashville & Davidson County TN GO 5.500% 10/15/16 (3) 4,310 4,355 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,370 27,036 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 21,873 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 21,365 21,830 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 5,680 5,804 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,000 4,861 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 7,760 8,176 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 10,415 10,849 Texas (8.0%) Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,038 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 703 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,495 Harris County TX GO 0.000% 10/1/13 (14) 9,630 9,465 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 5,915 6,605 Houston TX Airport System Revenue 5.000% 7/1/22 10,000 10,372 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,071 Houston TX Airport System Revenue 5.000% 7/1/24 2,000 2,023 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,165 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 9,994 Houston TX Utility System Revenue 5.500% 11/15/26 (12) 12,010 13,444 Houston TX Utility System Revenue 5.500% 11/15/27 (12) 11,415 12,697 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 5,500 5,205 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 19 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,143 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 8,935 9,362 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 7,440 7,508 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 10,299 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,985 5,167 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 6,000 6,000 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 4,733 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) 5.600% 3/1/27 7,500 7,570 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,026 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.625% 2/15/35 3,195 2,881 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) 5.200% 4/1/18 4,000 4,054 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 20,917 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 9,745 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 12,390 North Texas Tollway Authority System Revenue 5.625% 1/1/33 10,145 10,428 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 29,075 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 16,102 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 5,568 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,906 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 6,840 7,363 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 4,056 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 6.250% 11/15/14 5,000 4,904 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 4,000 4,000 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Statonat Museum Way Project) 8.250% 11/15/44 10,000 10,147 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 5,155 5,488 Texas GO 5.750% 8/1/31 1,745 1,751 1 Texas GO TOB VRDO 0.210% 8/31/11 4,000 4,000 4 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.550% 8/5/11 5,000 4,788 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.865% 9/15/17 34,730 33,849 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 8,400 8,937 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 10,135 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,000 15,087 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 259 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 48,775 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,107 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 22,193 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 11,178 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,269 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 10,000 10,704 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,144 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,394 Utah (0.3%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/20 11,000 11,695 Utah GO 5.000% 7/1/15 5,000 5,799 Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 10,000 10,039 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,400 3,404 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 6,000 5,880 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 1,960 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 1,777 Virginia (1.0%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 465 453 1 Chesterfield VA Industrial Development Authority Revenue (Brandermill Woods Project) 6.500% 1/1/28 12,319 10,757 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/22 4,000 4,055 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,818 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.125% 10/1/37 5,000 4,554 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,382 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.600% 11/15/12 (Prere.) 315 337 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 516 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,482 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 12,350 12,229 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 3,186 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,701 Tobacco Settlement Financing Corp. Virginia Revenue 0.000% 6/1/46 9,500 6,005 Washington (1.7%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 2,738 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,351 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/12 (14) 19,650 19,501 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 8,855 9,808 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/16 2,000 2,243 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 2,000 2,251 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,555 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 9,378 University of Washington Revenue 5.000% 4/1/33 8,880 9,410 University of Washington Revenue 5.000% 4/1/34 8,275 8,709 Washington GO 5.000% 8/1/14 3,390 3,826 Washington GO 5.000% 7/1/15 (2) 2,425 2,804 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 7,577 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,192 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,092 West Virginia (0.7%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 5.500% 10/1/22 20,000 20,122 Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 17,205 16,427 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,477 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 5,959 Wisconsin (1.4%) Public Finance Authority of Wisconsin Continuing Care Retirement Community Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 12,083 Wisconsin GO 6.000% 5/1/27 17,000 19,429 Wisconsin GO 6.250% 5/1/37 20,200 22,449 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 5,515 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 11,310 11,285 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/34 3,500 3,430 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,046 Wisconsin Health & Educational Facilities Authority Revenue (St. Johns Communities Inc.) 7.625% 9/15/39 1,000 1,015 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.100% 8/5/11 5,535 5,535 Total Tax-Exempt Municipal Bonds (Cost $5,902,095) Market Value Coupon Shares ($000) Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 5 Vanguard Municipal Cash Management Fund (Cost $49,108) 0.064% 49,107,696 49,108 Total Investments (100.4%) (Cost $5,951,203) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the aggregate value of these securities was $46,481,000, representing 0.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of July 31, 2011. 3 Non-income producing. Security failed to make last scheduled interest payment. 4 Adjustable-rate security. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. High-Yield Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  5,996,792  Temporary Cash Investments 49,108   Total 49,108 5,996,792  C. At July 31, 2011, the cost of investment securities for tax purposes was $5,959,733,000. Net unrealized appreciation of investment securities for tax purposes was $86,167,000, consisting of unrealized gains of $212,543,000 on securities that had risen in value since their purchase and $126,376,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Exempt Money Market Fund Schedule of Investments As of July 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (96.4%) Alabama (0.6%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 2,000 2,069 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/12 2,750 2,845 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.080% 8/5/11 7,175 7,175 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.080% 8/5/11 16,370 16,370 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.120% 8/5/11 6,375 6,375 1 Auburn University Alabama General Fee Revenue TOB VRDO 0.080% 8/5/11 7,200 7,200 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.080% 8/5/11 LOC 4,300 4,300 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.080% 8/5/11 LOC 25,000 25,000 Mobile AL Industrial Development Board Exempt Facility Revenue (Kimberly-Clark Tissue Co. Project) VRDO 0.080% 8/5/11 33,550 33,550 Alaska (0.1%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.070% 8/5/11 LOC 4,930 4,930 1 Anchorage AK Water Revenue TOB VRDO 0.120% 8/5/11 15,275 15,275 1 Valdez AK Marine Terminal Revenue (BP Pipelines) TOB VRDO 0.080% 8/5/11 LOC 3,335 3,335 Arizona (2.7%) 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.080% 8/5/11 9,750 9,750 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.040% 8/5/11 LOC 24,105 24,105 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.050% 8/5/11 LOC 72,865 72,865 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.050% 8/5/11 LOC 61,420 61,420 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.060% 8/5/11 LOC 44,685 44,685 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.070% 8/5/11 LOC 10,055 10,055 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.110% 8/5/11 7,860 7,860 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.120% 8/5/11 7,900 7,900 1 Blackrock Muniyield Arizona Fund Inc VRDP VRDO 0.250% 8/5/11 LOC 7,800 7,800 Coconino County AZ Pollution Control Corp. Revenue (Tuscan Electric Power Navajo Project) VRDO 0.150% 8/5/11 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.080% 8/5/11 27,940 27,940 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.090% 8/5/11 LOC 10,000 10,000 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.080% 8/5/11 11,760 11,760 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.070% 8/5/11 LOC 30,630 30,630 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.110% 8/5/11 (13) 6,170 6,170 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.070% 8/5/11 LOC 20,490 20,490 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.110% 8/5/11 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.120% 8/5/11 4,995 4,995 1 Phoenix AZ GO TOB VRDO 0.070% 8/5/11 17,035 17,035 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.080% 8/5/11 6,500 6,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.110% 8/5/11 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.110% 8/5/11 4,635 4,635 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 8/5/11 13,220 13,220 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 8/5/11 4,560 4,560 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 8/5/11 6,450 6,450 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 8/5/11 8,500 8,500 Scottsdale Arizona Industrial Development Authority Hospital Revenue 5.800% 12/1/11 (Prere.) 14,865 15,279 Tempe AZ Transit Excise Tax Revenue VRDO 0.080% 8/5/11 13,655 13,655 Arkansas (0.2%) Pulaski County AR Health Facilities Board Revenue(St. Vincent Infirmary - Catholic Health Initiatives) VRDO 0.080% 8/5/11 28,500 28,500 California (4.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.070% 8/5/11 LOC 7,000 7,000 1 BlackRock Municipal Intermediate Duration Fund VRDP VRDO 0.230% 8/5/11 LOC 65,600 65,600 California Department of Water Resources Power Supply Revenue VRDO 0.070% 8/5/11 5,900 5,900 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.430% 8/11/11 19,985 19,985 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.120% 8/5/11 5,050 5,050 California GO VRDO 0.040% 8/5/11 LOC 6,000 6,000 California GO VRDO 0.040% 8/5/11 LOC 23,150 23,150 California GO VRDO 0.070% 8/5/11 LOC 21,780 21,780 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.050% 8/5/11 LOC 12,000 12,000 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.050% 8/5/11 LOC 7,100 7,100 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) VRDO 0.060% 8/5/11 8,000 8,000 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.040% 8/5/11 LOC 5,600 5,600 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.050% 8/5/11 LOC 9,300 9,300 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.080% 8/5/11 LOC 36,165 36,165 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/12 13,800 13,980 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.070% 8/5/11 80,000 80,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.080% 8/5/11 17,545 17,545 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.190% 8/5/11 LOC 5,500 5,500 Kern County CA TRAN 3.000% 6/29/12 75,000 76,850 Livermore CA COP VRDO 0.050% 8/5/11 LOC 7,900 7,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 8/5/11 LOC 6,210 6,210 Los Angeles CA TRAN 2.500% 2/29/12 12,930 13,095 Los Angeles CA TRAN 2.500% 4/30/12 36,000 36,581 Los Angeles County CA TRAN 2.500% 2/29/12 8,000 8,100 Los Angeles County CA TRAN 2.500% 3/30/12 20,000 20,285 Los Angeles County CA TRAN 2.500% 6/29/12 52,500 53,505 2 Metropolitan Water District of Southern California Revenue PUT 0.080% 7/9/12 15,000 15,000 Metropolitan Water District of Southern California Revenue VRDO 0.140% 8/5/11 35,000 35,000 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.230% 8/5/11 LOC 26,000 26,000 Riverside County CA TRAN 2.000% 3/30/12 17,500 17,701 San Bernardino County CA TRAN 2.000% 6/29/12 25,000 25,390 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.100% 8/5/11 8,900 8,900 San Francisco CA City & County International Airport Revenue VRDO 0.060% 8/5/11 LOC 12,500 12,500 San Francisco CA City & County Unified School District TRAN 2.000% 6/29/12 10,000 10,155 South Coast CA Local Education Agencies TRAN 2.000% 8/9/11 20,000 20,006 Turlock CA Irrigation District BAN 0.750% 8/12/11 50,000 50,000 University of California Regents Medical Center Revenue VRDO 0.280% 7/30/11 5,965 5,965 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.040% 8/5/11 LOC 9,000 9,000 Colorado (3.0%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.070% 8/5/11 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.150% 8/5/11 LOC 10,600 10,600 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 7/30/11 LOC 9,200 9,200 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 7/30/11 LOC 1,705 1,705 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.090% 8/5/11 10,560 10,560 Colorado Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.060% 8/5/11 LOC 10,000 10,000 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 9/1/11 (Prere.) 10,000 10,040 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 8,200 8,234 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 3,000 3,013 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 5,130 5,151 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 9/1/11 (Prere.) 5,215 5,237 Colorado Health Facilities Authority Revenue (Catholic Health) PUT 4.100% 11/10/11 17,000 17,171 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.060% 8/5/11 LOC 2,400 2,400 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.150% 8/5/11 LOC 18,830 18,830 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.120% 8/5/11 3,590 3,590 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.080% 8/5/11 59,510 59,510 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.080% 8/5/11 19,825 19,825 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.080% 8/5/11 15,960 15,960 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.080% 8/5/11 10,600 10,600 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.050% 8/5/11 LOC 7,740 7,740 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 12,000 12,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 22,730 22,730 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 17,690 17,690 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.080% 8/5/11 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.080% 8/5/11 31,000 31,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.090% 8/5/11 23,000 23,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.100% 8/5/11 10,285 10,285 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 8/5/11 11,800 11,800 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.130% 8/5/11 12,500 12,500 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.080% 8/5/11 20,645 20,645 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.080% 8/5/11 11,420 11,420 Colorado Springs CO Utility System Revenue VRDO 0.070% 8/5/11 11,000 11,000 Denver CO Urban Renewal Authority Tax Increment Revenue (Stapleton) VRDO 0.090% 8/5/11 LOC 14,445 14,445 1 El Paso CO COP TOB VRDO 0.070% 8/5/11 LOC 11,105 11,105 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.060% 8/5/11 LOC 14,900 14,900 University of Colorado Hospital Authority Revenue VRDO 0.060% 8/5/11 LOC 28,195 28,195 University of Colorado Hospital Authority Revenue VRDO 0.060% 8/5/11 LOC 16,140 16,140 Connecticut (0.2%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.080% 8/5/11 7,300 7,300 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program PUT 0.450% 11/15/11 12,000 12,000 Hartford CT BAN 2.000% 4/12/12 15,350 15,497 Delaware (0.2%) Delaware Health Facilities Authority Revenue (Bayhealth Medical Center Project) VRDO 0.060% 8/5/11 LOC 4,740 4,740 Delaware Health Facilities Authority Revenue (Christiana Care Health Services) CP 0.120% 8/15/11 17,000 17,000 Delaware Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.070% 8/5/11 4,970 4,970 1 Delaware Housing Authority Revenue TOB VRDO 0.130% 8/5/11 5,705 5,705 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.330% 8/5/11 2,920 2,920 District of Columbia (1.7%) 1 District of Columbia COP TOB VRDO 0.070% 8/5/11 LOC 17,400 17,400 1 District of Columbia GO TOB VRDO 0.070% 8/5/11 LOC 22,790 22,790 District of Columbia GO VRDO 0.060% 8/5/11 LOC 7,700 7,700 2 District of Columbia Income Tax Revenue 0.260% 12/1/11 12,000 12,002 1 District of Columbia Income Tax Revenue TOB VRDO 0.120% 8/5/11 9,995 9,995 District of Columbia Revenue (Council on Foreign Relations Project) VRDO 0.110% 8/5/11 LOC 51,380 51,380 District of Columbia Revenue (Family & Child Services) VRDO 0.180% 8/5/11 LOC 6,005 6,005 District of Columbia Revenue (Georgetown University) VRDO 0.050% 8/5/11 LOC 7,570 7,570 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.080% 8/5/11 12,000 12,000 District of Columbia Revenue (John F. Kennedy Center for the Performing Arts) VRDO 0.110% 8/5/11 LOC 9,900 9,900 District of Columbia Revenue (Society for Neuroscience) VRDO 0.180% 8/5/11 LOC 12,000 12,000 District of Columbia Revenue (The Pew Charitable Trust) VRDO 0.060% 8/5/11 LOC 31,000 31,000 District of Columbia Revenue (Washington Drama Society) VRDO 0.070% 8/5/11 LOC 13,900 13,900 District of Columbia Revenue (Wesley Theological Seminary) VRDO 0.080% 8/5/11 LOC 4,800 4,800 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.070% 8/5/11 LOC 10,600 10,600 District of Columbia TRAN 2.000% 9/30/11 10,000 10,026 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.070% 8/5/11 LOC 12,850 12,850 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.080% 8/5/11 8,330 8,330 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.140% 8/5/11 11,865 11,865 Metropolitan Washington DC/VA Airports Authority Airport System Revenue VRDO 0.050% 8/5/11 LOC 30,900 30,900 1 Washington DC Metropolitan Airport Authority Airport System Revenue TOB VRDO 0.220% 8/5/11 4,000 4,000 Florida (4.5%) 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.220% 8/5/11 LOC 45,000 45,000 1 Brevard County FL School Board COP TOB VRDO 0.070% 8/5/11 LOC 13,810 13,810 1 Broward County FL GO TOB VRDO 0.070% 8/5/11 8,180 8,180 1 Broward County FL School Board COP TOB VRDO 0.070% 8/5/11 LOC 34,555 34,555 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.120% 8/5/11 5,660 5,660 Florida Board of Education Capital Outlay GO 3.000% 6/1/12 23,485 23,988 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.070% 8/5/11 12,815 12,815 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.080% 8/5/11 10,265 10,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.080% 8/5/11 8,800 8,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.100% 8/5/11 15,000 15,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.110% 8/5/11 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.120% 8/5/11 3,995 3,995 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.120% 8/5/11 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 8/5/11 5,680 5,680 1 Florida Department of Management Services COP TOB VRDO 0.120% 8/5/11 6,955 6,955 1 Florida Department Transportation Revenue TOB VRDO 0.120% 8/5/11 8,225 8,225 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.130% 8/5/11 2,875 2,875 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.130% 8/5/11 6,365 6,365 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.130% 8/5/11 7,945 7,945 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.130% 8/5/11 5,700 5,700 Florida Keys Aqueduct Authority Water Revenue VRDO 0.060% 8/5/11 LOC 4,050 4,050 1 Hernando County FL Water & Sewer Revenue TOB VRDO 0.070% 8/5/11 LOC 10,245 10,245 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.060% 8/5/11 LOC 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.080% 8/5/11 LOC 13,500 13,500 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.060% 8/5/11 LOC 9,890 9,890 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.070% 8/5/11 LOC 6,500 6,500 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.070% 8/5/11 LOC 15,115 15,115 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.060% 8/5/11 29,135 29,135 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.070% 8/5/11 LOC 18,225 18,225 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 8/5/11 34,605 34,605 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.070% 8/5/11 LOC 5,090 5,090 1 Jacksonville FL Transportation Revenue TOB VRDO 0.140% 8/5/11 8,975 8,975 1 Jacksonville FL US Government Guaranteed Notes TOB VRDO 0.120% 8/5/11 3,900 3,900 1 Lee Memorial Health System Florida Hospital Revenue TOB VRDO 0.070% 8/5/11 LOC 14,470 14,470 Martin County FL Health Facilities Authority Hospital Revenue (Martin Memorial Medical Center) VRDO 0.070% 8/5/11 LOC 13,730 13,730 Miami FL GO 5.500% 1/1/12 (Prere.) 3,000 3,062 Miami FL GO 5.500% 1/1/12 (Prere.) 7,015 7,161 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.080% 8/5/11 26,340 26,340 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.100% 8/5/11 LOC 2,600 2,600 1 Miami-Dade County FL School Board COP TOB VRDO 0.070% 8/5/11 LOC 16,095 16,095 1 Miami-Dade County FL School Board COP TOB VRDO 0.120% 8/5/11 (13) 36,630 36,630 Monroe County FL Airport Revenue (Var-Key West International Airport) VRDO 0.150% 8/5/11 LOC 8,605 8,605 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.070% 8/5/11 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.060% 8/5/11 25,555 25,555 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.060% 8/5/11 4,145 4,145 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.130% 8/5/11 2,555 2,555 1 Orange County FL School Board COP TOB VRDO 0.070% 8/5/11 LOC 9,120 9,120 Orange County FL School Board COP VRDO 0.180% 8/5/11 LOC 4,680 4,680 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.070% 8/5/11 8,510 8,510 Palm Beach County FL Revenue (Children's Home Society Project) VRDO 0.180% 8/5/11 LOC 11,775 11,775 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.090% 8/5/11 LOC 5,700 5,700 1 Palm Beach County FL School Board TOB VRDO 0.090% 8/5/11 11,285 11,285 Palm Beach County FL Solid Waste Authority Revenue PUT 1.000% 1/12/12 100,000 100,259 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.120% 8/5/11 5,535 5,535 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.060% 8/5/11 LOC 9,800 9,800 1 South Florida Water Management District COP TOB VRDO 0.140% 8/5/11 9,800 9,800 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.100% 8/5/11 LOC 9,000 9,000 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.140% 8/5/11 4,505 4,505 1 University of North Florida Financing Corp. Capital Improvement Revenue TOB VRDO 0.080% 8/5/11 LOC 5,225 5,225 1 Volusia County FL Revenue TOB VRDO 0.070% 8/5/11 LOC 28,435 28,435 West Orange Healthcare District FL Revenue VRDO 0.070% 8/5/11 LOC 12,500 12,500 Georgia (5.0%) Atlanta GA Airport Revenue CP 0.200% 9/1/11 LOC 30,000 30,000 Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.070% 8/5/11 LOC 10,000 10,000 1 Augusta GA Water & Sewer Revenue TOB VRDO 0.110% 8/5/11 (4) 7,645 7,645 Cobb County GA School District TAN 1.500% 12/29/11 62,000 62,286 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.110% 8/5/11 LOC 16,005 16,005 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.070% 8/5/11 LOC 26,445 26,445 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.070% 8/5/11 LOC 14,350 14,350 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.070% 8/5/11 LOC 31,250 31,250 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.070% 8/5/11 LOC 42,705 42,705 Fulton County GA Development Authority Revenue (Lovett School Project) VRDO 0.070% 8/5/11 LOC 25,800 25,800 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.120% 8/5/11 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.070% 8/5/11 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.070% 8/5/11 LOC 22,000 22,000 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.070% 8/5/11 LOC 37,000 37,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.070% 8/5/11 LOC 8,600 8,600 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.070% 8/5/11 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.070% 8/5/11 LOC 20,595 20,595 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.070% 8/5/11 LOC 6,800 6,800 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.070% 8/5/11 LOC 13,000 13,000 Gainesville GA Redevelopment Authority Revenue (Brenau University Inc. Project) VRDO 0.090% 8/5/11 LOC 10,550 10,550 Georgia GO 6.750% 9/1/11 1,600 1,609 1 Georgia GO TOB VRDO 0.090% 8/5/11 9,660 9,660 Georgia Ports Authority Revenue (Garden City Terminal Project) VRDO 0.090% 8/5/11 LOC 7,770 7,770 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.050% 8/5/11 LOC 7,000 7,000 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.070% 8/5/11 LOC 45,610 45,610 Gwinnett County GA School District GO 5.000% 2/1/12 9,990 10,217 1 Gwinnett County GA School District GO TOB VRDO 0.070% 8/5/11 12,250 12,250 1 Macon-Bibb County GA Hospital Authority (Medical Center of Central Georgia) RAN TOB VRDO 0.120% 8/5/11 4,995 4,995 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.070% 8/5/11 LOC 15,075 15,075 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.070% 8/5/11 LOC 43,350 43,350 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.080% 8/5/11 LOC 15,300 15,300 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.080% 8/5/11 LOC 5,500 5,500 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.080% 8/5/11 89,900 89,900 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.050% 8/5/11 LOC 7,950 7,950 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.060% 8/5/11 LOC 37,000 37,000 Metropolitan Atlanta Rapid Transportation Authority GA Sales Tax Revenue CP 0.160% 10/3/11 30,000 30,000 Municipal Electric Authority of Georgia Electric Revenue VRDO 0.050% 8/5/11 LOC 5,000 5,000 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.250% 9/1/11 7,365 7,395 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.070% 8/5/11 15,255 15,255 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.080% 8/5/11 5,815 5,815 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.120% 8/5/11 3,700 3,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.120% 8/5/11 5,630 5,630 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.080% 8/5/11 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.080% 8/5/11 LOC 3,900 3,900 Hawaii (0.5%) 1 Hawaii GO TOB VRDO 0.120% 8/5/11 11,245 11,245 1 Hawaii Housing Finance & Development Revenue TOB VRDO 0.080% 8/5/11 LOC 12,510 12,510 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.070% 8/5/11 LOC 7,000 7,000 1 Honolulu HI City & County GO TOB VRDO 0.080% 8/5/11 7,715 7,715 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.070% 8/5/11 LOC 16,295 16,295 1 University of Hawaii Revenue TOB VRDO 0.070% 8/5/11 LOC 12,850 12,850 1 University of Hawaii Revenue TOB VRDO 0.120% 8/5/11 (13) 19,800 19,800 Idaho (1.7%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.080% 8/5/11 15,955 15,955 Idaho Housing & Finance Association Nonprofit Facilities Revenue (College of Idaho Project) VRDO 0.050% 8/5/11 LOC 6,060 6,060 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 7,205 7,205 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 4,805 4,805 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 9,080 9,080 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 6,855 6,855 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 6,855 6,855 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 9,515 9,515 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 8,945 8,945 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 9,685 9,685 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 9,400 9,400 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 10,225 10,225 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 12,085 12,085 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 12,360 12,360 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 13,445 13,445 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 13,465 13,465 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 5,500 5,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 12,605 12,605 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 11,735 11,735 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 5,600 5,600 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 13,000 13,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 11,500 11,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 5,985 5,985 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 10,265 10,265 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 9,325 9,325 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.080% 8/5/11 11,735 11,735 Idaho TAN 2.000% 6/29/12 50,000 50,789 Illinois (4.3%) Bartlett IL Special Service Area No. 1 (Bluff City LLC) GO VRDO 0.090% 8/5/11 LOC 12,000 12,000 Channahon IL Revenue (Morris Hospital) VRDO 0.070% 8/5/11 LOC 5,235 5,235 Channahon IL Revenue (Morris Hospital) VRDO 0.070% 8/5/11 LOC 4,180 4,180 1 Chicago IL Board of Education GO TOB VRDO 0.140% 8/5/11 (4) 4,995 4,995 Chicago IL Board of Education GO VRDO 0.070% 8/5/11 LOC 17,400 17,400 Chicago IL Board of Education GO VRDO 0.090% 8/5/11 LOC 5,900 5,900 1 Chicago IL GO TOB VRDO 0.080% 8/5/11 LOC 18,140 18,140 1 Chicago IL GO TOB VRDO 0.090% 8/5/11 5,500 5,500 1 Chicago IL GO TOB VRDO 0.120% 8/5/11 13,210 13,210 1 Chicago IL GO TOB VRDO 0.130% 8/5/11 6,000 6,000 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.070% 8/5/11 18,820 18,820 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.070% 8/5/11 5,000 5,000 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.100% 8/5/11 6,270 6,270 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.110% 8/5/11 8,710 8,710 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.070% 8/5/11 LOC 29,590 29,590 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.080% 8/5/11 10,155 10,155 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.080% 8/5/11 LOC 13,595 13,595 Chicago IL Water Revenue VRDO 0.100% 8/5/11 LOC 19,720 19,720 Chicago IL Water Revenue VRDO 0.100% 8/5/11 LOC 5,325 5,325 1 Cook County IL GO TOB VRDO 0.070% 8/5/11 LOC 6,795 6,795 1 Cook County IL GO TOB VRDO 0.140% 8/5/11 7,460 7,460 1 Hoffman Estates IL GO TOB VRDO 0.090% 8/5/11 7,295 7,295 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.070% 8/5/11 LOC 2,500 2,500 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.060% 8/5/11 LOC 12,650 12,650 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.440% 5/3/12 15,000 15,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.110% 8/5/11 4,165 4,165 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.110% 8/5/11 9,185 9,185 Illinois Finance Authority Industrial Development Revenue (Gusto Packing Co. Inc. Project) Revenue VRDO 0.270% 8/5/11 LOC 6,175 6,175 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.070% 8/5/11 29,605 29,605 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.480% 2/1/12 11,500 11,500 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.120% 8/5/11 26,810 26,810 Illinois Finance Authority Revenue (Bradley University) VRDO 0.060% 8/5/11 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.120% 8/5/11 8,750 8,750 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.090% 8/5/11 LOC 12,000 12,000 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.080% 8/5/11 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.080% 8/5/11 LOC 4,925 4,925 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.320% 8/8/11 15,710 15,710 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.130% 8/9/11 27,970 27,970 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.140% 10/7/11 25,485 25,485 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.140% 10/11/11 29,985 29,985 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.090% 8/5/11 LOC 4,175 4,175 Illinois Finance Authority Revenue (ITT Research Institute) VRDO 0.070% 8/5/11 LOC 6,000 6,000 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.060% 8/5/11 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.120% 8/5/11 4,375 4,375 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.060% 8/5/11 LOC 5,145 5,145 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.060% 8/5/11 LOC 12,550 12,550 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.120% 8/5/11 10,575 10,575 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.120% 8/5/11 6,000 6,000 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.100% 8/5/11 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.060% 8/5/11 LOC 5,000 5,000 Illinois Finance Authority Revenue (Southern Illinois Healthcare) VRDO 0.060% 8/5/11 LOC 9,430 9,430 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.090% 8/5/11 LOC 12,870 12,870 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.070% 8/5/11 20,500 20,500 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.080% 8/5/11 10,265 10,265 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.120% 8/5/11 3,000 3,000 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.040% 8/5/11 4,669 4,669 Illinois Finance Authority Revenue (Xavier University) VRDO 0.110% 8/5/11 LOC 3,700 3,700 Illinois Finance Authority Revenue (YMCA Metropolitan Chicago Project) VRDO 0.060% 8/5/11 LOC 4,200 4,200 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 0.450% 3/28/12 10,000 10,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.060% 8/5/11 LOC 8,600 8,600 Illinois Health Facilities Authority Revenue (Ingalls Memorial Hospital) VRDO 0.060% 8/5/11 LOC 13,800 13,800 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.080% 8/5/11 14,255 14,255 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.080% 8/5/11 (13) 11,305 11,305 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.080% 8/5/11 6,040 6,040 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.070% 8/5/11 LOC 20,000 20,000 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.120% 8/5/11 5,330 5,330 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.120% 8/5/11 14,430 14,430 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.120% 8/5/11 10,355 10,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.080% 8/5/11 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.110% 8/5/11 (13) 6,130 6,130 1 Southern Illinois University Revenue TOB VRDO 0.070% 8/5/11 LOC 11,415 11,415 Indiana (2.3%) Indiana Bond Bank Revenue Advance Funding BAN 2.000% 1/5/12 LOC 37,800 38,038 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.060% 8/5/11 LOC 18,280 18,280 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.060% 8/5/11 LOC 11,000 11,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.080% 8/5/11 LOC 17,200 17,200 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.080% 8/5/11 LOC 5,000 5,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.100% 8/5/11 LOC 2,600 2,600 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.160% 8/5/11 LOC 4,300 4,300 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.080% 8/5/11 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.030% 8/5/11 LOC 6,525 6,525 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.060% 8/5/11 LOC 18,000 18,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) PUT 3.625% 8/1/11 5,000 5,000 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.080% 8/5/11 LOC 6,700 6,700 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.070% 8/5/11 LOC 36,890 36,890 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.110% 8/5/11 4,620 4,620 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.040% 8/5/11 36,665 36,665 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.050% 8/5/11 4,000 4,000 Indiana Health & Educational Facility Financing Authority Educational Facilities Revenue (Marian College) VRDO 0.080% 8/5/11 LOC 5,100 5,100 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.120% 8/5/11 5,850 5,850 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.140% 8/5/11 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.080% 8/5/11 19,275 19,275 1 Indiana Health Facility Financing Authority Hospital Revenue (Community Hospital Project) TOB VRDO 0.070% 8/5/11 LOC 6,420 6,420 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.060% 8/5/11 13,000 13,000 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.090% 8/5/11 49,540 49,540 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.130% 8/5/11 1,780 1,780 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.140% 8/5/11 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.140% 8/5/11 3,500 3,500 Lawrenceburg IN Pollution Control Revenue VRDO 0.040% 8/5/11 LOC 5,500 5,500 Noblesville IN Economic Development Revenue (Greystone Apartments Project) VRDO 0.110% 8/5/11 LOC 10,920 10,920 Purdue University Indiana COP VRDO 0.030% 8/5/11 20,000 20,000 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.070% 8/5/11 LOC 30,515 30,515 Iowa (0.3%) 1 Des Moines IA Metropolitan Wastewater Reclamation Authority Sewer Revenue TOB VRDO 0.070% 8/5/11 LOC 12,785 12,785 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/5/11 11,140 11,140 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/5/11 3,300 3,300 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.150% 8/5/11 4,330 4,330 1 Iowa Special Obligation Revenue TOB VRDO 0.090% 8/5/11 11,200 11,200 1 Iowa Special Obligation Revenue TOB VRDO 0.090% 8/5/11 3,800 3,800 Kansas (0.3%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.070% 8/5/11 6,215 6,215 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.090% 8/5/11 8,285 8,285 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.150% 8/5/11 34,000 34,000 Wichita Kansas GO Airport Renewal BAN 0.700% 2/9/12 3,085 3,085 Kentucky (0.8%) Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.060% 8/5/11 LOC 4,100 4,100 Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.070% 8/5/11 LOC 11,820 11,820 Jeffersontown KY Lease Program Revenue (Kentucky League of Cities Funding Trust) VRDO 0.070% 8/5/11 LOC 2,600 2,600 Kenton County KY Airport Board Special Facilities Revenue (Flight Safety International Inc. Project)VRDO 0.100% 8/5/11 4,600 4,600 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.060% 8/5/11 LOC 5,300 5,300 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.070% 8/5/11 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) VRDO 0.090% 8/5/11 LOC 5,000 5,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) VRDO 0.090% 8/5/11 LOC 35,000 35,000 1 Kentucky Higher Education Student Loan Corp. Student Loan Revenue TOB VRDO 0.080% 8/5/11 LOC 5,995 5,995 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.160% 8/5/11 8,710 8,710 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.180% 8/5/11 1,770 1,770 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.070% 8/5/11 10,370 10,370 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.120% 8/5/11 4,660 4,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.120% 8/5/11 6,125 6,125 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.090% 8/5/11 LOC 8,400 8,400 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.130% 8/5/11 LOC 3,650 3,650 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.090% 8/5/11 LOC 4,500 4,500 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.090% 8/5/11 LOC 4,040 4,040 Louisiana (0.8%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.070% 8/5/11 LOC 17,000 17,000 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.050% 8/5/11 LOC 12,000 12,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.070% 8/5/11 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.070% 8/5/11 LOC 34,000 34,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.080% 8/5/11 LOC 20,900 20,900 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.080% 8/5/11 LOC 17,500 17,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.080% 8/5/11 LOC 12,500 12,500 Maine (0.2%) 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.130% 8/5/11 3,720 3,720 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.170% 8/5/11 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.170% 8/5/11 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.170% 8/5/11 9,000 9,000 Maryland (1.7%) Baltimore MD Consolidated Public Improvement GO 5.000% 2/1/12 1,000 1,023 Howard County MD GO 4.000% 2/15/12 1,010 1,029 Howard County MD GO 5.000% 2/15/12 1,900 1,947 Howard County MD GO CP 0.150% 10/4/11 17,250 17,250 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.130% 8/5/11 5,095 5,095 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.170% 8/5/11 6,325 6,325 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.170% 8/5/11 8,250 8,250 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.180% 8/5/11 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.180% 8/5/11 4,245 4,245 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.180% 8/5/11 7,520 7,520 Maryland Department of Housing & Community Development Revenue VRDO 0.090% 8/5/11 20,000 20,000 Maryland Department of Housing & Community Development Revenue VRDO 0.150% 8/5/11 19,000 19,000 Maryland GO 5.000% 8/1/11 13,280 13,280 Maryland GO 5.250% 2/15/12 2,000 2,052 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) CP 0.130% 9/7/11 10,625 10,625 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.060% 8/5/11 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.100% 8/2/11 15,150 15,150 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.140% 10/6/11 42,555 42,555 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.070% 8/5/11 7,655 7,655 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.040% 8/5/11 12,500 12,500 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.060% 8/5/11 LOC 4,800 4,800 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.060% 8/5/11 LOC 9,560 9,560 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.120% 8/5/11 LOC 5,000 5,000 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.080% 8/5/11 LOC 6,200 6,200 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.070% 8/5/11 15,440 15,440 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.080% 8/5/11 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.120% 8/5/11 13,860 13,860 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.060% 8/5/11 LOC 12,350 12,350 Montgomery County MD GO CP 0.200% 8/5/11 14,500 14,500 Montgomery County MD GO CP 0.200% 8/5/11 4,500 4,500 Montgomery County MD GO CP 0.200% 8/5/11 5,300 5,300 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.100% 8/5/11 LOC 5,065 5,065 Massachusetts (1.8%) Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.060% 8/5/11 5,400 5,400 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.040% 8/5/11 LOC 16,600 16,600 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.080% 8/5/11 LOC 11,795 11,795 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.080% 8/5/11 LOC 10,800 10,800 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.080% 8/5/11 LOC 9,345 9,345 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.080% 8/5/11 LOC 16,600 16,600 1 Massachusetts GO TOB VRDO 0.080% 8/5/11 23,935 23,935 1 Massachusetts GO TOB VRDO 0.080% 8/5/11 23,485 23,485 1 Massachusetts GO TOB VRDO 0.080% 8/5/11 13,545 13,545 1 Massachusetts GO TOB VRDO 0.120% 8/5/11 6,665 6,665 1 Massachusetts GO TOB VRDO 0.120% 8/5/11 3,750 3,750 1 Massachusetts GO TOB VRDO 0.120% 8/5/11 1,850 1,850 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.070% 8/5/11 LOC 3,030 3,030 Massachusetts Health & Educational Facilities Authority Revenue (Cil Realty) VRDO 0.070% 8/5/11 LOC 3,900 3,900 Massachusetts Health & Educational Facilities Authority Revenue (Henry Heywood Memorial Hospital) VRDO 0.330% 7/30/11 LOC 4,095 4,095 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.190% 7/30/11 3,900 3,900 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.120% 8/5/11 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.090% 8/5/11 LOC 25,600 25,600 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.130% 8/5/11 10,635 10,635 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.170% 8/5/11 5,515 5,515 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.120% 8/5/11 3,240 3,240 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.080% 8/5/11 15,595 15,595 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.110% 8/5/11 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.120% 8/5/11 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.120% 8/5/11 5,000 5,000 Massachusetts Water Resources Authority Revenue VRDO 0.040% 8/5/11 20,800 20,800 Massachusetts Water Resources Authority Revenue VRDO 0.060% 8/5/11 20,100 20,100 Massachusetts Water Resources Authority Revenue VRDO 0.080% 8/5/11 8,385 8,385 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 1,030 1,042 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 1,900 1,922 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 3,185 3,223 Shrewsbury MA GO 5.000% 8/15/11 (Prere.) 1,000 1,012 2 University of Massachusetts Building Authority Revenue PUT 0.170% 1/5/12 14,000 14,000 Michigan (4.1%) 1 Blackrock MuniYield Michigan Fund II Inc. VRDP VRDO 0.250% 8/5/11 LOC 15,400 15,400 1 Blackrock Muniyield Michigan Quality Fund VRDP VRDO 0.250% 8/5/11 LOC 21,000 21,000 Kent Hospital MI Finance Authority Revenue (Spectrum Health) VRDO 0.050% 8/5/11 LOC 30,000 30,000 1 Lansing MI Board of Water & Light Utility System Revenue TOB VRDO 0.080% 8/5/11 LOC 6,000 6,000 Michigan Building Authority Revenue CP 0.120% 8/4/11 LOC 77,180 77,180 Michigan Finance Authority State Aid RAN 2.000% 8/19/11 15,000 15,009 Michigan Finance Authority State Aid RAN 2.000% 8/22/11 LOC 27,000 27,025 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.110% 8/5/11 LOC 59,245 59,245 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.110% 8/5/11 LOC 66,995 66,995 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.110% 8/5/11 LOC 67,945 67,945 1 Michigan Higher Education Student Loan Authority Revenue TOB VRDO 0.110% 8/5/11 LOC 36,545 36,545 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.080% 8/5/11 LOC 6,900 6,900 Michigan Hospital Finance Authority Revenue (McClaren Health) VRDO 0.080% 8/5/11 LOC 12,000 12,000 Michigan Hospital Finance Authority Revenue (Trinity Health) CP 0.140% 10/6/11 36,000 36,000 Michigan Hospital Finance Authority Revenue (Trinity Health) CP 0.200% 1/9/12 28,420 28,420 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.090% 8/5/11 6,000 6,000 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.090% 8/5/11 8,490 8,490 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.050% 8/5/11 8,000 8,000 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 19,500 19,500 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 23,220 23,220 1 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) TOB VRDO 0.110% 8/5/11 3,845 3,845 1 Michigan State University Board of Trustees General Revenue TOB VRDO 0.080% 8/5/11 9,755 9,755 Michigan State University Revenue CP 0.310% 8/3/11 8,625 8,625 Michigan State University Revenue CP 0.140% 10/5/11 18,250 18,250 Michigan Strategic Fund Limited Obligation Revenue (Evangelical Homes) VRDO 0.080% 8/5/11 LOC 7,680 7,680 Michigan TAN 2.000% 9/30/11 44,000 44,113 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.080% 8/5/11 LOC 16,215 16,215 Oakland University of Michigan Revenue VRDO 0.080% 8/5/11 LOC 27,180 27,180 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.040% 8/5/11 2,750 2,750 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.080% 8/5/11 LOC 10,000 10,000 1 Wayne State University Michigan Revenue TOB VRDO 0.110% 8/5/11 (4) 5,000 5,000 1 Wayne State University Michigan Revenue TOB VRDO 0.140% 8/5/11 5,295 5,295 Minnesota (2.0%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.080% 8/5/11 23,640 23,640 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.060% 8/5/11 LOC 5,675 5,675 1,2 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB PUT 0.170% 8/11/11 LOC 20,000 20,000 Minnesota GO 4.000% 8/1/11 19,990 19,990 Minnesota GO 5.000% 10/1/11 (Prere.) 10,000 10,077 1 Minnesota GO TOB VRDO 0.120% 8/5/11 3,510 3,510 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.060% 8/5/11 2,000 2,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.160% 8/5/11 12,030 12,030 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.160% 8/5/11 19,000 19,000 Minnesota School District TAN 2.000% 9/1/11 11,220 11,235 Minnesota School District TRAN 2.000% 9/1/11 10,000 10,014 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 9/8/11 19,000 19,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.150% 12/8/11 75,000 75,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.150% 12/15/11 25,000 25,000 University of Minnesota Revenue CP 0.310% 8/3/11 10,000 10,000 University of Minnesota Revenue CP 0.310% 8/3/11 4,585 4,585 University of Minnesota Revenue CP 0.310% 8/4/11 1,750 1,750 University of Minnesota Revenue CP 0.320% 8/4/11 12,000 12,000 University of Minnesota Revenue CP 0.130% 10/6/11 16,000 16,000 University of Minnesota Revenue CP 0.140% 10/11/11 17,500 17,500 University of Minnesota Revenue CP 0.140% 12/5/11 30,150 30,150 University of Minnesota Revenue CP 0.140% 12/5/11 15,575 15,575 Mississippi (0.3%) Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project)VRDO 0.050% 8/5/11 LOC 9,600 9,600 Mississippi Business Finance Corp. Revenue (Hattiesburg Project) VRDO 0.080% 8/5/11 LOC 10,900 10,900 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.080% 8/5/11 LOC 16,605 16,605 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.100% 8/5/11 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.050% 8/5/11 8,000 8,000 Missouri (1.2%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.070% 8/5/11 LOC 16,635 16,635 Kansas City MO GO 2.500% 2/1/12 1,955 1,975 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.200% 7/30/11 24,365 24,365 Missouri Health & Education Facilities Revenue (Ascension Health) VRDO 0.060% 8/5/11 8,000 8,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) CP 0.120% 8/9/11 LOC 7,000 7,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Sisters of Mercy Health System) VRDO 0.060% 8/5/11 20,000 20,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.060% 8/5/11 25,000 25,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.060% 8/5/11 5,000 5,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.060% 8/5/11 25,000 25,000 Missouri Health & Educational Facilities Authority Revenue (Sisters Mercy Health) VRDO 0.060% 8/5/11 10,000 10,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.070% 8/5/11 13,955 13,955 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.120% 8/5/11 11,300 11,300 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.070% 8/5/11 25,395 25,395 1 Missouri State Health and Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.120% 8/5/11 5,570 5,570 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.060% 8/5/11 LOC 10,500 10,500 St. Louis MO General Fund TRAN 2.000% 6/29/12 10,000 10,147 Montana (0.1%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.480% 3/1/12 14,560 14,560 Multiple States (7.3%) 1 Blackrock MuniEnhanced Fund VRDP VRDO 0.250% 8/5/11 LOC 30,000 30,000 1 Blackrock MuniYield Quality Fund III Inc. VRDP VRDO 0.250% 8/5/11 LOC 48,500 48,500 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.130% 8/5/11 LOC 19,055 19,055 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.180% 8/5/11 LOC 291,745 291,745 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.180% 8/5/11 LOC 38,365 38,365 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.250% 8/5/11 LOC 150,000 150,000 1 Nuveen Investment Quality Municipal Fund, Inc. VRDP VRDO 0.250% 8/5/11 LOC 53,800 53,800 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.230% 8/5/11 LOC 34,100 34,100 1 Nuveen Municipal Market Opportunity Fund VRDP VRDO 0.280% 8/5/11 LOC 97,500 97,500 1 Nuveen Premier Municipal Income Fund, Inc. VRDP VRDO 0.250% 8/5/11 LOC 58,700 58,700 1 Nuveen Premium Income Municipal Fund 2, Inc. VRDP VRDO 0.250% 8/5/11 LOC 130,000 130,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.230% 8/5/11 LOC 170,000 170,000 1 Nuveen Premium Insured Municipal Fund VRDP VRDO 0.250% 8/5/11 LOC 24,000 24,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.230% 8/5/11 LOC 100,000 100,000 1 Nuveen Select Quality Municipal Fund, Inc. VRDP VRDO 0.250% 8/5/11 LOC 57,500 57,500 Nebraska (1.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.080% 8/5/11 89,225 89,225 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.200% 8/5/11 LOC 6,000 6,000 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.130% 8/5/11 1,695 1,695 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.060% 8/5/11 44,900 44,900 1 Nebraska Public Power District Revenue TOB VRDO 0.070% 8/5/11 (4) 14,925 14,925 1 Nebraska Public Power District Revenue TOB VRDO 0.120% 8/5/11 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.070% 8/5/11 10,125 10,125 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.110% 8/5/11 (13) 9,810 9,810 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.120% 8/5/11 6,975 6,975 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.120% 8/5/11 (13) 34,610 34,610 1 Omaha NE Special Obligation TOB VRDO 0.080% 8/5/11 4,025 4,025 Nevada (1.7%) Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.070% 8/5/11 LOC 9,400 9,400 1 Clark County NV GO TOB VRDO 0.070% 8/5/11 LOC 27,880 27,880 1 Clark County NV GO TOB VRDO 0.110% 8/5/11 14,355 14,355 1 Clark County NV GO TOB VRDO 0.110% 8/5/11 9,770 9,770 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.070% 8/5/11 LOC 34,000 34,000 1 Clark County NV School District GO TOB VRDO 0.070% 8/5/11 18,740 18,740 1 Clark County NV Water Reclamation District GO TOB VRDO 0.120% 8/5/11 6,085 6,085 1 Clark County NV Water Reclamation District GO TOB VRDO 0.120% 8/5/11 7,495 7,495 1 Clark County NV Water Reclamation District GO TOB VRDO 0.120% 8/5/11 14,800 14,800 1 Las Vegas NV GO TOB VRDO 0.080% 8/5/11 10,850 10,850 Las Vegas Valley Water District Nevada GO CP 0.140% 10/4/11 10,500 10,500 Las Vegas Valley Water District Nevada GO CP 0.150% 10/6/11 25,000 25,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.080% 8/5/11 48,495 48,495 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.120% 8/5/11 4,685 4,685 1 Nevada GO TOB VRDO 0.110% 8/5/11 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.070% 8/5/11 LOC 13,020 13,020 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.230% 8/5/11 LOC 7,440 7,440 1 Nevada System of Higher Education University Revenue TOB VRDO 0.120% 8/5/11 10,555 10,555 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.060% 8/5/11 LOC 5,400 5,400 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.070% 8/5/11 LOC 9,990 9,990 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.080% 8/5/11 10,000 10,000 New Jersey (0.1%) 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.250% 8/5/11 LOC 20,000 20,000 New Mexico (0.9%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.170% 8/5/11 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.110% 8/5/11 LOC 8,150 8,150 New Mexico Educational Assistance Foundation Revenue VRDO 0.110% 8/5/11 LOC 7,850 7,850 1 New Mexico Finance Authority Revenue TOB VRDO 0.070% 8/5/11 LOC 10,265 10,265 1 New Mexico Finance Authority Revenue TOB VRDO 0.080% 8/5/11 10,700 10,700 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.060% 8/5/11 10,455 10,455 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.060% 8/5/11 20,435 20,435 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.080% 8/5/11 69,945 69,945 New York (3.8%) 1 Blackrock Muniyield New York Quality Fund VRDP VRDO 0.230% 8/5/11 LOC 15,000 15,000 Long Island NY Power Authority Electric System Revenue CP 0.230% 12/8/11 LOC 10,000 10,000 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.050% 8/5/11 LOC 18,205 18,205 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 8/5/11 4,300 4,300 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 8/5/11 6,400 6,400 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.060% 8/5/11 LOC 5,000 5,000 New York City NY GO VRDO 0.300% 7/30/11 LOC 3,900 3,900 New York City NY GO VRDO 0.040% 8/5/11 LOC 10,000 10,000 New York City NY GO VRDO 0.050% 8/5/11 LOC 6,600 6,600 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.050% 8/5/11 22,500 22,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.040% 8/5/11 LOC 19,510 19,510 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.130% 10/20/11 20,000 20,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.050% 8/5/11 26,950 26,950 New York Liberty Development Corp. Revenue PUT 0.420% 10/20/11 35,000 35,000 New York Liberty Development Corp. Revenue PUT 0.350% 11/1/11 75,000 75,000 New York Metropolitan Transportation Authority Revenue CP 0.140% 10/5/11 LOC 20,000 20,000 New York State Dormitory Authority Revenue (LeMoyne College) VRDO 0.070% 8/5/11 LOC 4,550 4,550 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.060% 8/5/11 LOC 11,900 11,900 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) VRDO 0.050% 8/5/11 LOC 2,000 2,000 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/12 15,000 15,367 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.110% 8/5/11 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 8/5/11 1,000 1,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 8/5/11 3,510 3,510 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 8/5/11 6,420 6,420 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.060% 8/5/11 2,000 2,000 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.050% 8/5/11 LOC 15,370 15,370 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.200% 8/5/11 LOC 8,000 8,000 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.170% 8/5/11 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.050% 8/5/11 LOC 26,900 26,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.050% 8/5/11 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.040% 8/5/11 LOC 8,700 8,700 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.080% 8/5/11 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.200% 8/5/11 LOC 4,425 4,425 New York State Local Government Assistance Corp. Revenue VRDO 0.030% 8/5/11 2,000 2,000 New York State Thruway Authority BAN 2.000% 7/12/12 60,000 60,932 1 Nuveen New York Investment Quality Municipal Fund VRDP VRDO 0.230% 8/5/11 LOC 20,000 20,000 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.230% 8/5/11 LOC 10,000 10,000 Suffolk County NY TAN 2.000% 8/11/11 107,000 107,044 Suffolk County NY TAN 1.500% 9/13/11 15,000 15,020 Suffolk County NY TAN 2.000% 9/13/11 15,000 15,029 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.120% 8/5/11 4,000 4,000 North Carolina (4.4%) Charlotte NC Airport Revenue VRDO 0.070% 8/5/11 LOC 6,000 6,000 Charlotte NC GO CP 0.420% 8/4/11 5,384 5,384 Charlotte NC GO CP 0.390% 9/8/11 4,603 4,603 Charlotte NC GO CP 0.400% 9/8/11 14,482 14,482 Charlotte NC GO CP 0.400% 9/8/11 3,346 3,346 Charlotte NC GO CP 0.370% 11/10/11 5,182 5,182 Charlotte NC GO CP 0.350% 12/6/11 4,556 4,556 Charlotte NC GO CP 0.200% 1/5/12 3,263 3,263 Charlotte NC GO CP 0.200% 1/5/12 6,395 6,395 Charlotte NC GO CP 0.300% 1/11/12 6,925 6,925 Charlotte NC GO CP 0.330% 1/11/12 4,151 4,151 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.100% 8/5/11 7,590 7,590 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.120% 8/5/11 5,955 5,955 1 Charlotte-Mecklenberg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.080% 8/5/11 LOC 11,200 11,200 Durham County NC Industrial Facilities & Pollution Control Finance Authority Revenue (Chesterfield Project) PUT 0.400% 9/29/11 25,000 25,000 Durham NC COP VRDO 0.070% 8/5/11 LOC 32,985 32,985 Durham NC Revenue 4.000% 10/1/11 2,600 2,615 Forsyth County NC GO VRDO 0.100% 8/5/11 2,900 2,900 Guilford County NC GO VRDO 0.050% 8/5/11 6,700 6,700 Lower Cape Fear NC Water & Sewer Authority Special Facility Revenue (Bladen Bluffs Project) VRDO 0.100% 8/5/11 LOC 16,065 16,065 Mecklenburg County NC COP VRDO 0.080% 8/5/11 8,400 8,400 Mecklenburg County NC GO VRDO 0.060% 8/5/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.060% 8/5/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.060% 8/5/11 7,000 7,000 Mecklenburg County NC GO VRDO 0.100% 8/5/11 6,000 6,000 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.080% 8/5/11 LOC 11,400 11,400 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Methodist College)VRDO 0.100% 8/5/11 LOC 10,765 10,765 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 8/5/11 48,040 48,040 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.080% 8/5/11 11,100 11,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.110% 8/5/11 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.110% 8/5/11 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.110% 8/5/11 14,100 14,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.120% 8/5/11 2,495 2,495 North Carolina Capital Facilities Finance Agency Revenue (Fletcher School) VRDO 0.100% 8/5/11 LOC 6,380 6,380 North Carolina Capital Facilities Finance Agency Revenue (Lake Norman Charter School) VRDO 0.100% 8/5/11 LOC 11,775 11,775 North Carolina Capital Facilities Finance Agency Revenue (Lenior-Rhyne College) VRDO 0.100% 8/5/11 LOC 5,200 5,200 North Carolina Capital Facilities Finance Agency Revenue (Meredith College) VRDO 0.100% 8/5/11 LOC 12,000 12,000 North Carolina Capital Facilities Finance Agency Revenue (Triangle Aquatic Center Project) VRDO 0.100% 8/5/11 LOC 8,190 8,190 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.090% 8/5/11 LOC 13,870 13,870 1 North Carolina Capital Improvement Revenue TOB VRDO 0.070% 8/5/11 10,800 10,800 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.040% 8/5/11 12,485 12,485 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/12 1,000 1,022 1 North Carolina Infrastructure Financial Corp. COP TOB VRDO 0.070% 8/5/11 29,085 29,085 North Carolina Medical Care Commission Health Care Facilities Revenue (Duke University Health System) VRDO 0.070% 8/5/11 95,530 95,530 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.080% 8/5/11 LOC 13,545 13,545 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.060% 8/5/11 LOC 10,995 10,995 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.070% 8/5/11 LOC 15,130 15,130 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.080% 8/5/11 LOC 38,300 38,300 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.060% 8/5/11 LOC 37,175 37,175 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.090% 8/5/11 LOC 4,800 4,800 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.100% 8/5/11 LOC 7,895 7,895 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.100% 8/5/11 LOC 28,000 28,000 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.060% 8/5/11 LOC 4,200 4,200 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.080% 8/5/11 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.060% 8/5/11 LOC 9,680 9,680 Raleigh Durham NC Airport Authority Revenue VRDO 0.060% 8/5/11 LOC 10,600 10,600 1 Raleigh North Carolina Combined Enterprise System Revenue TOB VRDO 0.080% 8/5/11 8,995 8,995 1 Sampson County NC COP TOB VRDO 0.120% 8/5/11 LOC 5,000 5,000 Union County NC GO VRDO 0.060% 8/5/11 3,500 3,500 Union County NC GO VRDO 0.060% 8/5/11 6,095 6,095 1 University of North Carolina University Revenue TOB VRDO 0.110% 8/5/11 6,710 6,710 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.120% 8/5/11 6,745 6,745 Winston-Salem NC Water & Sewer System Revenue VRDO 0.060% 8/5/11 6,000 6,000 Winston-Salem NC Water & Sewer System Revenue VRDO 0.060% 8/5/11 22,300 22,300 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.060% 8/5/11 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 8/5/11 9,600 9,600 Ohio (2.2%) Akron OH BAN 1.125% 12/8/11 1,715 1,718 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.070% 8/5/11 LOC 8,000 8,000 Cleveland OH Water BAN 1.000% 7/26/12 10,500 10,551 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.100% 8/5/11 LOC 4,860 4,860 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.070% 8/5/11 20,000 20,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.090% 8/5/11 LOC 30,165 30,165 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.090% 8/5/11 LOC 9,080 9,080 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 7/30/11 1,350 1,350 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.090% 8/5/11 LOC 4,780 4,780 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.040% 8/5/11 31,100 31,100 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.040% 8/5/11 2,700 2,700 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.060% 8/5/11 LOC 8,695 8,695 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.150% 8/5/11 LOC 12,425 12,425 Lancaster Port Authority Ohio Gas Revenue VRDO 0.080% 8/5/11 56,620 56,620 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.080% 8/5/11 (4) 9,810 9,810 Miamisburg OH City School District BAN 1.500% 7/19/12 13,100 13,219 Milford OH Exempt Village School District School Improvement GO 5.125% 12/1/11 (Prere.) 7,125 7,237 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.040% 8/5/11 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.030% 8/5/11 10,755 10,755 Ohio Common Schools GO VRDO 0.050% 8/5/11 15,425 15,425 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 6,170 6,170 Ohio Development Assistance & Revitalization Project BAN 0.350% 6/1/12 11,330 11,330 Ohio GO VRDO 0.030% 8/5/11 4,200 4,200 Ohio GO VRDO 0.040% 8/5/11 12,675 12,675 Ohio GO VRDO 0.040% 8/5/11 14,750 14,750 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.350% 8/4/11 13,000 13,000 Ohio Infrastructure Improvement GO VRDO 0.040% 8/5/11 9,520 9,520 Ohio State University General Receipts Revenue VRDO 0.030% 8/5/11 8,100 8,100 Ohio State University General Receipts Revenue VRDO 0.050% 8/5/11 20,995 20,995 Oregon OH BAN 2.000% 9/7/11 3,500 3,505 Pickerington OH Local School District (School Facilities Construction & Improvement) GO 5.000% 12/1/11 (Prere.) 8,000 8,123 University of Cincinnati OH BAN 2.000% 7/19/12 4,000 4,064 University of Cincinnati Ohio General Receipts BAN 2.000% 12/16/11 2,900 2,916 University of Cincinnati Ohio General Receipts BAN 2.000% 5/11/12 16,000 16,185 Oklahoma (0.3%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.130% 8/5/11 5,135 5,135 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.080% 8/5/11 LOC 14,415 14,415 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.080% 8/5/11 24,995 24,995 Oregon (2.0%) Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.060% 8/5/11 LOC 11,800 11,800 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.320% 8/11/11 10,000 10,000 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.150% 8/16/11 40,000 40,000 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.140% 10/13/11 8,000 8,000 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.140% 10/13/11 21,525 21,525 Clackamas County OR Hospital Facility Authority Revenue (Providence Health System) CP 0.140% 10/17/11 10,000 10,000 1 Jackson County OR School District GO TOB VRDO 0.110% 8/5/11 6,000 6,000 1 Oregon Business Development Commission Revenue TOB VRDO 0.130% 8/5/11 5,930 5,930 1 Oregon Department of Administrative Services COP TOB VRDO 0.070% 8/5/11 LOC 15,450 15,450 Oregon Facilities Authority Revenue (PeaceHealth) VRDO 0.080% 8/5/11 LOC 1,900 1,900 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.100% 8/5/11 44,095 44,095 Oregon Health Sciences University Revenue VRDO 0.100% 8/5/11 LOC 16,100 16,100 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.180% 8/5/11 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.080% 8/5/11 12,500 12,500 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.080% 8/5/11 9,300 9,300 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.150% 8/5/11 7,100 7,100 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.150% 8/5/11 6,190 6,190 Oregon TAN 2.000% 6/29/12 75,000 76,203 Port Authority of Portland OR Airport Revenue (Portland International Airport) VRDO 0.050% 8/5/11 LOC 7,645 7,645 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.070% 8/5/11 LOC 12,500 12,500 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.110% 8/5/11 LOC 20,000 20,000 Pennsylvania (1.0%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.120% 8/5/11 4,000 4,000 2 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.250% 1/19/12 10,250 10,250 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.060% 8/5/11 LOC 2,100 2,100 Emmaus PA General Authority Revenue VRDO 0.080% 8/5/11 LOC 600 600 Lancaster County PA Convention Center Authority Revenue (Hotel Room Rental Tax) VRDO 0.100% 8/5/11 LOC 9,585 9,585 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.080% 8/5/11 4,000 4,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.250% 8/5/11 LOC 22,000 22,000 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.060% 8/5/11 LOC 10,535 10,535 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.130% 8/5/11 14,450 14,450 Pennsylvania State University Revenue VRDO 0.060% 8/5/11 24,500 24,500 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.080% 8/5/11 LOC 10,000 10,000 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation RAN 1.500% 4/4/12 57,000 57,391 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.130% 8/5/11 LOC 8,340 8,340 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 5,000 5,125 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 14,750 15,114 Rhode Island (0.4%) East Greenwich RI BAN 1.500% 2/15/12 11,000 11,059 1 Narragansett RI Commission WasteWater System Revenue TOB VRDO 0.070% 8/5/11 LOC 11,860 11,860 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.090% 8/5/11 LOC 8,330 8,330 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.090% 8/5/11 LOC 8,260 8,260 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.120% 8/5/11 4,095 4,095 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.180% 8/5/11 5,000 5,000 Rhode Island Housing & Mortgage Finance Corp. Revenue VRDO 0.150% 8/5/11 25,000 25,000 South Carolina (1.0%) Charleston SC Waterworks & Sewer Capital Improvement Revenue VRDO 0.090% 8/5/11 25,690 25,690 Greenville County SC Hospital System Revenue VRDO 0.050% 8/5/11 LOC 11,000 11,000 1 Greenville County SC School District Installment Revenue TOB VRDO 0.120% 8/5/11 15,995 15,995 1 Greenville County SC School District Installment Revenue TOB VRDO 0.120% 8/5/11 13,865 13,865 Piedmont SC Municipal Power Agency Revenue VRDO 0.060% 8/5/11 LOC 9,000 9,000 South Carolina Association Governmental Organizations 1.500% 4/13/12 45,000 45,398 South Carolina GO 2.000% 3/1/12 16,520 16,674 1 South Carolina Housing Revenue TOB VRDO 0.120% 8/5/11 6,180 6,180 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.080% 8/5/11 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.120% 8/5/11 LOC 7,000 7,000 1 South Carolina Public Service Authority Revenue TOB VRDO 0.070% 8/5/11 LOC 5,930 5,930 University of South Carolina School of Medicine Educational Trust Healthcare Facilities Revenue VRDO 0.100% 8/5/11 LOC 6,075 6,075 1 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.120% 8/5/11 (4) 12,405 12,405 South Dakota (0.5%) South Dakota Conservancy District Revenue (State Revolving Fund) 2.000% 8/1/11 2,035 2,035 South Dakota Health & Educational Facilities Authority Revenue (Avera Health) VRDO 0.110% 8/5/11 LOC 37,800 37,800 South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.090% 8/5/11 LOC 15,000 15,000 South Dakota Health & Educational Facilities Authority Revenue (Sioux Valley Hospital & Health System) VRDO 0.090% 8/5/11 LOC 8,780 8,780 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.120% 8/5/11 9,000 9,000 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.150% 8/5/11 8,335 8,335 Tennessee (3.3%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 LOC 4,900 4,900 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 LOC 24,930 24,930 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 LOC 14,670 14,670 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.080% 8/5/11 20,700 20,700 Clarksville TN Public Building Authority Revenue (Pooled Financing) VRDO 0.110% 8/5/11 LOC 13,600 13,600 Jackson TN Energy Authority Gas System Revenue VRDO 0.070% 8/5/11 LOC 8,340 8,340 Jackson TN Energy Authority Water System Revenue VRDO 0.080% 8/5/11 LOC 9,000 9,000 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.070% 8/5/11 LOC 4,415 4,415 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities (Catholic Healthcare) VRDO 0.050% 8/5/11 LOC 14,100 14,100 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.080% 8/5/11 15,940 15,940 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.120% 8/5/11 16,350 16,350 Metropolitan Government of Nashville & Davidson County TN GO CP 0.270% 8/4/11 10,000 10,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.170% 11/3/11 42,000 42,000 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Belmont University) VRDO 0.070% 8/5/11 LOC 11,400 11,400 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Lipscomb University) VRDO 0.070% 8/5/11 LOC 14,100 14,100 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 8/5/11 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.080% 8/5/11 24,500 24,500 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.080% 8/5/11 LOC 4,800 4,800 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.160% 8/5/11 LOC 12,600 12,600 Shelby County TN GO VRDO 0.060% 8/5/11 78,990 78,990 Tennessee GO CP 0.340% 8/4/11 45,810 45,810 Tennessee GO CP 0.350% 11/4/11 10,000 10,000 Tennessee GO CP 0.150% 12/6/11 40,000 40,000 Tennessee GO CP 0.130% 12/7/11 33,658 33,658 Tennessee GO CP 0.230% 12/7/11 18,000 18,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.160% 8/5/11 6,745 6,745 Tennessee School Bond Authority Revenue CP 0.180% 9/7/11 24,341 24,341 Tennessee School Bond Authority Revenue CP 0.140% 10/5/11 42,958 42,958 Texas (11.2%) 1 Austin TX Revenue TOB VRDO 0.080% 8/5/11 (13) 18,245 18,245 1 Austin TX Revenue TOB VRDO 0.080% 8/5/11 (13) 10,000 10,000 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.070% 8/5/11 LOC 16,815 16,815 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.110% 8/5/11 (13) 5,635 5,635 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.080% 8/5/11 3,350 3,350 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.080% 8/5/11 28,515 28,515 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.070% 8/5/11 5,100 5,100 1 Board of Regents of the University of Texas System Revenue Financing System Revenue TOB VRDO 0.110% 8/5/11 6,600 6,600 1 Collin County TX GO TOB VRDO 0.080% 8/5/11 10,925 10,925 1 Comal TX Independent School District GO TOB VRDO 0.070% 8/5/11 LOC 10,280 10,280 1 Conroe TX Independent School District GO TOB VRDO 0.120% 8/5/11 2,760 2,760 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.070% 8/5/11 LOC 19,525 19,525 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.070% 8/5/11 18,145 18,145 1 Dallas TX Independent School District GO TOB VRDO 0.080% 8/5/11 14,720 14,720 1 Denton TX Independent School District GO TOB VRDO 0.080% 8/5/11 10,460 10,460 1 Denton TX Independent School District GO TOB VRDO 0.120% 8/5/11 3,690 3,690 1 Denton TX Independent School District GO TOB VRDO 0.120% 8/5/11 6,945 6,945 Denton TX Independent School District GO VRDO 0.150% 8/5/11 18,305 18,305 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.080% 8/5/11 12,025 12,025 1 Fort Bend TX Independent School District GO TOB VRDO 0.080% 8/5/11 5,000 5,000 Fort Worth TX Water & Sewer Revenue 4.000% 2/15/12 5,120 5,217 1 Fort Worth TX Water & Sewer Revenue TOB VRDO 0.080% 8/5/11 37,475 37,475 1 Frisco TX GO TOB VRDO 0.110% 8/5/11 4,095 4,095 1 Galveston County TX GO TOB VRDO 0.110% 8/5/11 9,255 9,255 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.080% 8/5/11 LOC 22,000 22,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) CP 0.370% 8/4/11 25,500 25,500 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project)TOB VRDO 0.080% 8/5/11 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.120% 8/5/11 5,000 5,000 1 Harris County TX GO TOB VRDO 0.070% 8/5/11 LOC 23,490 23,490 1 Harris County TX GO TOB VRDO 0.080% 8/5/11 15,925 15,925 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.200% 7/30/11 LOC 7,255 7,255 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.060% 8/5/11 LOC 2,500 2,500 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.210% 7/30/11 (ETM) 4,900 4,900 Harris County TX Health Facilities Development Corp. Revenue (St. Luke's Episcopal Hospital) VRDO 0.150% 8/5/11 25,000 25,000 Harris County TX Hospital District Revenue VRDO 0.080% 8/5/11 LOC 9,900 9,900 Harris County TX Industrial Development Corp. Revenue (Baytank (Houston) Inc. Project) VRDO 0.050% 8/5/11 LOC 8,000 8,000 Harris County TX Metropolitan Transit Authority Revenue CP 0.190% 8/10/11 13,250 13,250 1 Harris County TX Toll Road Revenue TOB VRDO 0.110% 8/5/11 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.080% 8/5/11 12,000 12,000 Houston TX Airport System Revenue VRDO 0.060% 8/5/11 LOC 13,900 13,900 1 Houston TX Community College GO TOB VRDO 0.080% 8/5/11 (4) 4,105 4,105 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.370% 10/6/11 10,000 10,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.130% 12/2/11 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.080% 8/5/11 22,155 22,155 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.120% 8/5/11 6,665 6,665 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.040% 8/5/11 11,000 11,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.060% 8/5/11 30,750 30,750 1 Houston TX Independent School District GO TOB VRDO 0.070% 8/5/11 LOC 17,010 17,010 1 Houston TX Utility System Revenue TOB VRDO 0.070% 8/5/11 LOC 9,000 9,000 1 Houston TX Utility System Revenue TOB VRDO 0.080% 8/5/11 LOC 45,000 45,000 1 Houston TX Utility System Revenue TOB VRDO 0.100% 8/5/11 LOC 15,350 15,350 1 Houston TX Utility System Revenue TOB VRDO 0.110% 8/5/11 4,080 4,080 Houston TX Utility System Revenue VRDO 0.060% 8/5/11 LOC 24,100 24,100 1 Hutto TX Independent School District TOB VRDO 0.080% 8/5/11 21,130 21,130 1 Katy TX Independent School District GO TOB VRDO 0.120% 8/5/11 5,730 5,730 1 Keller Texas Independent School District TOB VRDO 0.080% 8/5/11 5,660 5,660 1 Leander TX Independent School District GO TOB VRDO 0.080% 8/5/11 15,370 15,370 1 Lone Star College System Texas GO TOB VRDO 0.120% 8/5/11 15,460 15,460 Lubbock TX GO 3.000% 2/15/12 2,915 2,955 Lubbock TX Independent School District GO 3.000% 2/15/12 6,000 6,083 Lubbock TX Independent School District GO VRDO 0.080% 8/5/11 14,800 14,800 1 Mansfield TX Independent School District GO TOB VRDO 0.120% 8/5/11 7,960 7,960 1 McKinney TX Independent School District GO TOB VRDO 0.070% 8/5/11 LOC 10,220 10,220 Mesquite TX Independent School District GO PUT 0.230% 12/7/11 25,255 25,255 1 North East TX Independent School District GO TOB VRDO 0.070% 8/5/11 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.070% 8/5/11 LOC 5,680 5,680 1 North East TX Independent School District GO TOB VRDO 0.110% 8/5/11 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.120% 8/5/11 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.070% 8/5/11 LOC 13,210 13,210 North Texas Higher Education Authority Student Loan Revenue VRDO 0.070% 8/5/11 LOC 19,200 19,200 North Texas Higher Education Authority Student Loan VRDO 0.070% 8/5/11 LOC 9,500 9,500 North Texas Municipal Water District Texas Water System Revenue 2.000% 9/1/11 2,460 2,463 1 North Texas Tollway Authority System Revenue TOB VRDO 0.080% 8/5/11 LOC 14,633 14,633 1 North Texas Tollway Authority System Revenue TOB VRDO 0.090% 8/5/11 7,600 7,600 1 North Texas Tollway Authority System Revenue TOB VRDO 0.110% 8/5/11 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.080% 8/5/11 17,315 17,315 1 Northside TX Independent School District GO TOB VRDO 0.110% 8/5/11 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.120% 8/5/11 14,440 14,440 Northwest Texas Independent School District GO VRDO 0.070% 8/5/11 8,170 8,170 Pasadena TX Independent School District GO VRDO 0.090% 8/5/11 16,900 16,900 1 Pearland TX GO TOB VRDO 0.070% 8/5/11 LOC 10,175 10,175 1 Pearland TX Independent School District GO TOB VRDO 0.110% 8/5/11 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.080% 8/5/11 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.070% 8/5/11 10,660 10,660 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.080% 8/5/11 7,665 7,665 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.120% 8/5/11 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.120% 8/5/11 6,165 6,165 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.120% 8/5/11 3,200 3,200 1 San Antonio TX Water Revenue TOB VRDO 0.070% 8/5/11 LOC 11,125 11,125 1 San Antonio TX Water Revenue TOB VRDO 0.120% 8/5/11 10,000 10,000 1 Sheldon TX Independent School District GO TOB VRDO 0.150% 8/5/11 5,170 5,170 Southlake TX GO 4.000% 2/15/12 1,825 1,860 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.060% 8/5/11 19,000 19,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.050% 8/5/11 LOC 3,500 3,500 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.050% 8/5/11 LOC 10,000 10,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.070% 8/5/11 LOC 5,600 5,600 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Valley Baptist Medical Center-Brownsville Project) VRDO 0.070% 8/5/11 LOC 10,800 10,800 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.080% 8/5/11 10,380 10,380 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) VRDO 0.100% 8/5/11 27,000 27,000 1 Texas A&M University System Revenue TOB VRDO 0.080% 8/5/11 4,575 4,575 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.160% 8/5/11 6,005 6,005 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.170% 8/5/11 4,250 4,250 1 Texas GO TOB VRDO 0.210% 7/30/11 25,400 25,400 1 Texas GO TOB VRDO 0.100% 8/5/11 10,075 10,075 1 Texas GO TOB VRDO 0.100% 8/5/11 15,065 15,065 1 Texas GO TOB VRDO 0.110% 8/5/11 27,000 27,000 1 Texas GO TOB VRDO 0.110% 8/5/11 21,560 21,560 1 Texas GO TOB VRDO 0.110% 8/5/11 17,370 17,370 1 Texas GO TOB VRDO 0.110% 8/5/11 4,300 4,300 1 Texas GO TOB VRDO 0.120% 8/5/11 13,900 13,900 1 Texas GO TOB VRDO 0.130% 8/5/11 17,675 17,675 Texas GO TRAN 2.000% 8/31/11 340,000 340,455 Texas GO Veterans Housing Assistance Program VRDO 0.040% 8/5/11 40,000 40,000 Texas GO Veterans Housing Assistance Program VRDO 0.070% 8/5/11 LOC 14,715 14,715 Texas Public Finance Authority GO 5.000% 10/1/11 1,000 1,008 Texas Public Finance Authority Revenue (Unemployment Compensation) 3.000% 1/1/12 25,000 25,265 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.080% 8/5/11 LOC 34,950 34,950 1 Texas State University Student Loan GO TOB VRDO 0.130% 8/5/11 20,065 20,065 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.070% 8/5/11 7,540 7,540 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.080% 8/5/11 21,925 21,925 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.110% 8/5/11 11,700 11,700 1 Texas Transportation Commission Revenue TOB VRDO 0.070% 8/5/11 20,675 20,675 1 Texas Transportation Commission Revenue TOB VRDO 0.080% 8/5/11 13,975 13,975 1 Texas Transportation Commission Revenue TOB VRDO 0.120% 8/5/11 7,500 7,500 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.130% 8/5/11 6,380 6,380 1 Texas Water Development Board Revenue TOB VRDO 0.110% 8/5/11 7,500 7,500 1 Travis County TX GO TOB VRDO 0.080% 8/5/11 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.150% 8/5/11 LOC 4,530 4,530 1 University of Houston Texas Revenue TOB VRDO 0.080% 8/5/11 7,600 7,600 University of Texas Permanent University Fund Revenue 5.250% 1/1/12 (Prere.) 7,000 7,140 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.070% 8/5/11 6,560 6,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.080% 8/5/11 33,215 33,215 1 Waco TX Education Finance Corp. Revenue (Baylor University) TOB VRDO 0.080% 8/5/11 9,855 9,855 Utah (0.7%) Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.070% 8/5/11 LOC 8,400 8,400 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.210% 7/30/11 6,400 6,400 1 Riverton Utah Hospital Revenue (IHC Health Services Inc) TOB VRDO 0.080% 8/5/11 5,500 5,500 Utah Board of Regents Student Loan Revenue 3.000% 11/1/11 1,500 1,507 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.580% 8/5/11 1,650 1,650 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 8,900 8,900 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 13,465 13,465 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.080% 8/5/11 13,985 13,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.050% 8/5/11 5,400 5,400 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 5,580 5,580 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.070% 8/5/11 LOC 4,100 4,100 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.070% 8/5/11 11,400 11,400 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.080% 8/5/11 28,675 28,675 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.110% 8/5/11 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.110% 8/5/11 6,560 6,560 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.120% 8/5/11 1,175 1,175 Vermont (0.0%) 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.130% 8/5/11 3,175 3,175 Virginia (2.0%) Albemarle County VA Economic Development Authority Hospital Revenue (Martha Jefferson Hospital) VRDO 0.060% 8/5/11 LOC 6,000 6,000 Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.080% 8/5/11 LOC 8,180 8,180 1 BlackRock MuniYield Fund VRDP VRDO 0.220% 8/5/11 53,400 53,400 Capital Beltway Funding Corp. of Virginia Toll Revenue (I-495 Hot Lanes Project) VRDO 0.030% 8/5/11 LOC 5,000 5,000 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.150% 8/5/11 LOC 15,185 15,185 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.060% 8/5/11 42,100 42,100 Fairfax County VA Industrial Development Authority Revenue (Fairfax Hospital System Inc.) VRDO 0.070% 8/5/11 5,250 5,250 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.070% 8/5/11 19,170 19,170 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.050% 8/5/11 LOC 17,600 17,600 Newport News VA GO TOB VRDO 0.080% 8/5/11 10,750 10,750 Norfolk VA Economic Development Authority Hospital Facilities Revenue (Sentara Healthcare) PUT 0.410% 4/26/12 12,000 12,000 Norfolk VA GO VRDO 0.070% 8/5/11 22,815 22,815 Peninsula Ports Authority Virginia Health System Revenue (Riverside Health System Project) VRDO 0.090% 8/5/11 30,360 30,360 1 Richmond VA Public Utility Revenue TOB VRDO 0.110% 8/5/11 4,875 4,875 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.070% 8/5/11 LOC 17,630 17,630 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.120% 8/5/11 LOC 6,185 6,185 1 University of Virginia Revenue TOB VRDO 0.210% 7/30/11 8,400 8,400 1 University of Virginia Revenue TOB VRDO 0.070% 8/5/11 7,510 7,510 1 University of Virginia Revenue TOB VRDO 0.100% 8/5/11 3,300 3,300 1 University of Virginia Revenue TOB VRDO 0.100% 8/5/11 12,000 12,000 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.070% 8/5/11 12,290 12,290 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.130% 8/5/11 2,700 2,700 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.130% 8/5/11 12,630 12,630 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.130% 8/5/11 13,735 13,735 Virginia Public School Authority Revenue 5.250% 8/1/11 1,500 1,500 Virginia Resources Authority Clean Water Revenue (Clean Water State Revolving Fund) 4.500% 10/1/11 1,200 1,208 1 Virginia Resources Authority Clean Water Revenue TOB VRDO 0.070% 8/5/11 5,000 5,000 Washington (3.0%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.070% 8/5/11 6,200 6,200 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.080% 8/5/11 69,755 69,755 1 Chelan County Washington Public Utility District TOB VRDO 0.120% 8/5/11 4,475 4,475 Everett WA Industrial Development Corp. Exempt Facilities Revenue (Kimberly-Clark Corp. Project) VRDO 0.090% 8/5/11 6,400 6,400 1 King County WA Sewer Revenue TOB VRDO 0.070% 8/5/11 LOC 10,185 10,185 1 King County WA Sewer Revenue TOB VRDO 0.080% 8/5/11 21,390 21,390 1 King County WA Sewer Revenue TOB VRDO 0.110% 8/5/11 2,100 2,100 1 King County WA TOB VRDO 0.210% 7/30/11 8,400 8,400 1 Port of Seattle WA Revenue TOB VRDO 0.130% 8/5/11 13,795 13,795 1 Port of Seattle WA Revenue TOB VRDO 0.170% 8/5/11 25,830 25,830 1 Port of Seattle WA Revenue TOB VRDO 0.220% 8/5/11 7,380 7,380 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.070% 8/5/11 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.110% 8/5/11 11,200 11,200 1 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.080% 8/5/11 5,000 5,000 1 Seattle WA Water System Revenue TOB VRDO 0.070% 8/5/11 LOC 12,785 12,785 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.110% 8/5/11 LOC 12,250 12,250 1 TES Properties Washington Lease Revenue TOB VRDO 0.120% 8/5/11 10,120 10,120 1 University of Washington Revenue TOB VRDO 0.070% 8/5/11 LOC 38,305 38,305 Washington Economic Development Finance Authority Revenue (Puget Sound Blood Center Project) VRDO 0.100% 8/5/11 LOC 2,760 2,760 1 Washington GO TOB VRDO 0.070% 8/5/11 LOC 11,030 11,030 1 Washington GO TOB VRDO 0.070% 8/5/11 LOC 8,650 8,650 1 Washington GO TOB VRDO 0.070% 8/5/11 10,545 10,545 1 Washington GO TOB VRDO 0.070% 8/5/11 15,235 15,235 1 Washington GO TOB VRDO 0.080% 8/5/11 10,700 10,700 1 Washington GO TOB VRDO 0.080% 8/5/11 18,185 18,185 1 Washington GO TOB VRDO 0.110% 8/5/11 12,055 12,055 1 Washington GO TOB VRDO 0.110% 8/5/11 9,285 9,285 1 Washington GO TOB VRDO 0.120% 8/5/11 7,995 7,995 1 Washington GO TOB VRDO 0.120% 8/5/11 8,325 8,325 1 Washington GO TOB VRDO 0.120% 8/5/11 10,000 10,000 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.120% 8/5/11 7,505 7,505 Washington Health Care Facilities Authority Revenue (Fred Hutchinson Cancer Center) VRDO 0.130% 8/5/11 LOC 11,505 11,505 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.090% 8/5/11 LOC 8,500 8,500 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.110% 8/5/11 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.110% 8/5/11 8,610 8,610 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.080% 8/5/11 10,800 10,800 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.120% 8/5/11 9,995 9,995 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.070% 8/5/11 LOC 20,000 20,000 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.100% 8/5/11 LOC 9,625 9,625 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.100% 8/5/11 2,250 2,250 Washington Housing Finance Commission Multi- Family Housing Revenue (Deer Run West Apartments Project) VRDO 0.200% 8/5/11 LOC 5,200 5,200 Washington Housing Finance Commission Multi- Family Housing Revenue (New Haven Apartments Project) VRDO 0.170% 8/5/11 LOC 4,000 4,000 Washington Housing Finance Commission Multi- Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.210% 8/5/11 LOC 11,880 11,880 Washington Housing Finance Commission Multifamily Housing Revenue (Canyon Lakes II Project) VRDO 0.090% 8/5/11 LOC 3,980 3,980 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.170% 8/5/11 LOC 7,700 7,700 West Virginia (0.5%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.100% 8/5/11 LOC 25,400 25,400 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.080% 8/5/11 LOC 10,000 10,000 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.060% 8/5/11 LOC 50,660 50,660 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) VRDO 0.080% 8/5/11 LOC 7,815 7,815 1 West Virginia Housing Development Revenue TOB VRDO 0.160% 8/5/11 4,150 4,150 Wisconsin (2.9%) Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 6.375% 6/1/12 (Prere.) 1,175 1,233 Badger Tobacco Asset Securitization Corp. Wisconsin Revenue 7.000% 6/1/12 (Prere.) 17,500 18,451 Milwaukee WI GO 2.000% 5/1/12 2,585 2,616 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.080% 8/5/11 LOC 6,355 6,355 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.090% 8/5/11 12,500 12,500 Wisconsin GO 5.500% 11/1/11 6,275 6,355 Wisconsin GO 5.000% 5/1/12 2,000 2,068 1 Wisconsin GO TOB VRDO 0.070% 8/5/11 12,690 12,690 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.080% 8/5/11 750 750 1 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.)TOB VRDO 0.090% 8/5/11 5,250 5,250 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.080% 8/5/11 LOC 3,870 3,870 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.100% 8/5/11 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.100% 8/5/11 LOC 11,375 11,375 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.050% 8/5/11 LOC 5,000 5,000 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.250% 7/30/11 LOC 5,000 5,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.180% 8/3/11 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) CP 0.140% 10/5/11 5,770 5,770 Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.330% 7/30/11 LOC 12,885 12,885 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) CP 0.120% 8/1/11 LOC 19,970 19,970 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) CP 0.180% 8/3/11 LOC 25,530 25,530 Wisconsin Health & Educational Facilities Authority Revenue (St. Norbert College Inc.) VRDO 0.090% 8/5/11 LOC 7,135 7,135 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.170% 8/5/11 4,750 4,750 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.080% 8/5/11 41,790 41,790 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.080% 8/5/11 12,300 12,300 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.100% 8/5/11 23,820 23,820 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.230% 8/5/11 9,965 9,965 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.230% 8/5/11 10,880 10,880 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.230% 8/5/11 5,140 5,140 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.230% 8/5/11 5,220 5,220 1 Wisconsin Public Power System Power Supply System Revenue TOB VRDO 0.070% 8/5/11 LOC 10,140 10,140 Wisconsin TRAN 2.000% 6/15/12 206,000 209,182 Wyoming (0.4%) Wyoming Community Development Authority Housing Revenue VRDO 0.140% 8/5/11 LOC 14,000 14,000 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.080% 8/5/11 LOC 50,000 50,000 Total Tax-Exempt Municipal Bonds (Cost $17,286,354) Market Value Coupon Shares ($000) Temporary Cash Investment (4.0%) Money Market Fund (4.0%) 3 Vanguard Municipal Cash Management Fund (Cost $720,443) 0.064% 720,442,686 720,443 Total Investments (100.4%) (Cost $18,006,797) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, the aggregate value of these securities was $6,440,018,000, representing 35.9% of net assets. 2 Adjustable-rate security. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. Tax-Exempt Money Market Fund VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management funds is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDMUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDMUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 22, 2011 VANGUARDMUNICIPAL BOND FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 22, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
